 

Exhibit 10.43

 

EXECUTION VERSION

 



 

 

CREDIT AGREEMENT

 

Dated as of November 30, 2017

 

among

 

FIDELITY & GUARANTY LIFE HOLDINGS, INC.,

and

CF BERMUDA HOLDINGS LIMITED,

as Borrowers,

 

ROYAL BANK OF CANADA,
as Administrative Agent and LC Issuer,

 

RBC CAPITAL MARKETS1
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Lead Bookrunners,

 

RBC CAPITAL MARKETS
and
BANK OF AMERICA, N.A.,
as Syndication Agents,

 

BNP PARIBAS, ASSOCIATED BANK, NATIONAL ASSOCIATION, WELLS FARGO
BANK, NATIONAL ASSOCIATION and BMO HARRIS BANK N.A.,

as Co-Documentation Agents,

 

and

 

THE LENDERS PARTY HERETO

 



 

 

 



 



1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

 

 

  

TABLE OF CONTENTS



 

    Page       ARTICLE 1
Definitions       Section 1.01. Certain Defined Terms 1 Section 1.02. Other
Interpretive Provisions 44 Section 1.03. Classification of Loans 45 Section
1.04. Accounting Principles 45       ARTICLE 2
The Credits       Section 2.01. Revolving Loans 46 Section 2.02. Pro Rata Shares
47 Section 2.03. Conversion and Continuation of Revolving Loans 47 Section 2.04.
Notes; Loan Accounts 48 Section 2.05. Prepayments 48 Section 2.06. Interest 50
Section 2.07. Fees 51 Section 2.08. Computation of Fees and Interest 52 Section
2.09. Payments Generally 52 Section 2.10. Sharing of Payments by Lenders 54
Section 2.11. Defaulting Lenders 55 Section 2.12. Facility LCs 58 Section 2.13.
Incremental Facilities 63 Section 2.14. Maturity Extension of Revolving Loans 64
      ARTICLE 3
Taxes, Yield Protection and Illegality       Section 3.01. Taxes 68 Section
3.02. Illegality 71 Section 3.03. Increased Costs and Reduction of Return 72
Section 3.04. Funding Losses 73 Section 3.05. Inability to Determine Rates 74
Section 3.06. Certificates of Lenders 75 Section 3.07. Substitution of Lenders;
Mitigation 75 Section 3.08. Survival 75      

ARTICLE 4



Conditions Precedent       Section 4.01. Conditions to Effectiveness 76 Section
4.02. Conditions to All Borrowings 79 Section 4.03. Determinations Under Section
4.01 79

 

 i 

 

  

ARTICLE 5
Representations and Warranties       Section 5.01. Corporate Existence and Power
79 Section 5.02. Corporate Authorization; No Contravention 80 Section 5.03.
Governmental Authorization; Other Consents 81 Section 5.04. Binding Effect 81
Section 5.05. Litigation 81 Section 5.06. No Default 81 Section 5.07. ERISA
Compliance 81 Section 5.08. Margin Regulations 82 Section 5.09. Title to
Properties 83 Section 5.10. Taxes 83 Section 5.11. Financial Condition 83
Section 5.12. Environmental Matters 85 Section 5.13. Investment Company Act of
1940 85 Section 5.14. Subsidiaries 86 Section 5.15. Insurance and Other Licenses
86 Section 5.16. Full Disclosure 86 Section 5.17. Solvency 87 Section 5.18.
Insurance 87 Section 5.19. Anti-Corruption Laws; Anti-Money Laundering Laws;
Sanctions 87 Section 5.20. Use of Proceeds 88 Section 5.21. Representations as
to Foreign Jurisdiction Matters 88 Section 5.22. EEA Financial Institutions 89  
    ARTICLE 6
Affirmative Covenants       Section 6.01. Financial Statements 89 Section 6.02.
Certificates; Other Information 91 Section 6.03. Notices 93 Section 6.04.
Preservation of Corporate Existence, Etc. 94 Section 6.05. Insurance 94 Section
6.06. Payment of Taxes and Claims 94 Section 6.07. Compliance with Laws 95
Section 6.08. Inspection of Property; Books and Records 95 Section 6.09. Use of
Proceeds 96 Section 6.10. Additional Guarantors 96 Section 6.11. Maintenance of
Properties 97 Section 6.12. Environmental 97 Section 6.13. Anti-Corruption Laws;
Anti-Money Laundering Laws; Sanctions 98       ARTICLE 7
Negative Covenants       Section 7.01. Limitation on Indebtedness; Certain
Capital Stock 98

 

 ii 

 

 

 

Section 7.02. Liens 103 Section 7.03. Disposition of Assets 107 Section 7.04.
Transactions with Affiliates 109 Section 7.05. Change in Business 112 Section
7.06. Fundamental Changes 113 Section 7.07. Restricted Payments 114 Section
7.08. Modifications of Certain Agreements 120 Section 7.09. Parent Borrower Net
Worth 120 Section 7.10. Parent Borrower Debt to Total Capitalization Ratio 121
Section 7.11. FGL Insurance Minimum Aggregate RBC Ratio 121 Section 7.12.
Bermuda Reinsurer Minimum Equity 121 Section 7.13. Restrictive Agreements 122
Section 7.14. [Reserved] 123 Section 7.15. Changes in Accounting Policies 123  
    ARTICLE 8
Events of Default       Section 8.01. Events of Default 123 Section 8.02.
Remedies 125 Section 8.03. Rights Not Exclusive 126       ARTICLE 9
The Administrative Agent       Section 9.01. Appointment and Authority 126
Section 9.02. Rights as a Lender 127 Section 9.03. Exculpatory Provisions 127
Section 9.04. Reliance by Administrative Agent 128 Section 9.05. Delegation of
Duties 128 Section 9.06. Resignation of Administrative Agent 129 Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders 130 Section 9.08. No
Other Duties; Other Agents; Etc. 130 Section 9.09. Administrative Agent May File
Proofs of Claim 130 Section 9.10. Indemnification of Agent-Related Persons 131
Section 9.11. Withholding Tax 132       ARTICLE 10
Miscellaneous       Section 10.01. Amendments and Waivers 132 Section 10.02.
Notices 134 Section 10.03. No Waiver; Cumulative Remedies 136 Section 10.04.
Costs and Expenses 137 Section 10.05. Borrowers Indemnification; Damage Waiver
138 Section 10.06. Marshaling; Payments Set Aside 139 Section 10.07.
Assignments, Successors, Participations, Etc. 139

 

 iii 

 

  

Section 10.08. Confidentiality 143 Section 10.09. Set-off 144 Section 10.10.
Notification of Addresses, Lending Offices, Etc. 144 Section 10.11.
Effectiveness; Counterparts 145 Section 10.12. Survival of Representations and
Warranties 145 Section 10.13. Severability 145 Section 10.14. Replacement of
Defaulting Lenders, Declining Lenders and Non-Consenting Lenders 145 Section
10.15. Governing Law; Jurisdiction; Consent to Service of Process 146 Section
10.16. Waiver of Jury Trial 147 Section 10.17. USA PATRIOT Act Notice 147
Section 10.18. Entire Agreement 148 Section 10.19. Independence of Covenants 148
Section 10.20. Obligations Several; Independent Nature of Lenders Right 148
Section 10.21. No Fiduciary Duty 148 Section 10.22. Joint and Several Liability
149 Section 10.23. Judgment Currency 149 Section 10.24. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 150

 

 iv 

 

  

APPENDICES       Appendix A Revolving Commitments     SCHEDULES      
Schedule 5.05 Litigation Schedule 5.14 Subsidiaries Schedule 7.01 Existing
Indebtedness Schedule 7.02 Existing Liens Schedule 10.02 Addresses for Notices  
  EXHIBITS       Exhibit A Form of Compliance Certificate Exhibit B Form of
Revolving Loan Note Exhibit C-1 Form of Loan Notice Exhibit C-2 Form of
Conversion/Continuation Notice Exhibit D Form of Assignment and Assumption
Exhibit E Form of Guarantee Agreement Exhibit F-1 United States Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit F-2 United States Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-3 United States Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit F-4
United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit G Form of Prepayment
Notice Exhibit H Solvency Certificate Exhibit I Form of Facility LC Application

 

 v 

 

  

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 30, 2017, by and among
FIDELITY & GUARANTY LIFE HOLDINGS, INC., a Delaware corporation (the “Company”),
CF BERMUDA HOLDINGS LIMITED, a Bermuda exempted limited liability company (the
“Parent Borrower”; together with the Company, the “Borrowers” and individually,
each, a “Borrower”), the lenders from time to time party to this Agreement
(collectively, the “Lenders”; individually, each, a “Lender”), ROYAL BANK OF
CANADA, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and an LC Issuer, and the other agents and arrangers
party hereto.

 

WHEREAS, the Borrowers desire to obtain from the Lenders a revolving credit
facility in an aggregate principal amount of $250,000,000;

 

WHEREAS, the Borrowers intend to use the proceeds of the revolving credit
facility (i) for working capital, growth initiatives and general corporate
purposes of the Borrowers and their respective Subsidiaries and (ii) to pay
fees, commissions and expenses incurred in connection with this Agreement and
the Transactions; and

 

WHEREAS, each of the Guarantors (as defined below) is willing to guarantee the
obligations of the Borrowers, as provided in the Guarantee Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.           Certain Defined Terms.

 

The following terms have the following meanings:

 

“Acquisition” means (a) an Investment by the Parent Borrower or any Subsidiary
in any other Person pursuant to which such Person shall become a Subsidiary or
shall be consolidated, amalgamated or merged with the Parent Borrower or any
Subsidiary or (b) the acquisition by the Parent Borrower or any Subsidiary of
assets of any Person.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement, and its successors and permitted assigns in such capacity.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time specify.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract or
otherwise.

 

 

 

  

“Affiliate Transaction” has the meaning specified in Section 7.04(a).

 

“Agent-Related Persons” means the initial Administrative Agent, any successor
Administrative Agent, the Lead Arrangers, the Syndication Agents and the
Co-Documentation Agents, in each case together with their respective Affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

 

“Aggregate RBC Ratio” means, (i) for purposes of Section 7.11 hereof, on any
date of determination, one-half of the ratio (expressed as a percentage) of (a)
the aggregate “Total Adjusted Capital” (as defined by the applicable Department)
for FGL Insurance to (b) the aggregate “Authorized Control Level Risk-Based
Capital” (as defined by the applicable Department) for FGL Insurance and (ii)
for all other purposes of the Loan Documents, with respect to the Insurance
Subsidiaries (other than any Insurance Subsidiary that is a Foreign Subsidiary)
taken as a whole, on any date of determination, one-half of the ratio (expressed
as a percentage) of (a) the aggregate “Total Adjusted Capital” (as defined by
the applicable Department) for each such Insurance Subsidiary to (b) the
aggregate “Authorized Control Level Risk-Based Capital” (as defined by the
applicable Department) for each such Insurance Subsidiary.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“A.M. Best” means A.M. Best Company.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary (other than any Insurance Subsidiary that is a Foreign
Subsidiary (except the Bermuda Reinsurer)) required to be filed with the
applicable Department, which statement shall be in the form required by such
Insurance Subsidiary’s jurisdiction of domicile or, if no specific form is so
required, in the form of financial statements permitted by such Department to be
used for filing annual statutory financial statements and shall contain the type
of information permitted or required by such Department to be disclosed therein,
together with all exhibits or schedules filed therewith.

 

“Anti-Corruption Laws” means laws, judgments, orders, executive orders, decrees,
ordinances, rules, regulations, statutes, case law or treaties related to
corruption or bribery that are applicable to the Credit Parties and their
Subsidiaries, including, but not limited to, the U.S. Foreign Corrupt Practices
Act of 1977, as amended (15 U.S.C. §§ 78dd-1, et seq.).

 

“Anti-Money Laundering Laws” means laws, judgments, orders, executive orders,
decrees, ordinances, rules, regulations, statutes, case law or treaties related
to terrorism financing or money laundering including any applicable provision of
the Patriot Act and the Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

 

 2 

 

  

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(a) from the Closing Date until the date of delivery of the Compliance
Certificate and the financial statements for the period ending March 31, 2018, a
percentage, per annum, determined by reference to the following table as if the
Debt to Total Capitalization Ratio of the Parent Borrower then in effect were
less than or equal to 25% but greater than 15%; and (b) thereafter, a
percentage, per annum, determined by reference to the Debt to Total
Capitalization Ratio of the Parent Borrower and in effect from time to time as
set forth in the table below:

 

Debt to Total
Capitalization
Ratio of the
Parent Borrower  Applicable
Margin for
Base Rate Loans   Applicable
Margin for
Eurodollar Rate
Loans   Applicable
Revolving
Commitment
Fee Percentage  0% ˂ x  ≤ 15%   1.50%   2.50%   0.375% 15% ˂ x  ≤ 25%   1.75% 
 2.75%   0.45% x ˃ 25%   2.00%   3.00%   0.50%

 

No change in the Applicable Margin or Applicable Revolving Commitment Fee
Percentage shall be effective until one (1) Business Day after the date on which
the Administrative Agent shall have received the applicable financial statements
and a Compliance Certificate pursuant to Section 6.02(a) calculating the Debt to
Total Capitalization Ratio of the Parent Borrower. At any time the Borrowers
have not submitted to the Administrative Agent the applicable information as and
when required under Section 6.02(a), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined as if the Debt to Total
Capitalization Ratio of the Parent Borrower were in excess of 25%. Within one
(1) Business Day of receipt of the applicable information under Section 6.02(a),
the Administrative Agent shall give the Borrowers and each Lender telefacsimile,
telephonic or electronic notice (confirmed in writing) of the Applicable Margin
and the Applicable Revolving Commitment Fee Percentage in effect from such date.
In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.02(a) is shown to be inaccurate (at a time when this
Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than indemnities and other contingent obligations not yet due
and payable)), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Applicable Revolving Commitment Fee
Percentage for any period (an “Applicable Period”) than the Applicable Margin or
Applicable Revolving Commitment Fee Percentage applied for such Applicable
Period, then (x) the Company shall immediately deliver to the Administrative
Agent a correct Compliance Certificate required by Section 6.02(a) for such
Applicable Period, (y) the Applicable Margin or Applicable Revolving Commitment
Fee Percentage shall be determined based on the Debt to Total Capitalization
Ratio of the Parent Borrower set forth in such correct Compliance Certificate
and (z) the Borrowers shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin or Applicable Revolving Commitment Fee Percentage for such Applicable
Period. Nothing in this paragraph shall limit the right of the Administrative
Agent or any Lender under Section 2.06 or Article 8.

 

 3 

 

  

“Applicable Reserve Requirement” means, at any time, for any determination of
the Eurodollar Rate, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the FRB or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the applicable Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Rate Loans. A Revolving Loan bearing interest at an interest
rate based on the Eurodollar Rate shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on a Revolving
Loan bearing interest at an interest rate based on the Eurodollar Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Parent Borrower or any of its
Subsidiaries provides to the Administrative Agent pursuant to any Loan Document
or the transactions contemplated therein, which is distributed to the
Administrative Agent or Lenders by means of electronic communications pursuant
to Section 10.02(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee substantially in the form of Exhibit D or in
another form reasonably acceptable to the Administrative Agent.

 

“Associated Bank” means Associated Bank, National Association.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (a) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (b) the sum of all such payments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

 4 

 

  

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
determined by Royal Bank of Canada from time to time as its prime commercial
lending rate for United States Dollar loans in the United States for such day as
the “U.S. Prime Rate”, and (c) the Eurodollar Rate for an Interest Period of one
month beginning on such day (or if such day is not a Business Day, the Business
Day immediately preceding such day) plus 1.00% per annum; provided that, if such
rate per annum is less than zero, the Base Rate will be deemed to be zero for
purposes of this Agreement.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda, as amended, and
the regulations promulgated thereunder.

 

“Bermuda Insurance Law” means the Insurance Act 1978 of Bermuda, as amended, and
the regulations promulgated thereunder.

 

“Bermuda Reinsurer” means F&G Re Ltd, a Bermuda exempted company registered as
an insurer under the Bermuda Insurance Law.

 

“Bermuda Reinsurer Capitalization Date” means the date on which the Bermuda
Reinsurer is capitalized as part of the Fidelity Acquisition Transactions.

 

“Blackstone Funds” means, individually or collectively, any investment fund,
coinvestment vehicles and/or other similar vehicles or accounts, in each case,
managed by an Affiliate of The Blackstone Group L.P., or any of their respective
successors.

 

“BMO” means BMO Harris Bank N.A.

 

“BNP” means BNP Paribas.

 

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body.

 

“Borrower Material” has the meaning specified in Section 6.02.

 

 5 

 

  

“Borrowers” has the meaning specified in the preamble hereto.

 

“Borrowing Date” means the date of a Credit Extension.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or New
York City and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

 

“Calculation Period” means, with respect to any ratio or calculation, the period
for which such ratio or calculation is being calculated.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of any bank or of any corporation controlling a
bank.

 

“Capital and Surplus” means, as to any Insurance Subsidiary, as of any date, the
total assets minus total liabilities of such Insurance Subsidiary, as at the end
of the most recently ended fiscal quarter of such Insurance Subsidiary of which
financial statements are available, determined in accordance with SAP.

 

“Capital Market Indebtedness” means any series of Indebtedness specified within
clause (a) or (b) of the definition of “Indebtedness” with an aggregate
principal amount outstanding in excess of $100,000,000.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase any of the foregoing; provided that, for the avoidance of
doubt, Capital Stock shall not be deemed to include debt convertible or
exchangeable for any of the foregoing.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement that, in
accordance with GAAP, is required to be classified as a capitalized lease,
provided that, for purposes of this Agreement, the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a penalty. For purposes of
this definition, whenever in this Agreement is it necessary to determine whether
a lease is a capital lease or an operating lease, such determination shall be
made on the basis of GAAP as in effect on January 1, 2017.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Administrative Agent (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

 6 

 

  

“Cash Equivalents” means: (a) U.S. dollars, pounds sterling, euros, Canadian
dollars and yen; (b) securities issued or directly and fully guaranteed or
insured by the United States Government or issued by any agency or
instrumentality of the United States (provided that the full faith and credit of
the United States is pledged in support thereof), having maturities of not more
than one year from the date of acquisition; (c) marketable general obligations
issued by any state of the United States of America or any political subdivision
of any such state or any public instrumentality thereof maturing within one year
from the date of acquisition and, at the time of acquisition, having a credit
rating of “A” or better from Standard & Poor’s Ratings Group, Inc. or A2 or
better from Moody’s Investors Service, Inc.; (d) certificates of deposit, demand
deposits, time deposits, eurodollar time deposits, overnight bank deposits or
bankers’ acceptances having maturities of not more than one year from the date
of acquisition thereof issued by (x) any commercial bank the long-term debt of
which is rated at the time of acquisition thereof at least “A” or the equivalent
thereof by Standard & Poor’s Ratings Group, Inc., or “A” or the equivalent
thereof by Moody’s Investors Service, Inc., (y) any commercial bank the short
term commercial paper of such commercial bank or its parent company is rated at
the time of acquisition thereof at least “A-1” or the equivalent thereof by
Standard & Poor’s Ratings Group, Inc. or “P-1” or the equivalent thereof by
Moody’s Investors Service, Inc., and having combined capital and surplus in
excess of $500,000,000, or (z) any Lender; (e) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b), (c) and (d) above, entered into with any financial
institution meeting the qualifications specified in clause (d) above; (f)
commercial paper rated at the time of acquisition thereof at least “A-2” or the
equivalent thereof by Standard & Poor’s Ratings Group, Inc. or “P-2” or the
equivalent thereof by Moody’s Investors Service, Inc., or carrying an equivalent
rating by a nationally recognized Rating Agency, if both of the two named Rating
Agencies cease publishing ratings of investments, and in any case maturing
within one year after the date of acquisition thereof; (g) instruments
equivalent to those referred to in clauses (a) through (f) above denominated in
euros or any foreign currency comparable in credit quality and tenor to those
referred to in such clauses and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction; (h) interests in any investment company or money
market fund that invests 95% or more of its assets in instruments of the type
specified in clauses (a) through (g) above and clause (j) below; (i) money
market funds that (i) comply with the criteria set forth in Rule 2A-7 of the
Investment Company Act of 1940, as amended, (ii) are rated at the time of
acquisition thereof “AAA” or the equivalent by Standard & Poor’s Ratings Group,
Inc. or “Aaa” or the equivalent thereof by Moody’s Investors Service, Inc. and
(iii) have portfolio assets of at least $5,000,000,000; and (j) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (d) of this definition.

 

“Cash Management Obligations” means obligations owed in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds or in respect of any
credit card or similar services.

 

 7 

 

  

“CBOs” means notes or other instruments (other than CMOs) secured by collateral
consisting primarily of debt securities and/or other types of debt obligations,
including loans.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any Requirement of Law, (b) any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

“Change of Control” means (a) the occurrence of both (x) any acquisition,
directly or indirectly, by any person or group (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), of beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Exchange Act) of 35% or more of
the aggregate Voting Stock of the Parent Borrower other than a Permitted Holder
and (y) the Permitted Holders ceasing to beneficially own (within the meaning of
Rule 13d-3 of the SEC under the Exchange Act), in the aggregate, directly or
indirectly, at least as much of the aggregate Voting Stock of the Parent
Borrower as that beneficially owned by such person or group; (b) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of the Parent Borrower cease to be occupied by (i) Persons who
were members of the board of directors of the Parent Borrower on the Closing
Date or (ii) any new directors whose election by such board or whose nomination
for election by the shareholders of the Parent Borrower was approved by a vote
of a majority of the directors of the Parent Borrower then still in office who
were either directors on the Closing Date or whose election or nomination for
election was previously so approved; or (c) the occurrence of a “change of
control” (howsoever defined) under the Existing Debt that constitutes an “event
of default” under such Existing Debt. The Fidelity Acquisition Transactions
shall not be deemed a Change of Control.

 

“Class” means (i) with respect to Lenders, Lenders having Revolving Exposure and
(ii) with respect to Loans, Revolving Loans. Until the consummation of an
Extension pursuant to Section 2.14, there will be only one Class of Lenders and
one Class of Loans hereunder.

 

“Closing Date” means November 30, 2017.

 

“CMOs” means notes or other instruments secured by collateral consisting
primarily of mortgages, mortgage-backed securities and/or other types of
mortgage-related obligations.

 

“Co-Documentation Agents” means each of BNP, Associated Bank, Wells Fargo and
BMO and their respective successors and assigns in such capacity.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Shortfall Amount” has the meaning specified in Section 8.02(b).

 

“Commitment” means any Revolving Commitment.

 

 8 

 



 

“Commitment Letter” means the commitment letter, dated October 10, 2017, between
the Borrowers, Royal Bank, RBCCM, Bank of America, MLPFS, BNP and Associated
Bank.

 

“Commitment Termination Date” means the earliest to occur of (a) (i) with
respect to the Original Revolving Credit Commitments and the Original Revolving
Loans, the date that is three years after the Closing Date and (ii) with respect
to any Extended Revolving Commitments and Extended Revolving Loans of a given
Class, the Extended Maturity Date as specified in the Extension Amendment with
respect to such Class, (b) with respect to any Class of Revolving Commitments,
the date the Revolving Commitments of such Class are permanently reduced to zero
pursuant to Section 2.05, and (c) the date of the termination of the Revolving
Commitments pursuant to Section 8.02.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Compensation Period” has the meaning specified in Section 2.09(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period (plus, without
duplication, all net income of the Insurance Subsidiaries):

 

(a)           increased (without duplication) by the following items to the
extent deducted in calculating such Consolidated Net Income:

 

(1)Consolidated Interest Expense; plus

 

(2)Consolidated Income Taxes; plus

 

(3)consolidated depreciation expense; plus

 

(4)consolidated amortization expense or impairment charges recorded in
connection with the application of FASB ASC 350 and FASB ASC 360; plus

 

(5)other non-cash charges reducing Consolidated Net Income, including any
write-offs or write-downs (excluding any such non-cash charge to the extent it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); plus

 

(6)any fees, charges or other expenses made or Incurred in connection with any
actual or proposed non-ordinary course Investment, asset sale, acquisition,
recapitalization or issuance of Capital Stock or Incurrence of Indebtedness or
any amendment or modification of Indebtedness (including as a result of
Statement of FASB ASC 805), including Fidelity Acquisition Transaction Expenses;
plus

 

 9 

 

  

(7)the amount of any restructuring charges (including lease termination,
severance and relocation expenses), integration costs or other business
optimization expenses or non-ordinary course reserves or other non-recurring or
unusual charges or expenses deducted (and not added back) in such period in
computing Consolidated Net Income;

 

(b)          decreased (without duplication) by non-cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the recognition of deferred revenue, the reversal of any accrual
of, or reserve for, anticipated cash charges that reduced Consolidated EBITDA in
any prior period and any items for which cash was received in a prior period
that did not increase Consolidated EBITDA in any prior period); and

 

(c)           increased or decreased (without duplication) to eliminate the
following items to the extent reflected in Consolidated Net Income:

 

(1)any non-ordinary course net gain or loss resulting in such period from
Hedging Obligations and the application of FASB ASC 815;

 

(2)all unrealized gains and losses relating to financial instruments or
liabilities to which fair market value accounting is applied; and

 

(3)any net gain or loss resulting in such period from currency translation gains
or losses related to currency remeasurements of Indebtedness (including any net
loss or gain resulting from Hedging Obligations for currency exchange risk).

 

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority which taxes or other payments are
calculated by reference to the income or profits or capital of such Person or
such Person and its Subsidiaries (to the extent such income or profits were
included in computing Consolidated Net Income for such period), including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes regardless of whether such taxes or payments are required to be remitted
to any governmental authority.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Parent Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including but not limited to the
portion of any payments or accruals with respect to Capitalized Lease
Liabilities that are allocable to interest expense, excluding (x) any write-offs
of capitalized fees under agreements governing Indebtedness and all amendments
thereto, (y) all non-cash charges for the amortization of deferred financing
fees and debt issuance costs, and (z) any interest on tax reserves to the extent
the Parent Borrower has elected to treat such interest as an interest expense
under FASB ASC 450 since its adoption.

 

 10 

 

  

“Consolidated Net Income” means, for any period, the net income (loss) of any
Person (the “primary Person”) and its Subsidiaries determined on a consolidated
basis in accordance with GAAP (before preferred stock dividends); provided,
however, that (without duplication):

 

(a) any net income (loss) of any other Person (a “secondary Person”) if such
secondary Person is not a Subsidiary of the primary Person or that is accounted
for by the equity method of accounting shall be excluded from such Consolidated
Net Income, except that:

 

(1) the primary Person in the net income of any such secondary Person for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such secondary Person during such period
to the primary Person or any of its Subsidiaries as a dividend or other
distribution (subject, in the case of a dividend or other distribution to any
such Subsidiary, to clause (2) below); and

 

(2) the primary Person’s equity in a net loss of any such secondary Person for
such period will be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the primary Person or a
Subsidiary of the primary Person during such period;

 

(b) solely for the purpose of determining the amount available for Restricted
Payments under clause (C)(1) of Section 7.07(a), there shall be excluded from
such Consolidated Net Income any net income (but not loss) of any Subsidiary of
the primary Person (other than the Company, a Guarantor or an Insurance
Subsidiary of the primary Person) if such Subsidiary is subject to prior
government approval or other restrictions due to the operation of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or government
regulation (which have not been waived), directly or indirectly, on the payment
of dividends or the making of distributions by such Subsidiary, directly or
indirectly, to the primary Person, except that:

 

(1) the primary Person’s equity in the net income of any such Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Subsidiary during such
period to the primary Person or another Subsidiary of the primary Person as a
dividend (subject, in the case of a dividend to another Subsidiary of the
primary Person, to the limitation contained in this clause); and

 

(2) the primary Person’s equity in a net loss of any such Subsidiary for such
period will be included in determining such Consolidated Net Income;

 

(c) any net income (but not loss) of the Insurance Subsidiaries of the primary
Person determined on a combined basis shall be excluded from such Consolidated
Net Income; provided that, notwithstanding the foregoing, with respect to any
such period, there shall be included in Consolidated Net Income any such amount
determined on a combined basis that could have been distributed directly or
indirectly by the Insurance Subsidiaries on a combined basis to the primary
Person or any Credit Party as a dividend, distribution or return of capital or
as a payment of interest or principal on any Surplus Debentures or Notes;

 

(d) any after-tax effect of gain or loss (less all fees and expenses relating
thereto) realized upon sales or other dispositions of any assets of the primary
Person or such Subsidiary of the primary Person (including pursuant to any sale
and leaseback transaction) other than in the ordinary course of business shall
be excluded from such Consolidated Net Income;

 

 11 

 

  

(e) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or early termination of Hedging Obligations or other derivative
instruments shall be excluded from such Consolidated Net Income;

 

(f) the after-tax effect of extraordinary gain or loss shall be excluded from
such Consolidated Net Income;

 

(g) the after-tax effect of the cumulative effect of a change in accounting
principles shall be excluded from such Consolidated Net Income;

 

(h) any after-tax effect of non-cash impairment charges recorded in connection
with the application of FASB ASC 350 and FASB ASC 360 shall be excluded from
such Consolidated Net Income;

 

(i) any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
primary Person or any Subsidiary of the primary Person shall be excluded from
such Consolidated Net Income;

 

(j) all impairment charges in connection with Investments made by any Insurance
Subsidiary of the primary Person in the ordinary course of business shall be
excluded from such Consolidated Net Income; provided that the amount of any cash
charges relating to such impairment charges shall not be excluded from
Consolidated Net Income by operation of this clause (j) to the extent such cash
charges reduce (i) with respect to any Insurance Subsidiary of the primary
Person that is not a Foreign Subsidiary, “Total Adjusted Capital” (as defined by
the applicable Department) or (ii) with respect to any Insurance Subsidiary of
the primary Person that is a Foreign Subsidiary, such comparable term as defined
by the applicable Department; and

 

(k) interest related realized net investment portfolio trading losses of any
Insurance Subsidiary of the primary Person shall be excluded from Consolidated
Net Income to the extent such losses do not reduce (i) with respect to any
Insurance Subsidiary of the primary Person that is not a Foreign Subsidiary,
such Insurance Subsidiary’s “Total Adjusted Capital” (as defined by the
applicable Department) or (ii) with respect to any Insurance Subsidiary of the
primary Person that is a Foreign Subsidiary, such comparable term as defined by
the applicable Department.

 

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, undertaking,
contract, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.

 

“Controlled Group” means any trade or business (whether or not incorporated)
under common control with a Credit Party or any of their Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

 12 

 

  

“Conversion/Continuation Notice” means a notice of conversion or continuation of
a Revolving Loan substantially in the form of Exhibit C-2.

 

“Credit Extension” means (a) the making, conversion or continuation of a
Revolving Loan or (b) the issuance, renewal or extension of a Facility LC.

 

“Credit Parties” means the Borrowers and the Guarantors.

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, currency futures contract, currency option contract or
other similar agreement as to which such Person is a party or a beneficiary.

 

“Debt to Total Capitalization Ratio” means, with respect to any Person, as of
any date, the ratio of (a) the principal amount of, and accrued but unpaid
interest on, all Indebtedness for borrowed money of such Person and its
consolidated Subsidiaries outstanding on such date, other than (i) Indebtedness
owing to such Person or any of its Subsidiaries and (ii) the liabilities (if
any) of such Person or any of its Subsidiaries in respect of Hedging Obligations
as determined by reference to the Swap Termination Value of the Swap Contracts
giving rise to such Hedging Obligations, to (b) Total Capitalization of such
Person and its consolidated Subsidiaries on such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally,
including state insurance insolvency laws.

 

“Declining Lender” has the meaning specified in Section 2.14(a).

 

“Default” means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two Business
Days of the date such Revolving Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Lender or any LC Issuer any other amount required to be paid by it hereunder
(including in respect of its participation in the Facility LCs) within two
Business Days of the date when due unless the subject of a good faith dispute,
(b) has notified the Borrowers, the Administrative Agent or any LC Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Revolving Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
the applicable default, if any, shall be specifically identified in such writing
or public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent or the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent) or (d) the
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) the subject of
a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

 13 

 

  

“Department” means, with respect to any Insurance Subsidiary, the Governmental
Authority (including the applicable insurance commissioner or other titled
officer with duties of an insurance commissioner) of such Insurance Subsidiary’s
state or jurisdiction of domicile with insurance regulatory jurisdiction over
such Insurance Subsidiary, including, to the extent applicable, the Bermuda
Monetary Authority.

 

“Disposition” means any sale, lease (other than an operating lease entered into
in the ordinary course of business), transfer, issuance or other disposition, or
a series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of shares of Capital Stock of a Subsidiary, including any
transaction pursuant to a Reinsurance Agreement (other than directors’
qualifying shares or local ownership shares) (it being understood that the
Capital Stock of the Parent Borrower is not an asset of the Parent Borrower),
property or other assets (each referred to for the purposes of this definition
as a “disposition”) by the Parent Borrower or any of its Subsidiaries, including
any disposition by means of a merger, amalgamation, consolidation or similar
transaction. The terms “Dispose of”, “Disposing of” and “Disposed of” shall have
correlative meaning.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than for
Capital Stock that is not Disqualified Stock and cash in lieu of fractional
shares), pursuant to a sinking fund obligation or otherwise, or is redeemable at
the option of the holder thereof (other than for Capital Stock that is not
Disqualified Stock and cash in lieu of fractional shares), in whole or in part,
on or prior to the date that is 91 days after the Latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in
clause (a) above, in each case at any time on or prior to the date that is 91
days after the Latest Maturity Date, or (c) contains any repurchase obligation
which may come into effect prior to the date that is 91 days after the Latest
Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in control
or an asset sale prior to the date that is 91 days after the Latest Maturity
Date shall not constitute Disqualified Stock if such Capital Stock provides that
the issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the repayment in full of the Obligations. In addition, any
Capital Stock held by any future, present or former employee, director, officer,
manager or consultant (or their estates, spouses or former spouses) of the
Parent Borrower, any of its Subsidiaries or any direct or indirect parent
company of the Parent Borrower pursuant to any stockholders agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by the Parent Borrower or its Subsidiaries
following the termination of employment or death or disability of such employee,
director, officer, manager or consultant with the Parent Borrower or any of its
Subsidiaries or in order to satisfy applicable regulatory or statutory
obligation (so long as, in each case referred to in this sentence, any such
requirement is made subject to compliance with this Agreement).

 

 14 

 

  

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person other than an Ineligible Institution.

 

“Entitled Person” has the meaning specified in Section 10.23(b).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Claims” means all written claims, complaints or notices, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the Environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief or other type of relief, resulting from or
based upon the presence, placement, or Release (including intentional or
unintentional, negligent or non-negligent, sudden or non-sudden or accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, under or from property, whether or not owned by
the Parent Borrower or any of its Subsidiaries, excluding, in any case,
liabilities or claims arising under any insurance contract or policy,
reinsurance agreement or retrocession agreement relating to any of the foregoing
where the Parent Borrower or any of its Subsidiaries is the insurer.

 

 15 

 

  

“Environmental Laws” means all Requirements of Law relating to pollution or
protection of the Environment, health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Parent Borrower, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the release, threatened release,
generation, use, handling, transportation, storage or treatment of, or exposure
to, any Hazardous Materials or (c) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Amount” has the meaning specified in Section 4.01(h).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower or any of its Subsidiaries within
the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Single Employer
Pension Plan; (b) with respect to any Single Employer Pension Plan, the failure
to satisfy the minimum funding standard under Sections 412 or 430 of the Code
and Sections 302 or 303 of ERISA, whether or not waived; (c) a withdrawal by the
Parent Borrower, any of its Subsidiaries or any ERISA Affiliate from a Single
Employer Pension Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by the Parent
Borrower, any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent within the meaning
of Section 4245 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Single
Employer Pension Plan or Multiemployer Plan; (f) an event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than required plan contributions and PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Parent Borrower or any of its
Subsidiaries, including by reason of the Parent Borrower or any of its
Subsidiaries being or having been deemed an ERISA Affiliate of any other trade
or business; or (h) the imposition of a Lien under Section 430(k) of the Code or
Section 303(k) or 4068 of ERISA.

 

 16 

 

  

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the greater of (a) 0.00% per annum and (b) the rate per annum
obtained by dividing (x) (i) the rate per annum equal to the rate determined by
the Administrative Agent to be the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on page
LIBOR01 of the Reuters Screen (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion), determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (ii) in the
event the rate referenced in the preceding clause (i) is not available, the rate
per annum determined by the Administrative Agent as the rate of interest equal
to the offered quotation rate to major banks in the offshore Dollar market at
their request by the Administrative Agent’s London Branch for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Revolving Loan, for which
the Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (y) an amount equal to (i) one minus (ii) the
Applicable Reserve Requirement.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Subsidiary” means (a) any Subsidiary to the extent such Subsidiary
guaranteeing the Obligations would reasonably be expected to result in an
adverse tax consequence to the Parent Borrower (or its direct or indirect
beneficial owners) and its Subsidiaries (including as a result of the operation
of Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Company, (b)  any Subsidiary that
(i) has assets with an aggregate Fair Market Value less than $5,000,000 as of
the end of the most recently ended Fiscal Quarter of the Parent Borrower,
(ii) has aggregate revenues less than $5,000,000 for the period of four
consecutive Fiscal Quarters most recently ended, and (iii) has no Subsidiaries
other than any Subsidiary with assets with an aggregate Fair Market Value less
than $5,000,000 as of the end of the most recently ended Fiscal Quarter of the
Parent Borrower, or aggregate revenues less than $5,000,000 for the period of
four consecutive Fiscal Quarters most recently ended, (c) any Insurance
Subsidiary or any Subsidiary of an Insurance Subsidiary, (d) any Special Purpose
Subsidiary, (e) any Subsidiary that is not permitted by law or regulation to
guarantee the Obligations or that would be required to obtain governmental
(including regulatory) consent, approval, license or authorization to guarantee
the Obligations (unless such consent, approval, license or authorization has
been received) and (f) any Subsidiary that is prohibited from guaranteeing the
Obligations by any contractual obligation in existence on the Closing Date (or,
in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof). Any Subsidiary that
is an Excluded Subsidiary under clause (b) above that fails to meet the
condition in such clause (b) as of the last day of the period of four
consecutive Fiscal Quarters most recently ended shall continue to be deemed an
“Excluded Subsidiary” hereunder until the date that is 60 days following the
delivery of annual or quarterly financial statements pursuant to Section 6.01
hereof with respect to such period (or the last quarter thereof, as applicable).

 

 17 

 

  

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party under any Loan Document, (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any U.S. federal withholding Tax that is imposed on
amounts payable to a Lender under any laws in effect at the time (i) in the case
of a Lender (other than an assignee pursuant to a request by the Borrowers under
Section 3.07), such Lender acquires the applicable interest in the Commitment or
(ii) such Lender changes its lending office, except to the extent in each case
that such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding Tax
pursuant to Section 3.01(a), (c) any Tax that is attributable to such
recipient’s failure to comply with Section 3.01(e) and any U.S. federal backup
withholding tax and (d) U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Debt” means the 6.375% senior unsecured notes due 2021 issued by the
Company pursuant to the FGL Indenture.

 

“Existing Revolving Commitments” has the meaning specified in
Section 2.14(c)(ii).

 

“Existing Revolving Loans” has the meaning specified in Section 2.14(c)(ii).

 

“Extended Revolving Commitments” has the meaning specified in
Section 2.14(c)(ii).

 

“Extended Revolving Loans” has the meaning specified in Section 2.14(c)(ii).

 

“Extended Termination Date” has the meaning specified in Section 2.14(a).

 

“Extension” has the meaning specified in Section 2.14(a).

 

“Extension Amendment” has the meaning specified in Section 2.14(f).

 

 18 

 

  

“Extension Offer” has the meaning specified in Section 2.14(a).

 

“Facility” means, collectively, the Revolving Loans and Revolving Commitments
therefor.

 

“Facility LC” has the meaning specified in Section 2.12(a).

 

“Facility LC Application” has the meaning specified in Section 2.12(c)
substantially in the form of Exhibit I or such other form acceptable to the
applicable LC Issuer.

 

“Fair Market Value” means, with respect to any property, the price that would
reasonably be expected to be paid in an arm’s length free market transaction,
for cash, between a willing seller and a willing buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined in good faith by the Parent Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code effective as of the date
hereof and any amended or successor version of such sections that is
substantively comparable and not materially more onerous to comply with
(including any current or future U.S. Treasury Department regulations or other
official administrative guidance promulgated thereunder), any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the fee letter dated October 10, 2017, between the Borrowers,
Royal Bank, RBCCM, Bank of America and MLPFS.

 

“FGL Indenture” means the Amended and Restated Indenture dated as of November
20, 2017, by and among the Company, as issuer, the subsidiary guarantors party
thereto and Wells Fargo as trustee, which amended and restated the Indenture
dated as of March 27, 2013, as further amended, restated, supplemented or
otherwise modified.

 

“FGL Insurance” means Fidelity & Guaranty Life Insurance Company, an Iowa
insurance company.

 

“Fidelity Acquisition” has the meaning specified in Section 4.01(g).

 

 19 

 

  

“Fidelity Acquisition Transaction Expenses” means any fees or expenses incurred
or paid by the Permitted Holders, Fidelity & Guaranty Life or any of its (or
their) Subsidiaries in connection with the Fidelity Acquisition Transactions
(including payments to officers, employees and directors as change of control
payments, severance payments, special or retention bonuses and charges for
repurchase or rollover of, or modifications to, stock option, expenses in
connection with hedging transactions and any original issue discount or upfront
fees), the Merger Agreement, any Investment Management Agreement, the FGL
Indenture, the Loan Documents and the transactions contemplated hereby and
thereby.

 

“Fidelity Acquisition Transactions” means (i) the Fidelity Acquisition, (ii) any
Incurrence of Indebtedness by Parent Borrower or any of its Subsidiaries or any
of their respective Affiliates relating to the Fidelity Acquisition and the
refinancing of any existing Indebtedness of the Company in connection with the
Fidelity Acquisition, and the application of the proceeds therefrom, (iii) any
restructuring transactions relating to the Fidelity Acquisition, (iv) the
payment of Fidelity Acquisition Transaction Expenses and (v) any other
transactions contemplated by the Merger Agreement or entered into in connection
with or relating to the Fidelity Acquisition.

 

“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

“Fitch” means Fitch Ratings Limited.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of Consolidated EBITDA of such Person for such period to the Fixed
Charges of such Person for such period.

 

In the event that the Parent Borrower or any of its Subsidiaries Incurs, repays,
repurchases or redeems any Indebtedness (other than in the case of revolving
credit borrowings, in which case interest expense shall be computed based upon
the average daily balance of such Indebtedness during the applicable period) or
issues, repurchases or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such Incurrence, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, as
if the same had occurred at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
Dispositions, Asset Acquisitions (as defined below) and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Parent
Borrower or any Subsidiary has determined to make and/or has made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis assuming that all such events (and the change of any associated
fixed charge obligations and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any Subsidiary since the beginning of such period shall have made
any Investment, Disposition, Asset Acquisition or discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such event had occurred at the beginning of the
applicable four-quarter period.

 

 20 

 

  

For purposes of this definition, whenever pro forma effect is to be given to any
event, the pro forma calculations shall be made in good faith by the Parent
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Parent Borrower to reflect
operating expense reductions and other operating improvements, synergies or cost
savings for which the actions necessary to realize such reductions,
improve-ments, synergies or cost savings are taken or expected to begin to be
taken no later than 12 months from such relevant pro forma event. The Company
shall have delivered to the Administrative Agent an officer’s certificate signed
by a Responsible Officer of the Company setting forth such operating expense
reductions and other operating improvements, synergies or cost savings and
calculations and in-formation supporting them in reasonable detail.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Ob-ligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in ex-cess of 12
months). Interest on a Capitalized Lease Liabilities shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting officer of the Company to be the rate of interest implicit in such
Capitalized Lease Liabilities in accordance with GAAP. For purposes of making
the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Company may designate.

 

For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 

For purposes of this definition, “Asset Acquisition” means (a) an Investment by
the Parent Borrower or any Subsidiary in any other Person pursuant to which such
Person shall become a Subsidiary or shall be consolidated, amalgamated or merged
with the Parent Borrower or any Subsidiary or (b) the acquisition by the Parent
Borrower or any Subsidiary of assets of any Person.

 

 21 

 

  

“Fixed Charges” means, with respect to any Person for any period, the sum,
with-out duplication, of:

 

(a)       Consolidated Interest Expense of such Person for such period, and

 

(b)       all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Subsidiaries.

 

“FNF” means Fidelity National Financial, Inc..

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means (i) a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized or existing
under the laws of a jurisdiction outside the United States or any state thereof
or the District of Columbia, (ii) any Subsidiary that is organized or existing
under the laws of the United States of America or any state thereof or the
District of Columbia, if all or substantially all of the assets of such
Subsidiary consist of equity or debt of one or more Subsidiaries described in
clause (i), intellectual property relating to such Subsidiaries and other assets
(including cash or Cash Equivalents) relating to an ownership interest in such
Subsidiaries, and (iii) any Subsidiary of a Subsidiary described in clause (i).

 

“FRB” means the Board of Governors of the Federal Reserve System and any
Governmental Authority succeeding to any of its principal functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the relevant LC Issuer, such Defaulting Lender’s ratable share of the
LC Obligations with respect to Facility LCs issued by such LC Issuer other than
the LC Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial or regulatory functions of or pertaining to government and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing, including any Department, board
of insurance, insurance department or insurance commissioner.

 

 22 

 

  

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person (1) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness of such other
Person (whether arising by virtue of partnership arrangements, or by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness or
other financial obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, however, that
the term “Guarantee” will not include endorsements for collection or deposit in
the ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Closing
Date, among the Guarantors and the Administrative Agent, substantially in the
form of Exhibit E.

 

“Guaranteed Party” has the meaning specified in the Guarantee Agreement.

 

“Guarantors” means each of Fidelity & Guaranty Life, a Delaware corporation, FGL
US Holdings Inc., a Delaware corporation, Fidelity & Guaranty Life Business
Services, Inc., a Delaware corporation and each other Subsidiary (other than the
Company) that shall, at any time on or after the date thereof, become a
Guarantor pursuant to the terms hereof or the Guarantee Agreement.

 

“Hazardous Material” means: (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; (c) petroleum and any petroleum product; or (d) any other pollutant,
contaminant, chemical, material, waste or substance in any form that is subject
to regulation or, as to which, liability or standards of conduct can be imposed
under any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement, excluding any
obligations of Insurance Subsidiaries with respect to Swap Contracts entered
into in the ordinary course of business and consistent with the investment
policy approved by the Board of Directors of such Insurance Subsidiary.

 

“Historical Financial Statements” means as of the Closing Date (i) audited
annual consolidated financial statements of the Company for the fiscal years
ended September 30, 2015 and 2016 and (ii) unaudited quarterly consolidated
financial statements of the Company for the fiscal quarters ended December 31,
2016, March 31, 2017 and June 30, 2017.

 

“Historical Statutory Statements” has the meaning specified in Section 5.11(b).

 

“Immaterial Subsidiary” means a Subsidiary (other than an Insurance Subsidiary
existing on the Closing Date, the Company or a Guarantor) that holds, directly
or indirectly, less than 5% of the consolidated assets of the Parent Borrower
and its Subsidiaries at such time or that accounts for less than 5% of the
consolidated revenues of the Parent Borrower and its Subsidiaries at such time,
in each instance determined in accordance with GAAP. Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of the period of four consecutive Fiscal Quarters most recently
ended shall continue to be deemed an “Immaterial Subsidiary” hereunder until the
date that is 60 days following the delivery of annual or quarterly financial
statements pursuant to Section 6.01 hereof with respect to such period (or the
last quarter thereof, as applicable).

 

 23 

 

  

“Increased Amount Date” has the meaning specified in Section 2.13(a).

 

“Incur” means to issue, create, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) will be deemed to be
Incurred by such Person at the time it becomes a Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing. Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (a) the principal of and premium (if any) payable in
respect of indebtedness of such Person for borrowed money; (b) the principal of
and premium (if any) payable in respect of obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) the principal
component of all obligations of such Person in respect of letters of credit
(including Facility LCs), bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto, except to the extent
such reimbursement obligation relates to a Trade Payable or similar obligation
to a trade creditor in each case incurred in the ordinary course of business)
other than obligations with respect to letters of credit (excluding Facility
LCs), bankers’ acceptances or similar instruments securing obligations (other
than obligations described in clauses (a) and (b) above and clause (e) below)
entered into in the ordinary course of business of such Person to the extent
such letters of credit, bankers’ acceptances or similar instruments are not
drawn upon or, to the extent drawn upon, such drawing is reimbursed no later
than the fifth Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit, bankers’ acceptance or
similar instrument; (d) the principal component of all obligations of such
Person to pay the deferred and unpaid purchase price of property (except Trade
Payables), which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto, except
(i) any such balance that constitutes a Trade Payable, accrued liability or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, and (ii) any earn-out obligation until the amount of such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP; (e) Capitalized Lease Liabilities of such Person (whether or not such
items would appear on the balance sheet of the guarantor or obligor); (f) the
principal component or liquidation preference of all obligations of such Person
with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not the Company or
a Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends); (g) the principal component of all indebtedness of other Persons
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided, however, that the amount of such
Indebtedness will be the lesser of (i) the fair market value of such asset at
such date of determination and (ii) the amount of such indebtedness of such
other Persons; (h) the principal component of Indebtedness of other Persons to
the extent Guaranteed by such Person (whether or not such items would appear on
the balance sheet of the guarantor or obligor); and (i) to the extent not
otherwise included in this definition, Hedging Obligations of such Person (the
amount of any such obligations to be equal at any time to the Swap Termination
Value of such Swap Contracts giving rise to such Hedging Obligation); provided
that the following shall not constitute Indebtedness: (i) except as provided in
clause (e) above, any obligations in respect of a lease properly classified as
an operating lease in accordance with GAAP as in effect on January 1, 2017, (ii)
any liability for federal, state, local or other taxes not yet delinquent or
being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP, (iii) any customer deposits or
advance payments received in the ordinary course of business, (iv) obligations
of Insurance Subsidiaries with respect to Swap Contracts entered into in the
ordinary course of business and consistent with the investment policy approved
by the Board of Directors of such Insurance Subsidiary, (v) the following
obligations issued or undertaken in connection with a Statutory Reserve
Financing: (A) Surplus Debentures or Notes or other obligations of any Special
Purpose Subsidiary of the Parent Borrower (“Reserve Financing Notes”), (B) any
securities backed by such Reserve Financing Notes by an entity formed in
connection with a Statutory Reserve Financing, (C) letters of credit issued for
the account of any Special Purpose Subsidiary of the Parent Borrower, (D)
reimbursement obligations of any Special Purpose Subsidiary, (E) any guarantees
by a Borrower or Guarantor of the obligations described in clause (A), (B), (C)
or (D) above, (F) reimbursement obligations of a Borrower or Guarantor or (G)
capital maintenance or similar obligations of a Borrower or Guarantor in favor
of any Special Purpose Subsidiary, (vi) any obligations with respect to
insurance policies, annuities, guaranteed investment contracts and similar
policies underwritten by an Insurance Subsidiary, in each case, in the ordinary
course of business and (vii) letters of credit and other obligations in
connection with Reinsurance Agreements entered into in the ordinary course of
business.

 

 24 

 

  

“Indemnified Liabilities” has the meaning specified in Section 10.05(a).

 

“Indemnified Person” has the meaning specified in Section 10.05(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Auditor” has the meaning specified in Section 6.01(a)(i).

 

“Independent Financial Advisor” means (a) an accounting, appraisal or investment
banking firm or (b) a consultant to Persons engaged in any business that is the
same as or related, ancillary or complementary to any of the businesses of the
Parent Borrower and its Subsidiaries on the Closing Date and any reasonable
extension or evolution of any of the foregoing, in each case of nationally
recognized standing that is, in the good faith judgment of the Parent Borrower,
qualified to perform the task for which it has been engaged.

 

 25 

 

  

“Index Debt” means (i) so long as the Existing Debt is outstanding, the Existing
Debt and (ii) at any time the Existing Debt is no longer outstanding, any other
senior, unsecured, long-term debt of the Company that is not guaranteed by any
other Person or subject to any other credit enhancement.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) a Borrower or any of its Affiliates, or (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof, other than, in the case of this clause (d), any such
company, investment vehicle or trust that (1) has not been established for the
primary purpose of acquiring Revolving Loans or Revolving Commitments, (2) is
managed by a professional advisor having significant experience in the business
of making or purchasing commercial loans, (3) has assets greater than
$25,000,000 and (4) makes or purchases commercial loans and similar extensions
of credit in the ordinary course of its business as significant part of its
activities.

 

“Information” has the meaning specified in Section 5.16.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
conservation, rehabilitation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors, in any case,
undertaken under U.S. Federal, state or foreign law, including the Bankruptcy
Code.

 

“Insurance Act” means the Insurance Act of 1978 of Bermuda and its related rules
and regulations, as amended.

 

“Insurance Investments” means investments by an Insurance Subsidiary or any
Subsidiary of an Insurance Subsidiary for its investment portfolio in the
ordinary course of business (other than any of its Investments in Subsidiaries
engaged in insurance lines of business) consistent with the policies and
procedures approved by the board of directors or the investment committee (or
other applicable committee) of such Insurance Subsidiary or any Subsidiary of an
Insurance Subsidiary or otherwise consistent with Investment guidelines
specifically approved by the applicable Department for such Insurance
Subsidiary.

 

“Insurance Subsidiary” means any Subsidiary of the Parent Borrower that is
required to be licensed as an insurer or reinsurer.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each of March, June, September and December and (b) with respect
to any Eurodollar Rate Loan, the last day of each Interest Period applicable to
the Credit Extension of which such Revolving Loan is a part; provided that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the date
that falls three months after the beginning of such Interest Period and after
each Interest Payment Date thereafter is also an Interest Payment Date (but in
each case, subject to the definition of “Interest Period”).

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date of the applicable Credit Extension and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or such other period as may be agreed to by each Lender),
as the applicable Borrower may elect; provided that:

 

 26 

 

  

(a)       if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

 

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (c)
of this definition, end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)       no Interest Period with respect to any portion of any Class of
Revolving Loans shall extend beyond such Class’s Commitment Termination Date.

 

For purposes hereof, the date of a Credit Extension initially shall be the date
on which such Credit Extension is made and thereafter shall be the effective
date of the most recent continuation of such Credit Extension.

 

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interest Type” means, when used with respect to any Revolving Loan, whether the
rate of interest on such Revolving Loan is determined by reference to the
Eurodollar Rate or the Base Rate.

 

“Investment” in any Person means any direct or indirect advance, loan (other
than advances or extensions of credit in the ordinary course of business that
are in conformity with GAAP recorded as accounts receivable on the balance sheet
of the Parent Borrower or its Subsidiaries) or other extensions of credit
(including by way of Guarantee or similar arrangement, but excluding any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such Person and all other items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP; provided that none of the following will be deemed to be an Investment:

 

(1) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;

 

 27 

 

  

(2) endorsements of negotiable instruments and documents in the ordinary course
of business;

 

(3) an acquisition of assets, Capital Stock or other securities by the Parent
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Capital Stock (other than Disqualified Stock) of the Parent
Borrower;

 

(4) a deposit of funds in connection with an acquisition of assets, Capital
Stock or other securities; provided that either such acquisition is consummated
by or through a Subsidiary or such deposit is returned to the Person who made
it;

 

(5) an account receivable arising, or prepaid expenses or deposits made, in the
ordinary course of business; and

 

(6) licensing or transfer of know-how or intellectual property or the providing
of services in the ordinary course of business.

 

“Investment Management Agreement” means each investment management agreement,
each management services agreement and any similar or related agreements or
arrangements, between (a) any of the management companies associated with one or
more of the Permitted Holders or their advisors, if applicable, and (b) the
Parent Borrower or any Subsidiary (and/or any direct or indirect parent
companies of the Parent Borrower or any Subsidiary), in each case, as in effect
from time to time.

 

“IRS” means the United States Internal Revenue Service or any Governmental
Authority succeeding to any of its principal functions under the Code.

 

“Judgment Currency” has the meaning specified in Section 10.23(b).

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Revolving Loan or Revolving Commitment
hereunder at such time, including the latest maturity or expiration date of any
Extended Revolving Commitments or Extended Revolving Loans, in each case as
extended in accordance with this Agreement from time to time.

 

“LC Fee” has the meaning specified in Section 2.12(d).

 

“LC Fee Payment Date” means the last day of each calendar quarter; provided
that, if such day is not a Business Day, the LC Fee Payment Date shall be the
immediately preceding Business Day.

 

“LC Issuer” means each of Royal Bank of Canada and each other Lender designated
by the Borrowers as an “LC Issuer” hereunder that has agreed to such designation
in writing (and is reasonably acceptable to the Administrative Agent), each in
its capacity as the issuer of Facility LCs hereunder. Each LC Issuer may, in its
discretion, arrange for one or more Facility LCs to be issued by Affiliates or
branches of such LC Issuer, in which case the term “LC Issuer” shall include any
such Affiliate or branch, as applicable, with respect to Facility LCs issued by
such Affiliate.

 

 28 

 

  

“LC Obligations” means, at any time, the sum of (a) the aggregate amount of all
Facility LCs that remain available for drawing at such time and (b) the
aggregate amount of all disbursements under Facility LCs that have not yet been
reimbursed by or on behalf of the Borrowers at such time. For all purposes of
this Agreement, if on any date of determination a Facility LC has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Facility LC shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Facility LC at any time shall
be deemed to be the stated amount of such Facility LC in effect at such time;
provided that, with respect to any Facility LC that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Facility LC shall be deemed to be
the maximum stated amount of such Facility LC after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Lead Arrangers” means each of RBCCM and MLPFS (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement).

 

“Lenders” has the meaning specified in the preamble to this Agreement and
includes any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption in accordance with Section 10.07, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office,” as the case may be, on Schedule 10.02 or in its administrative
questionnaire delivered to the Administrative Agent, or such other office or
offices or office of a third party or sub-agent, as appropriate, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate, as such Lender may from time to time notify the
Company and the Administrative Agent.

 

“License” means any license, certificate of authority, permit or other
authorization that is required to be obtained from any Governmental Authority in
connection with the operation, ownership or transaction of insurance or
reinsurance business or to act as an insurance agent or broker.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, encumbrance or lien (statutory or other) in respect of any
property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease or any financing lease having substantially the same
economic effect as any of the foregoing) and any agreement to provide any of the
foregoing, but not including the interest of a lessor under an operating lease
or a licensor under a license that does not otherwise secure an obligation.

 

 29 

 

  

“Loan Documents” means this Agreement, the Facility LC Applications and
amendments of and joinders to this Agreement, all Revolving Loan Notes, the
Guarantee Agreement, the Fee Letter and any fee letter agreement entered into
pursuant to Section 2.07 and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf of a Credit Party for the
benefit of the Administrative Agent or any Lender in connection herewith on or
after the date hereof.

 

“Loan Notice” means a notice of Credit Extension substantially in the form of
Exhibit C-1.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, results of operations or
condition (financial or otherwise) of the Parent Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Credit
Parties, taken as a whole, to perform under the Loan Documents; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties of the Loan Documents to which they are a party,
taken as a whole; or (d) a material adverse change in the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent, any Lender
and any LC Issuer under the Loan Documents, taken as a whole.

 

“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Swap Contracts having an aggregate outstanding principal amount,
individually or in the aggregate with the outstanding principal amount of all
other Indebtedness of the Parent Borrower and its Subsidiaries (excluding
Indebtedness under the Loan Documents) of not less than $40,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower and its Subsidiaries in respect of any Swap
Contracts at any time will be the Swap Termination Value thereof.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 24,
2017 (as amended, supplemented or modified and in effect from time to time, and
including all schedules and exhibits thereto), among CF Corporation, a Cayman
Islands exempted company, FGL US Holdings Inc., a Delaware corporation, FGL
Merger Sub Inc., a Delaware corporation, and Fidelity & Guaranty Life, a
Delaware corporation.

 

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, an amount equal to 103% of the Fronting Exposure of the relevant LC
Issuer(s) with respect to such Defaulting Lender for all Facility LCs issued by
such LC Issuer(s) and outstanding at such time.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“MNPI” means material non-public information (within the meaning of United
States federal, state or other applicable securities laws) with respect to the
Guarantors, the Borrowers or their respective affiliates or securities.

 

“Modify” and “Modification” have the meaning as specified in Section 2.12(a).

 

 30 

 

  

“Moody’s” means Moody’s Investors Service, Inc., together with any Person
succeeding thereto by merger, consolidation or acquisition of all or
substantially all of its assets, including substantially all of its business of
rating securities.

 

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, to which the Parent Borrower, any of its
Subsidiaries or any ERISA Affiliate makes, is making or is obligated to make
contributions or, during the preceding six calendar years, has made, or been
obligated to make, contributions.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

“New Revolving Commitments” has the meaning specified in Section 2.13(a).

 

“New Revolving Lender” has the meaning specified in Section 2.13(a).

 

“New Revolving Loan” has the meaning specified in Section 2.13(b).

 

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
of the Parent Borrower or any Subsidiary or Indebtedness, the cash proceeds of
such issuance or sale net of attorneys’ fees, accountants’ fees, underwriters’
or placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees, charges and expenses actually Incurred in connection
with such issuance or sale and net of taxes paid or payable as a result of such
issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements).

 

“Non-Consenting Lender” means a Lender that does not consent to an amendment or
waiver pursuant to Section 10.01 that requires the consent of all or all
affected Lenders in order to become effective and as to which Lenders holding
more than 50% of the Revolving Loans and Revolving Commitments have consented.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means (a) all advances to, and debts, liabilities and obligations
of, any Credit Party arising under any Loan Document with respect to the
Revolving Loans, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) all
LC Obligations. Without limiting the generality of the foregoing, the
Obligations of the Credit Parties under the Loan Documents include the
obligation to pay principal, interest, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Credit Party under any Loan
Document.

 

 31 

 

  

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Revolving Credit Commitments” means the commitments of the Revolving
Lenders in effect as of the Closing Date to fund Revolving Loans pursuant to
Section 2.01.

 

“Original Revolving Loans” means the Revolving Loans made by the Lenders to the
borrowers under the Original Revolving Commitments pursuant to Section 2.01.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Revolving Loans, Revolving
Commitments, Facility LCs or Loan Documents at the Borrowers’ request pursuant
to Section 3.07).

 

“Other Taxes” means any present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or sales Taxes, charges or
similar levies that arise from any payment made under this Agreement or any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.07).

 

“Parent Borrower” has the meaning specified in the preamble to this Agreement.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a Plan subject to Title IV of ERISA that the Parent
Borrower, any of its Subsidiaries or any ERISA Affiliate sponsors or maintains,
or to which it makes, is making or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five plan years.

 

“Permitted Holder” means

 

(a) each of CF Corporation, Blackstone Tactical Opportunities Fund II, L.P., GSO
Capital Partners LP, BilCar, LLC, CC Capital Management, LLC, CFS Holdings
(Cayman), LP, CFS II Holdings (Cayman), LP, FNF and the Blackstone Funds;

 

 32 

 

  

(b) any Affiliate or Related Party of any Person specified in clauses (a), other
than another portfolio company thereof (which means a company actively engaged
in providing goods and services to unaffiliated customers) or a company
controlled by a “portfolio company;” and

 

(c) any Person both the Capital Stock and the Voting Stock of which (or in the
case of a trust, the beneficial interests in which) are owned 50% or more by
Persons specified in clauses (a) and (b) or any group in which the Persons
specified in clauses (a) and (b) own more than a majority of the voting power of
the Voting Stock held by such group, and any Person that is a member of any such
group, other than another portfolio company thereof (which means a company
actively engaged in providing goods and services to unaffiliated customers) or a
company controlled by a “portfolio company”.

 

Notwithstanding the foregoing, for purposes of determining whether an event
described in clause (a)(x) in the definition of Change of Control has occurred,
FNF shall not be a Permitted Holder unless it has a corporate credit rating from
S&P and a corporate family rating from Moody’s equal to or higher than such
corporate credit rating and corporate family rating, respectively, of CF
Corporation.

 

“Permitted Investment” means an Investment by the Parent Borrower or any
Subsidiary in:

 

(a) the Parent Borrower or a Subsidiary, including through the purchase of
Capital Stock of a Subsidiary;

 

(b) any Investment by the Parent Borrower or any of its Subsidiaries in a Person
that is engaged in any business that is the same as or related, ancillary or
complementary to any of the businesses of the Parent Borrower and its
Subsidiaries on the Closing Date and any reasonable extension or evolution of
any of the foregoing if as a result of such Investment:

 

(i) such Person becomes a Subsidiary; or

 

(ii) such Person, in one transaction or a series of related transactions, is
merged, amalgamated or consolidated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Parent Borrower
or a Subsidiary,

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, amalgamation, consolidation or transfer;

 

(c) cash and Cash Equivalents or Investments that constituted Cash Equivalents
at the time made;

 

(d) receivables owing to the Parent Borrower or any Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Parent Borrower or any such
Subsidiary deems reasonable under the circumstances;

 

 33 

 

  

(e) commission, relocation, entertainment, payroll, travel and similar advances
to cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business;

 

(f) loans or advances to, or guarantees of third party loans to, employees,
officers or directors of the Parent Borrower or any Subsidiary in the ordinary
course of business in an aggregate amount outstanding at any time not in excess
of $2,000,000 with respect to all loans or advances or guarantees made since the
Closing Date (without giving effect to the forgiveness of any such loan) or to
fund such Person’s purchase of Capital Stock of the Parent Borrower or any
direct or indirect parent of the Parent Borrower;

 

(g) any Investment acquired by the Parent Borrower or any of its Subsidiaries:

 

(i) in exchange for any other Investment or accounts receivable held by the
Parent Borrower or any such Subsidiary in connection with or as a result of a
judgment, bankruptcy, workout, reorganization or recapitalization of the issuer
of such other Investment or accounts receivable;

 

(ii) as a result of a foreclosure by the Parent Borrower or any of its
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

 

(iii) in the form of notes payable, or stock or other securities issued by
account debtors to the Parent Borrower or any Subsidiary pursuant to negotiated
agreements with respect to the settlement of such account debtor’s accounts, and
other Investments arising in connection with the compromise, settlement or
collection of accounts receivable, in each case in the ordinary course of
business;

 

(h) Investments made as a result of the receipt of non-cash consideration from a
Disposition that was made pursuant to and in compliance with Section 7.03 hereof
or any other disposition of assets not constituting a Disposition;

 

(i) Investments in existence on the Closing Date and Investments committed to be
made as of the Closing Date, and any extension, modification or renewal of any
such Investments, or Investments purchased or received in exchange for such
Investments, existing on the Closing Date, but only to the extent not involving
additional advances, contributions or other Investments of cash or other assets
or other increases thereof (other than (x) as contemplated by the terms of such
Investment as in effect on the Closing Date, (y) as permitted under this
definition or Section 7.07 hereof or (z) pursuant to the terms of such
Investment as in effect on the Closing Date, as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities);

 

(j) any Person to the extent such Investments consist of Hedging Obligations,
which transactions or obligations are Incurred in compliance with Section 7.01
hereof;

 

(k) guarantees of Indebtedness issued in accordance with Section 7.01 hereof and
guarantees to suppliers, licensors or the providers of operating leases (other
than guarantees of Indebtedness) in the ordinary course of business;

 

 34 

 

  

(l) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan, including,
without limitation, split-dollar insurance policies, in an amount not to exceed
the amount of compensation expense recognized by the Parent Borrower and its
Subsidiaries in connection with such plans;

 

(m) Investments received in settlement of debts created in the ordinary course
of business and owing to the Parent Borrower or any Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;

 

(n) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility, unemployment
insurance, workers’ compensation, performance and other similar deposits made in
the ordinary course of business by the Parent Borrower or any Subsidiary;

 

(o) prepayments and other credits to suppliers made in the ordinary course of
business;

 

(p) endorsements of negotiable instruments and documents in the ordinary course
of business;

 

(q) loans or advances or similar transactions with customers, distributors,
clients, developers, suppliers or purchasers of goods or services in the
ordinary course of business;

 

(r) Insurance Investments by any Insurance Subsidiary (including by any
Subsidiary of such Insurance Subsidiary that is not itself an Insurance
Subsidiary);

 

(s) Investments by the Parent Borrower that constitute Investments that would be
permitted to be made by an Insurance Subsidiary pursuant to clause (r) of this
definition of “Permitted Investments”;

 

(t) Investments of the type described in clause (v) of the proviso in the
definition of “Indebtedness” in connection with Statutory Reserve Financings;

 

(u) Investments permitted by Section 7.06; and

 

(v) Investments by the Parent Borrower or any of its Subsidiaries, together with
all other Investments pursuant to this clause (v), in an aggregate amount at the
time of such Investment not to exceed $35,000,000 outstanding at any one time
(with the Fair Market Value of such Investment being measured at the time made
and without giving effect to subsequent changes in value).

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Parent Borrower or any Subsidiary thereof existing or arising under Interest
Rate Agreements, Currency Agreements or other Swap Contracts; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of fixing, managing or hedging interest rate or
currency exposure of the Parent Borrower or any Subsidiary and not for
speculative purposes.

 

 35 

 

  

“Permitted Tax Restructuring” means any reorganizations and other activities
related to tax planning and tax reorganization (as determined by the Parent
Borrower in good faith) entered into after the date hereof, so long as such
Permitted Tax Restructuring is not materially adverse to the Lenders and the LC
Issuers, and after giving effect to such Permitted Tax Restructuring, the Parent
Borrower and its Subsidiaries comply with Section 6.10.

 

“Permitted Transactions” means (a) mortgage-backed security transactions in
which an investor sells mortgage collateral, such as securities issued by the
Government National Mortgage Association and the Federal Home Loan Mortgage
Corporation, for delivery in the current month while simultaneously contracting
to repurchase “substantially the same” (as determined by the Public Securities
Association and GAAP) collateral for a later settlement, (b) transactions in
which an investor lends cash to a primary dealer and the primary dealer
collateralizes the borrowing of the cash with certain securities, (c)
transactions in which an investor lends securities to a primary dealer and the
primary dealer collateralizes the borrowing of the securities with cash
collateral, (d) transactions in which an investor makes loans of securities to a
broker-dealer under an agreement requiring such loans to be continuously secured
by cash collateral or United States government securities, (e) transactions
structured as, and submitted to the NAIC Security Valuation Office for approval
as, Replication (Synthetic Asset) Transactions (RSAT) (provided that, to the
extent that such approval is not granted in respect of any such transaction,
such transaction shall cease to constitute a Permitted Transaction 30 days
following the date of such rejection, denial or non-approval) and (f)
transactions in which a federal home loan mortgage bank (a “FHLMB”) makes loans
to an Insurance Subsidiary, that are sufficiently secured by appropriate assets
of such Insurance Subsidiary consisting of Qualifying Collateral in accordance
with the rules, regulations and guidelines of such FHLMB for its loan programs.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity of whatever nature.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan subject to ERISA that any Credit Party, any of
their Subsidiaries, or any member of the Controlled Group sponsors or maintains
or to which any Credit Party, any of their Subsidiaries, or any member of the
Controlled Group makes, is making or is obligated to make, contributions and to
which any Credit Party could have any liability.

 

“Platform” has the meaning specified in Section 6.02.

 

“Portfolio Interest Exemption” has the meaning specified in Section
3.01(e)(C)(iii).

 

“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Capital Stock of any other class of such Person.

 

“Prepayment Notice” means a written notice made pursuant to Section 2.05(e)
substantially in the form of Exhibit G.

 

 36 

 

  

“Primary Policies” means any insurance or reinsurance policies issued by a
Credit Party or any Insurance Subsidiary.

 

“Pro Rata Share” means, at any time, with respect to all payments, computations
and other matters relating to the Revolving Commitment, Revolving Loans or
Facility LCs of any Lender with respect to any Class, the percentage obtained by
dividing (a) the Revolving Commitment of that Lender with respect to such Class
at such time by (b) the aggregate Revolving Commitment of all Lenders of such
Class at such time. In the event the Revolving Commitments of a Class shall have
expired or been terminated, the Pro Rata Shares of the Lenders shall be
determined on the basis of the Revolving Commitments most recently in effect,
giving effect to any subsequent assignments.

 

“Projections” means all financial projections (including financial estimates,
budgets, forecasts and other forward-looking information) furnished by or on
behalf of the Parent Borrower or the Subsidiaries hereunder or in connection
with the Transactions or the Fidelity Acquisition Transactions.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualifying Collateral” means: (i) whole mortgage loans, including residential
first mortgage, multifamily mortgage, home equity line of credit (HELOC), second
mortgage and commercial mortgage; (ii) loans secured by farmland; (iii)
government and agency securities, including treasuries, agencies, agency
mortgage back security (MBS) pass-through, agency collateralized mortgage
obligation (CMO) or real estate mortgage investment, real estate mortgage
investment conduit (REMIC), Small Business Administration (SBA) pool
certificates, Federal Deposit Insurance Corporation (FDIC) and National Credit
Union Administration (NCUA) guaranteed notes and Government National Mortgage
Association (Ginnie Mae) home equity conversion mortgage (HECM); (iv) non-agency
securities, including municipal securities, private placement securities,
residential mortgage-backed securities, commercial mortgage-backed securities
(CMBS) and asset-backed securities secured by HELOC/second mortgage loan
collateral; and (v) cash.

 

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary (other than an Insurance Subsidiary that is a Foreign
Subsidiary) required to be filed with the applicable Department or, if no
specific form is so required, in the form of financial statements permitted by
such Department to be used for filing quarterly statutory financial statements
and shall contain the type of financial information permitted by such Department
to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Rating” means, at any time, the rating issued by S&P and Moody’s and then in
effect with respect to the Index Debt.

 

“Rating Agencies” means S&P and Moody’s.

 

“Rating Decline Event” means that each of the Ratings immediately following a
Disposition becoming known publicly is more than one level or category lower
than such Rating immediately prior to such Disposition becoming known publicly.

 

 37 

 

  

“RBCCM” means RBC Capital Markets2.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, purchase, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means any Indebtedness that Refinances any other
Indebtedness, including any successive Refinancings, so long as:

 

(a) such Indebtedness is in an aggregate principal amount (or if Incurred with
original issue discount, an aggregate issue price) not in excess of the sum of:

 

(1) the aggregate principal amount then outstanding of the Indebtedness being
Refinanced, and

 

(2) an amount necessary to pay any fees and expenses, including accrued and
unpaid interest, premiums, transaction costs and defeasance costs, related to
such Refinancing,

 

(b) the Average Life of such Indebtedness is equal to or greater than the
Average Life of the Indebtedness being Refinanced (or, if the Average Life of
such refinancing Indebtedness is less than the Average Life of the Indebtedness
being refinanced, then such refinancing Indebtedness shall have a maturity date
no earlier than the Latest Maturity Date),

 

(c) the Stated Maturity of such Indebtedness is no earlier than the Stated
Maturity of the Indebtedness being Refinanced (or, if earlier, the Latest
Maturity Date), and

 

(d) if the Indebtedness being Refinanced was subordinated to the Obligations,
the new Indebtedness shall be subordinated to the Obligations at least to the
same extent as such Indebtedness being Refinanced;

 

provided, however, that Refinancing Indebtedness shall not include Indebtedness
of a Subsidiary of the Parent Borrower that is not a Credit Party that
Refinances Indebtedness of a Credit Party.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.12 to reimburse the relevant
LC Issuer for amounts paid by such LC Issuer in respect of any one or more
drawings under Facility LCs.

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement by which any Insurance Subsidiary agrees to transfer or cede
to another insurer, or has transferred or ceded to it by another insurer, all or
part of the liability assumed or assets held under one or more insurance,
annuity, reinsurance or retrocession policy, agreement, contract, treaty,
certificate or similar arrangement. Reinsurance Agreements shall include, but
not be limited to, any agreement, contract, treaty, certificate or other
arrangement that is treated as such by the applicable Department.

 



 



2 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 38 

 

  

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, controlling persons, directors, officers, employees,
agents, advisors and successors of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, as of any date of determination, one or more Lenders
having or holding Revolving Exposure and unused Revolving Commitments
representing more than 50% of the aggregate Revolving Exposure and unused
Revolving Commitments of all Revolving Lenders; provided that the aggregate
amount of Revolving Exposure and unused Revolving Commitments shall be
determined with respect to any Defaulting Lender by disregarding the Revolving
Exposure and unused Revolving Commitments of such Defaulting Lender.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority and orders of, and all applicable restrictions imposed
by, all Governmental Authorities, in each case applicable to or legally binding
upon the Person or any of its property or to which the Person or any of its
property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, secretary, assistant
secretary or other officer of similar stature or responsibility, of a Credit
Party. Any document delivered under any Loan Document that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 7.07.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and any risk participation in a Facility LC and of the
LC Issuer to issue Facility LCs hereunder, and “Revolving Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment is set forth on Appendix A or in the applicable Assignment
and Assumption, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is $250,000,000.

 

 39 

 

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Commitment Termination Date.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender and (b) an amount equal to such Lender’s Pro Rata
Share of the LC Obligations at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan” means a Revolving Loan made by a Lender to a Borrower pursuant
to Section 2.01(a).

 

“Revolving Loan Note” means a promissory note in substantially the form of
Exhibit B, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with any Person succeeding thereto by merger,
consolidation or acquisition of all or substantially all of its assets,
including substantially all of its business of rating securities.

 

“Sanctioned Country” means a country, territory or region that is the subject of
country-wide or territory-wide Sanctions.

 

“Sanctioned Person” means any Person: (a) identified on any Sanctions-related
list of designated persons, including, without limitation, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC; (b) domiciled,
organized or resident in, or the government or any agency or instrumentality of
the government of, any Sanctioned Country; or (c) owned 50% or more,
individually or in the aggregate, or controlled by, or acting for or on behalf
of, directly or indirectly, any Person described in the foregoing clauses (a) or
(b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered, or enforced from time to time by: (a) the U.S. government,
including OFAC and the U.S. Department of State; (b) the United Nations Security
Council; (c) the European Union; and (d) the United Kingdom, including Her
Majesty’s Treasury.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the applicable Department in the
jurisdiction of such Insurance Subsidiary for the preparation of Annual
Statements, Quarterly Statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary that are applicable to
the circumstances as of the date of filing of such statement or report.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933 and the regulations
promulgated thereunder.

 

 40 

 

 

“Single Employer Pension Plan” means a Pension Plan, other than a Multiemployer
Plan, that the Parent Borrower, any of its Subsidiaries or any ERISA Affiliate
sponsors or maintains, or to which the Parent Borrower, any of its Subsidiaries
or any ERISA Affiliate makes or is obligated to make contributions or could
reasonably be expected to have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Special Purpose Subsidiary” means any Subsidiary formed to issue Surplus
Debentures or Notes or other obligations in connection with a Statutory Reserve
Financing or enter into Reinsurance Agreements in connection with a Statutory
Reserve Financing or enter into ancillary obligations in respect of the
foregoing.

 

“Specified Currency” has the meaning set forth in Section 10.23(a).

 

“Specified Place” has the meaning set forth in Section 10.23(a).

 

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a)(i) and (b)(ii), 5.02 (the first sentence and clause (a)
only), 5.04, 5.08, 5.13, 5.17 5.19(b) and (d).

 

“Sponsors” means Blackstone Tactical Opportunities Fund II L.P. and/or its
affiliates.

 

“Stated Maturity” means, with respect to any security, the date specified in the
agreement governing or certificate relating to such security as the fixed date
on which the final payment of principal of such security is due and payable,
including pursuant to any mandatory redemption provision, but shall not include
any contingent obligations to repay, redeem or repurchase any such principal
prior to the date originally scheduled for the payment thereof.

 

“Statutory Reserve Financing” means a transaction or series of transactions
entered into primarily for the purpose of financing a portion of the statutory
reserves required to be held by an Insurance Subsidiary, where the proceeds or
funding obligations provided by the financing counterparty or counterparties in
such transaction or transactions are not expected, as of the date such
transaction or transactions are entered into, to be used or applied to pay
insurance or reinsurance claims reasonably projected to be payable as of the
date such transaction or transactions are entered into.

 

“Subordinated Obligation” means any Indebtedness of any Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is subordinated or
junior in right of payment to the Revolving Loans pursuant to its terms. No
Indebtedness of any Borrower shall be deemed to be subordinated or junior in
right of payment to any other Indebtedness of such Borrower solely by virtue of
Liens, guarantees, maturity or payments or structural subordination.

 

 41 

 

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, limited liability partnership, joint venture, trust, association or
other unincorporated organization of which or in which such Person and such
Person’s Subsidiaries own directly or indirectly more than 50% of (a) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors, if it is a
corporation, (b) the voting or managing interests (which shall mean the general
partner in the case of a partnership), if it is a partnership, joint venture or
similar entity, (c) the beneficial interest, if it is a trust, association or
other unincorporated organization or (d) the membership interest, if it is a
limited liability company. Unless otherwise specified, “Subsidiary” means a
Subsidiary of the Parent Borrower, including, for the avoidance of doubt, the
Company.

 

“Surplus Debentures or Notes” means, as to any Insurance Subsidiary, debt
securities or notes of such Insurance Subsidiary issued to any of its Affiliates
the proceeds of which are permitted to be included, in whole or in part, as
Capital and Surplus of such Insurance Subsidiary as approved and permitted by
the applicable Department and are of a type generally described in the insurance
industry as a “surplus note”.

 

“Swap Contract” means any agreement relating to any transaction (whether or not
arising under a master agreement) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, futures contract,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swaption, currency option, credit derivative
transaction or any other similar transaction (including any option to enter into
any of the foregoing) or any combination of the foregoing, and any master
agreement relating to or governing any or all of the foregoing.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, for any date of determination, the
maximum aggregate amount that the applicable Person would be required to pay if
such Swap Contracts were terminated on such date of determination.

 

“Syndication Agents” means each of RBCCM and Bank of America and their
respective successors and assigns in such capacity.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Status Certificate” has the meaning specified in Section 3.01(e)(C)(iii).

 

“Total Assets” means the total assets of the Parent Borrower and the
Subsidiaries, as shown on the most recent balance sheet of the Parent Borrower
for which internal financial statements are available immediately preceding the
date on which any calculation of Total Assets is being made, with such pro forma
adjustments for transactions consummated on or prior to or simultaneously with
the date of the calculation as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.

 

“Total Capitalization” means, with respect to any Person, without duplication,
(a) the amount described in clause (a) of the definition of “Debt to Total
Capitalization Ratio” plus (b) the Total Shareholders’ Equity of such Person.

 

 42 

 

 

“Total Shareholders’ Equity” means as to any Person the total common and
preferred shareholders’ equity of such Person as determined in accordance with
GAAP (calculated excluding (a) accumulated other comprehensive income (or loss)
(which includes unrealized gains (losses) on securities as determined in
accordance with FASB ASC 320 (Investments—Debt and Equity Securities)) and (b)
any charges taken to write off any goodwill included on such Person’s balance
sheet on the Closing Date to the extent such charges are required by FASB ASC
320 (Investments— Debt and Equity Securities) and ASC 350 (Intangibles—Goodwill
and Others).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving Loans
and LC Obligations at such date.

 

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

 

“Transactions” means the (a) execution, delivery and performance by each Credit
Party of the Loan Documents to which it is to be a party, (b) borrowing of the
Revolving Loans and the issuance of Facility LCs hereunder and (c) payment of
fees and expenses incurred in connection with the foregoing.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“Voting Stock” of any Person means Capital Stock of such Person entitling the
holders thereof (whether at all times or only so long as no senior class of
stock or other relevant equity interest has voting power by reason of any
contingency) to vote in the election of the board of directors or similar
governing body of such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly-Owned Subsidiary” means a Subsidiary all of the Capital Stock of which
(other than directors’ qualifying shares or local ownership shares) is owned by
the Parent Borrower or another Wholly-Owned Subsidiary.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 43 

 

 

Section 1.02.         Other Interpretive Provisions.

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, Section, Schedule, Appendix and Exhibit references
are to this Agreement unless otherwise specified.

 

(c)          (i) The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

 

(ii)         The term “including” is not limiting and means “including without
limitation”.

 

(iii)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

 

(iv)        The term “will” shall be construed to have the same meaning and
effect as the word “shall”.

 

(d)          Unless otherwise expressly provided herein or the context requires
otherwise, (i) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation, (iii) any reference
herein to a Person shall be construed to include such Person’s permitted
successors and assigns, (iv) the word “property” shall be construed to refer to
any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (v) any reference to any IRS form
shall be construed to include any successor form.

 

(e)          The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(f)          This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g)          This Agreement and the other Loan Documents are the result of
negotiations among, and have been reviewed by counsel to, the Administrative
Agent, the Borrowers and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

 44 

 

 

Section 1.03.         Classification of Loans.

 

For purposes of this Agreement, Revolving Loans may be classified and referred
to by Interest Type (e.g., a “Eurodollar Rate Loan”).

 

Section 1.04.         Accounting Principles.

 

(a)          Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP as in
effect from time to time, consistently applied. Notwithstanding the foregoing,
(i) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, the effect of any
election under FASB ASC 825 to value any Indebtedness or financial liabilities
of the Parent Borrower and its Subsidiaries at “fair value” shall be disregarded
and (ii) the Fixed Charge Coverage Ratio shall be computed in conformity with
GAAP.

 

(b)          References herein to particular columns, lines or sections of any
Person’s Annual Statement shall be deemed, where appropriate, to be references
to the corresponding column, line or section of such Person’s Quarterly
Statement, or if no such corresponding column, line or section exists or if any
report form changes, then to the corresponding item referenced thereby. In the
event the columns, lines or sections of the Annual Statement or Quarterly
Statement referenced herein are changed or renumbered from the columns, lines
and sections applicable to the 2016 Annual Statement, or the June 30, 2017
Quarterly Statement, all such references shall be deemed references to such
column, line or section as so renumbered or changed.

 

(c)          If, at any time after the date of this Agreement, any material
change is made to GAAP, or any Credit Party’s accounting practices that would
affect in any material respect the determination of compliance with the
covenants set forth in this Agreement and the Borrowers notify the
Administrative Agent that the Borrowers wish to amend any covenant or any
related definition contained in this Agreement to eliminate the effect of such
change (or if the Administrative Agent notifies the Borrowers that the Required
Lenders wish to amend any covenant or any related definition for such purpose),
then the Borrowers and the Administrative Agent shall negotiate in good faith to
amend such provisions to restore the Credit Parties and the Lenders to the
position they occupied before the implementation of such material change in GAAP
or accounting practices; provided that until such notice is withdrawn or such
covenant shall have been amended in accordance herewith, compliance with the
applicable covenants shall be determined on the basis of GAAP or the applicable
Credit Party’s accounting practices as in effect and applied immediately before
such change shall have become effective.

 

(d)          To the extent that any provision of this Agreement requires or
tests compliance on a pro forma basis with (or with respect to) any of the
covenants set forth in Section 7.09, 7.10, 7.11 or 7.12 as of the most recently
ended Fiscal Quarter prior to the date that such covenant is first tested under
Section 7.09, 7.10, 7.11 or 7.12, as applicable, such provision shall be deemed
to require compliance with such Section as of the date of consummation of the
relevant transaction which required pro forma compliance.

 

 45 

 

 

ARTICLE 2
The Credits

 

Section 2.01.         Revolving Loans.

 

(a)          Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender with a Revolving
Commitment severally agrees to make Revolving Loans to the Borrower that
requests such Revolving Loans (the Obligations in respect of such Revolving
Loans being the joint and several obligations of the Borrowers) in an aggregate
amount up to but not exceeding its Revolving Commitment and participate in
Facility LCs issued upon the request of any Borrower in an aggregate amount up
to but not exceeding its Revolving Commitment. Amounts borrowed pursuant to this
Section 2.01(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Revolving Commitment shall expire on the Commitment Termination
Date and all Revolving Loans and all other amounts owed hereunder with respect
to the Revolving Loans and the Revolving Commitments shall be paid in full no
later than such date. Each LC Issuer agrees to issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.12.

 

(b)          Borrowing Mechanics for Revolving Loans.

 

(i)          Revolving Loans (x) that are Eurodollar Rate Loans will be made in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount and (y) that are Base Rate Loans will be made in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.

 

(ii)         Whenever a Borrower desires that Lenders make Revolving Loans
(other than as provided in Section 2.12(f)), such Borrower shall deliver to the
Administrative Agent a fully executed and delivered Loan Notice no later
than 10:00 a.m. (New York City time) at least three Business Days in advance of
the proposed Borrowing Date in the case of a Eurodollar Rate Loan, and no later
than 12:00 p.m. (New York City time) on the Business Day prior to the proposed
Borrowing Date in the case of a Revolving Loan that is a Base Rate Loan;
provided that, if such Borrowing Date is the Closing Date, such Loan Notice may
be delivered within such period shorter than three Business Days as may be
agreed by the Administrative Agent with respect to Eurodollar Rate Loans. Except
as otherwise provided herein, a Loan Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable.

 

(iii)        Notice of receipt of each Loan Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile or other electronic
communication with reasonable promptness, but (provided that the Administrative
Agent shall have received such notice by 10:00 a.m. (New York City time)) not
later than 3:00 p.m. (New York City time) on the same day as the Administrative
Agent’s receipt of such Loan Notice from the applicable Borrower.

 

 46 

 

 

(iv)        Except as provided in Section 2.12(f), each Lender shall make the
amount of its Revolving Loan available to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the applicable Borrowing Date by wire
transfer of same day funds in Dollars, at the Administrative Agent’s Office.
Each Lender may, at its option, make any Revolving Loan to a Borrower available
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Revolving Loan; provided that any exercise of such option shall not affect
the obligation of such Borrower to repay such Revolving Loan in accordance with
the terms of this Agreement. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Revolving Loans available to the Borrower that
requested such Revolving Loans on the applicable Borrowing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Revolving
Loans received by the Administrative Agent from Lenders to be credited to the
account of such Borrower at the Administrative Agent’s Office or such other
account as may be designated in writing to the Administrative Agent by such
Borrower.

 

Section 2.02.         Pro Rata Shares.

 

All Revolving Loans shall be made by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder or reimburse the
relevant LC Issuer pursuant to Section 2.12(e) nor shall any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Revolving Loan
requested hereunder or reimburse the relevant LC Issuer pursuant to Section
2.12(e).

 

Section 2.03.         Conversion and Continuation of Revolving Loans.

 

(a)          Each conversion of Revolving Loans from one Interest Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s irrevocable written notice to the Administrative Agent in
the form of a Conversion/Continuation Notice, appropriately completed and signed
by a Responsible Officer of such Borrower. Each such Conversion/Continuation
Notice must be received by the Administrative Agent not later than 12:00 p.m.
(New York City time) three Business Days prior to the requested date of any
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans. The Administrative Agent shall
determine the interest rate that shall apply to any converted or continued
Eurodollar Rate Loans pursuant to Section 2.06(c).

 

(b)          Each Conversion/Continuation Notice shall specify (i) whether such
Borrower is requesting a conversion of Revolving Loans from one Interest Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Revolving Loans to be converted or
continued, (iv) the Interest Type of Revolving Loans to which existing Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto (each such Interest Period shall comply with the
provisions of the definition of “Interest Period”).

 

 47 

 

 

(c)          Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, unless the Required Lenders otherwise
consent, each Revolving Loan will be converted into a Base Rate Loan at the end
of the Interest Period applicable thereto.

 

Section 2.04.         Notes; Loan Accounts.

 

(a)          Each Revolving Loan made by each Lender shall be evidenced by one
or more loan accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The loan accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive evidence of the amount of the Revolving Loans made by the Lenders to
the Borrowers, the interest and payments thereon, the original stated amount of
each Facility LC and the amount of LC Obligations outstanding at any time absent
manifest error. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligations of the Borrowers hereunder to
pay any amount owing with respect to the Revolving Loans and the Facility LC
issuances. If such accounts are inconsistent with the Register, the Register
shall prevail.

 

(b)          Upon the request of any Lender made through the Administrative
Agent, instead of or in addition to loan accounts, the Revolving Loans made by
such Lender may be evidenced by a Revolving Loan Note. Each Lender shall endorse
on the schedules annexed to its Revolving Loan Note the date, amount and
maturity of each Revolving Loan deemed made by it and the amount of each payment
of principal made by the Borrowers with respect thereto. Each such Lender is
irrevocably authorized by the Borrowers to endorse its Revolving Loan Note and
each Lender’s record shall be conclusive absent manifest error; provided that
the failure of a Lender to make, or an error in making, a notation thereon with
respect to the Revolving Loan shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any such Revolving Loan Note to
such Lender.

 

Section 2.05.         Prepayments.

 

(a)          Optional Prepayments. The Borrowers will have the right at any time
to prepay any Revolving Loan, without premium or penalty in whole or in part, in
minimum amounts of (x) with respect to Eurodollar Rate Loans, $1,000,000 or any
multiple of $1,000,000 in excess thereof and (y) with respect to Base Rate Loans
$500,000 or any multiple of $100,000 in excess thereof, in each case subject to
the provisions of this Section 2.05; provided that notwithstanding the
foregoing, any Revolving Loan may be prepaid in its entirety.

 

(b)          Voluntary Commitment Reductions.

 

(i)          The Borrowers may, upon not less than three Business Days’ prior
written notice to the Administrative Agent, at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided that any such partial reduction
of the Revolving Commitments shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

 

 48 

 

 

(ii)         A Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction. Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by such Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(iii)        Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

 

(c)          Mandatory Prepayments. The Borrowers shall from time to time prepay
the Revolving Loans and/or Cash Collateralize the Facility LCs to the extent
necessary so that the Total Utilization of Revolving Commitments does not at any
time exceed the Revolving Commitments then in effect. The outstanding principal
balance of the Revolving Loans together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Commitment Termination Date.

 

(d)          Application of Prepayments. Any prepayment of the Revolving Loans
will be applied as follows:

 

(i)          first, to prepay the Revolving Loans to the full extent thereof
without any permanent reduction of the Revolving Commitments;

 

(ii)         second, to prepay outstanding reimbursement obligations with
respect to the Facility LCs without any permanent reduction of the Revolving
Commitments; and

 

(iii)        third, to Cash Collateralize the Facility LCs making such
prepayment without any permanent reduction of the Revolving Commitments.

 

(e)          Notice of Prepayments. The applicable Borrower shall notify the
Administrative Agent in the form of a Prepayment Notice of any prepayment of any
Revolving Loan hereunder not later than 12:00 p.m. (New York City time) one
Business Day before the date of prepayment. Each such Prepayment Notice shall be
irrevocable, shall specify the prepayment date and the principal amount of each
Revolving Loan or portion thereof to be prepaid and may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may be revoked by such Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(f)          Application of Prepayments of Revolving Loans to Base Rate Loans
and Eurodollar Rate Loans. Considering each Class of Revolving Loans being
prepaid separately, any prepayment thereof shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by the Borrowers pursuant to Section 3.04.

 

 49 

 

 

Section 2.06.         Interest.

 

(a)          Except as otherwise set forth herein, each Class of Revolving Loans
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)          if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or

 

(ii)         if a Eurodollar Rate Loan, at the Eurodollar Rate plus the
Applicable Margin.

 

(b)          The basis for determining the rate of interest with respect to any
Revolving Loan, and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by the applicable Borrower and notified to the
Administrative Agent and Lenders pursuant to the applicable Loan Notice or
Conversion/Continuation Notice, as the case may be; provided that the Borrowers
may not select the Eurodollar Rate for any Credit Extension if the aggregate
amount of such Credit Extension is less than $1,000,000.

 

(c)          In connection with Eurodollar Rate Loans there shall be no more
than ten Interest Periods outstanding at any time. In the event the applicable
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Loan Notice or Conversion/Continuation Notice, such Revolving
Loan (if outstanding as a Eurodollar Rate Loan) will be automatically converted
into a Base Rate Loan on the last day of the then-current Interest Period for
such Revolving Loan (or if outstanding as a Base Rate Loan will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan). In the event the
applicable Borrower fails to specify an Interest Period for any Eurodollar Rate
Loan in the applicable Loan Notice or Conversion/Continuation Notice (or fails
to deliver a Conversion/Continuation Notice within the time limits provided in
Section 2.03(a)), such Borrower shall be deemed to have selected an Interest
Period of one month. As soon as practicable after 10:00 a.m. (New York City
time) on each Interest Rate Determination Date, the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrowers and each Lender.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowers and the Lenders of any change in the U.S. Prime Rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(d)          Notwithstanding the foregoing, upon the occurrence of any Event of
Default and for so long as such Event of Default is continuing, the overdue
principal amount of each Revolving Loan and Reimbursement Obligations and
overdue interest payable thereon shall, without further notice, bear interest,
after as well as before judgment to the extent permitted by law, at a rate per
annum equal to 2.00% plus the rate otherwise applicable to such Revolving Loan
or Reimbursement Obligations as provided in the preceding subsections of this
Section 2.06 or Section 2.12, with respect to Reimbursement Obligations. In
addition, to the extent permitted by applicable law, if any fee or other amount
(other than principal or interest on any Revolving Loan or Reimbursement
Obligations) payable by the Borrowers pursuant to any Loan Document is not paid
when due, whether upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment to the extent permitted by law, at a
rate per annum equal to 2.00% plus the rate otherwise applicable to Base Rate
Loans as provided in the preceding subsections of this Section 2.06.

 

 50 

 

 

(e)          Interest on each Revolving Loan shall be paid in arrears on each
Interest Payment Date for such Revolving Loan; provided that (i) interest
accrued pursuant to Section 2.06(d) shall be payable on demand of the
Administrative Agent (upon the instruction of the Required Lenders; provided
that no such instruction shall be required in the case of an Event of Default
pursuant to Section 8.01(a), (f) or (g)), (ii) upon any repayment or prepayment
of any Revolving Loan, interest accrued on the principal amount repaid shall be
payable on the date of such repayment and (iii) upon any conversion of a
Eurodollar Rate Loan before the end of the current Interest Period therefor,
interest accrued on such Revolving Loan shall be payable on the effective date
of such conversion.

 

(f)          Anything herein to the contrary notwithstanding, the obligations of
the Borrowers to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrowers shall pay such Lender interest at the highest rate permitted
by applicable law until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Revolving Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrowers shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the highest rate of interest that may be lawfully contracted for, charged or
received had at all times been in effect. Notwithstanding the foregoing, it is
the intention of Lenders and the Borrowers to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the highest rate of
interest that may be lawfully contracted for, charged or received by such
Lender, then any such excess shall be cancelled automatically and, if previously
paid, shall at such Lender’s option be applied to the outstanding amount of the
Revolving Loans made hereunder or be refunded to the Borrowers.

 

Section 2.07.         Fees.

 

(a)          From the Closing Date until the date on which the Revolving
Commitments terminate, the Borrowers agree to pay to the Administrative Agent on
behalf of the Lenders commitment fees equal to (1) the average of the daily
difference between (A) the Revolving Commitments and (B) the Total Utilization
of Revolving Commitments, multiplied by (2) the Applicable Revolving Commitment
Fee Percentage.

 

(b)          All fees referred to in Section 2.07(a) will be calculated pursuant
to the second sentence of Section 2.08(a) and, unless otherwise stated, shall be
payable quarterly in arrears on the last Business Day of March, June, September
and December of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Commitment
Termination Date.

 

 51 

 

 

(c)          In addition to the foregoing, the Borrowers shall pay to the
Administrative Agent, for its own account, fees payable pursuant to the Fee
Letter and any other fees payable in the amounts and at the times separately
agreed upon by the Borrowers and the Administrative Agent. Such fees will be
fully earned when paid and will not be refundable under any circumstances
(except as set forth in the Fee Letter or separately agreed).

 

Section 2.08.         Computation of Fees and Interest.

 

(a)          All computations of interest for Base Rate Loans when the Base Rate
is determined by the U.S. Prime Rate shall be made on the basis of a year of 365
(or 366 days in a leap year) and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest and fees shall accrue during each period in which such
interest or fees are computed from the first day thereof to the last day
thereof.

 

(b)          Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error. The Administrative Agent will, at the request of a Borrower
or any Lender, deliver to the Borrowers or such Lender, as the case may be, a
statement showing the quotations used by the Administrative Agent in determining
any interest rate and the resulting interest rate.

 

Section 2.09.         Payments Generally.

 

(a)          All payments to be made by the Borrowers under the Loan Documents
shall be made without condition or deduction for any defense, set-off,
recoupment or counterclaim. Except as otherwise expressly provided in any Loan
Document, all payments to be made by the Borrowers under any Loan Document shall
be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s Office, and shall be made in dollars and in immediately
available funds, no later than 2:00 p.m. (New York City time) on the date
specified in such Loan Document. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
expressly provided herein) of such payment in like funds as received. Any
payment received by the Administrative Agent later than 2:00 p.m. (New York City
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue to such following
Business Day. Each reference to the Administrative Agent in this Section 2.09
shall also be deemed to refer, and shall apply equally, to the relevant LC
Issuer, in the case of payments required to be made by the Borrowers to such LC
Issuer pursuant to Section 2.12(f).

 

(b)          Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

 52 

 

 

(c)          Unless a Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)          if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender pays such amount to the Administrative Agent, then
such amount (other than the interest thereon) shall constitute such Lender’s
Revolving Loan included in the applicable Credit Extension. If such Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
applicable rate for Base Rate Loans to the applicable Credit Extension. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitments or to prejudice any rights that the Administrative Agent
or the Borrowers may have against any Lender as a result of any default by such
Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrowers, with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Revolving Loan to be made by such Lender as provided in the foregoing
provisions of this Article 2, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the extension of
Revolving Loans set forth in Article 4 are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Lenders hereunder to make Revolving Loans
are several and not joint. The failure of any Lender to make any Revolving Loan
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loans.

 

 53 

 

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
the Revolving Loan in any particular place or manner.

 

Section 2.10.         Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment (i) on account of any Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time resulting
in such Lender receiving payment in excess of its ratable share (calculated
according to the proportion of (1) the amount of such Obligations due and
payable to such Lender at such time to (2) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (ii) of or on account of any of
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time in excess of its ratable share (calculated
according to the proportion of (1) the amount of such Obligations owing (but not
due and payable) to such Lender at such time to (2) the aggregate amount of
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all the Lenders at such time, then in
each case, such Lender shall (A) notify the Administrative Agent of such fact,
and (B) purchase (for cash at face value) participations in the Obligations of
the other Lenders due and payable or owing, as the case may be, or make such
other adjustments as shall be equitable, so that the benefit of such excess
payments shall be shared by all such Lenders; provided that:

 

(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b)the provisions of this Section 2.10 shall not be construed to apply to
(1) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans to any assignee or participant.

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim (subject to Section 10.09) with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.

 

 54 

 

 

Section 2.11.         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers; third, to Cash Collateralize the LC
Issuers’ Fronting Exposure with respect to such Defaulting Lender on a pro rata
basis in accordance with Section 2.11(d); fourth, as the applicable Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Revolving Loan on a pro rata basis in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Revolving Loans on
a pro rata basis under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with Section
2.11(d); sixth, to the payment of any amounts owing to the Lenders or LC Issuers
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default shall have occurred and be continuing, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Revolving Loans or reimbursement obligations with
respect to Facility LCs in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Revolving Loans were made or the
relevant Facility LCs were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of or reimbursement obligations with respect to Facility
LCs owed to all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Loans of such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in
Facility LCs are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.11(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

 55 

 

 

(ii)         Certain Fees.

 

(1)         No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.07(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(2)         With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (1) above, the Borrowers shall not be required to pay
the remaining amount of any such fee.

 

(3)         Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.11(d).

 

(4)         With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (3) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iii) below, (y) pay to each LC Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iii)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.24, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(iv)        Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the LC Issuers’ Fronting Exposure on a pro rata basis in
accordance with the procedures set forth in Section 2.11(d).

 

 56 

 

 

(b)          Defaulting Lender Cure. If the Borrowers, the Administrative Agent
and the LC Issuers agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon,
as of the effective date specified in such notice, and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Facility LCs to be
held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.11(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. The arrangements permitted or required by this Section 2.11
shall be permitted under this Agreement, notwithstanding the pro rata sharing
provisions or otherwise.

 

(c)          New Facility LCs. So long as any Lender is a Defaulting Lender, no
LC Issuer shall be required to issue, extend, renew or increase any Facility LC
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(d)          Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent),
the Borrowers shall Cash Collateralize such LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
reallocation pursuant to Section 2.11(a)(iii) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(i)          Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the relevant LC Issuers, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations, to be applied pursuant to clause (ii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
relevant LC Issuers as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers or such
Defaulting Lender, as appropriate, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (in the case of
the Borrowers, after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

(ii)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.11 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

 57 

 

 

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 2.11(d) (i) following the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) to the extent the amount of Cash Collateral exceeds
the Minimum Collateral Amount; provided that, subject to this Section 2.11, the
Person providing Cash Collateral and such LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations. Any Cash Collateral no longer required to be held as a result
of the immediately preceding sentence shall be promptly returned, and in any
event within five (5) Business Days, by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.

 

Section 2.12.         Facility LCs. 



 

(a)          Issuance. Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit denominated in
Dollars (each, a “Facility LC”) requested by the Parent Borrower or any of the
Subsidiaries as the applicant or co-applicant thereof for the support of the
Parent Borrower’s or the Subsidiaries’ obligations and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the date of this
Agreement and prior to the Commitment Termination Date upon the request of the
applicable Borrower; provided that immediately after each such Facility LC is
issued or Modified, the aggregate amount of the outstanding LC Obligations shall
not exceed $20,000,000. Each of the Borrowers unconditionally and irrevocably
agrees that, in connection with any Facility LC issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph, it
will be jointly and severally fully responsible for the reimbursement of all
payments made by the LC Issuers in respect of Facility LCs in accordance with
the terms hereof, the payment of interest thereon and the payment of fees due
under Section 2.12(d) to the same extent as if it were the sole account party in
respect of such Facility LC (the Borrowers hereby irrevocably waiving any
defenses that might otherwise be available to them as guarantors or surety of
the obligations of such a Subsidiary that is an account party in respect of any
such Facility LC). Each Facility LC shall have an expiry date no later than one
(1) year after its issuance and may be annually automatically renewed on an
“evergreen” basis; provided, however, the renewed Facility LC expires (x) no
later than five (5) Business Day prior to the Commitment Termination Date or (y)
after the Commitment Termination Date so long as the Borrowers have Cash
Collateralized such Facility LC in form and substance reasonably satisfactory to
the Administrative Agent and in an amount equal to 103% of the LC Obligations
with respect to such Facility LC. If a Facility LC will not be renewed, the LC
Issuer shall notify the beneficiary of such Facility LC of such non-renewal.
Upon the occurrence and during the continuance of an Event of Default, the
Required Lenders may provide written notice to the Administrative Agent and each
LC Issuer identifying such Event of Default and instructing the LC Issuers (i)
not to renew any “evergreen” Facility LCs during the continuance of such Event
of Default (it being understood and agreed that, in the event such Event of
Default is cured or waived, any other Event of Default that resulted from such
Event of Default shall be deemed cured or waived for purposes of this sentence
only) and (ii) to notify the beneficiaries of such Facility LCs of such
non-renewal and upon receipt of such notice, the applicable LC Issuers shall not
renew any such “evergreen” Facility LCs and shall provide such notices to the
beneficiaries thereof (to the extent such LC Issuers are then permitted to
provide such notices under the terms of such Facility LCs).

 

 58 

 

 

(b)          Participations. Upon the issuance or Modification by the relevant
LC Issuer of a Facility LC, such LC Issuer shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from such LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share in an aggregate
amount up to, collectively with such Lender’s existing Revolving Exposure, but
not exceeding its Revolving Commitment.

 

(c)          Notice. Subject to the terms of Section 2.12(a), the Borrower
requesting the issuance or Modification of a Facility LC shall give the
Administrative Agent and the relevant LC Issuer notice prior to 10:00 a.m. (New
York City time) at least three (3) Business Days (or such shorter period of time
as such Borrower and the related LC Issuer may agree upon) prior to the proposed
date of issuance or Modification of such Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the Administrative Agent shall promptly notify the relevant LC
Issuer and each Lender of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by any LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (if, in the case of a Modification,
such Modification renews, increases the amount of, or extends the expiry date of
a Facility LC), be subject to the conditions precedent that such Facility LC
shall be reasonably satisfactory to such LC Issuer and that the applicable
Borrower shall have executed and delivered an application agreement (each, a
“Facility LC Application”). No LC Issuer shall have any independent duty to
ascertain whether any of the applicable conditions set forth in Article IV have
been satisfied; provided, however, that no LC Issuer shall issue a Facility LC
if, on or before the proposed date of issuance, the relevant LC Issuer shall
have received notice from the Administrative Agent or the Required Lenders that
any such applicable condition has not been satisfied or waived. In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control. Immediately following
issuance of or Modification to Facility LCs, the LC Issuer shall provide copies
thereof to the Administrative Agent and the Administrative Agent shall send such
copies to the Lenders.

 

(d)          LC Fees. The Borrowers shall pay to the Administrative Agent, for
the account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Rate Loans in effect from
time to time on the maximum daily amount available to be drawn under such
Facility LC for the actual number of days elapsed over a 360-day year, such fee
to be payable in arrears on each LC Fee Payment Date and on the Commitment
Termination Date (the “LC Fee”). The Borrowers shall also pay to the relevant LC
Issuer for its own account (x) a fronting fee in an amount agreed upon between
such LC Issuer and the Borrowers and (y) promptly after demand, all amendment,
drawing and other fees regularly charged by such LC Issuer to its letter of
credit customers generally and all reasonable and documented out-of-pocket
expenses incurred by such LC Issuer in connection with the issuance,
Modification, administration or payment of any Facility LC.

 

 59 

 

 

(e)          Administration; Reimbursement by Lenders. Upon receipt of any
demand for payment under any Facility LC from the beneficiary of such Facility
LC, the relevant LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrowers and each other Lender
as to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date. The responsibility of the relevant LC Issuer to the
Borrowers and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity with such Facility LC.
Each LC Issuer shall exercise the same care in the issuance and administration
of the Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by such LC Issuer, each Lender shall be
severally (but not jointly) obligated, without regard to the occurrence of any
Event of Default or any condition precedent whatsoever, to reimburse such LC
Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by such LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.12(f) below and there
is no Cash Collateral available to cover the same, in an aggregate amount up to,
collectively with such Lender’s existing Revolving Exposure, but not exceeding
its Revolving Commitment, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (New York
City time) on such date, from the next succeeding Business Day) to the date on
which such Lender pays the amount to be reimbursed by it at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(f)          Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the relevant LC Issuer for any amounts
paid by such LC Issuer upon any drawing under any Facility LC, without
presentment, demand, protest or other formalities of any kind (other than the
demand contemplated hereby). Such reimbursement shall be due by 11:00 a.m. (New
York City time) on the Business Day following the date such LC Issuer makes
demand to the Borrowers therefor, provided that the Borrowers shall pay to the
Administrative Agent for the account of the relevant LC Issuer interest on the
amount subject to reimbursement for the Business Day such demand is made if such
demand is not satisfied on the same Business Day at the Base Rate plus the
Applicable Margin for Base Rate Loans in effect at such time. All such amounts
paid by the relevant LC Issuer and remaining unpaid by the Borrowers after such
amounts are due in accordance with the foregoing shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2.00%
per annum plus the rate applicable to Base Rate Loans for such day. The relevant
LC Issuer will pay to each Lender ratably in accordance with its Pro Rata Share
all amounts received by it from the Borrowers for application in payment, in
whole or in part, of the Reimbursement Obligation in respect of any Facility LC
issued by such LC Issuer, but only to the extent such Lender has made payment to
such LC Issuer in respect of such Facility LC pursuant to Section 2.12(e). If an
LC Issuer shall not have received from the Borrowers the payment required to be
made by this Section 2.12(f) within the time specified in this section, such LC
Issuer will promptly notify the Administrative Agent of the non-payment of such
drawing and the Administrative Agent will promptly notify each applicable
Revolving Lender to provide its Pro Rata Share thereof by no later than 12:00
(noon) on the Business Day on which such payment was not received from the
Borrowers. Each such Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m. on such
date an amount equal to such Lender’s Pro Rata Share of such drawing (it being
understood that (i) if the conditions precedent to borrowing set forth in
Sections 4.02(a) and (b) have been satisfied, such amount shall be deemed to
constitute a Base Rate Loan of such Lender and, to the extent of such payment,
the Reimbursement Obligations of the Borrowers in respect of such drawing shall
be discharged and replaced with the resulting Base Rate Loan and (ii) if such
conditions precedent to borrowing have not been satisfied, then any such amount
paid by any Revolving Lender shall not constitute a Loan and shall not relieve
the Borrowers from their obligation to reimburse such drawing).

 

 60 

 

 

(g)          Obligations Absolute. The Borrowers’ obligations under this
Section 2.12 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrowers may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrowers, any of their Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrowers or of
any of their Affiliates against the beneficiary of any Facility LC or any such
transferee unless such action was the result of the gross negligence or willful
misconduct of the applicable LC Issuer.

 

(h)          Actions of LC Issuers. Each LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document reasonably and in good faith believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer in good faith and with
reasonable care. Each LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement that could reasonably be expected to
expose such LC Issuer to liability for which it would not be entitled to
indemnity or reimbursement hereunder, unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.12, each LC Issuer shall in all cases, with respect
to the other Lenders only, be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

 

(i)          [Reserved].

 

 61 

 

 

(j)          Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the relevant LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by
such LC Issuer after the presentation to it of a request strictly complying with
the terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.12 or any action taken or omitted by
such indemnitees hereunder.

 

(k)          Rights as a Lender. In its capacity as a Lender, each LC Issuer
shall have the same rights and obligations as any other Lender.

 

(l)          Separate Reimbursement Agreement. In the event any LC Issuer enters
into a separate reimbursement agreement with the Borrowers covering the Facility
LCs issued by such LC Issuer and the terms of such reimbursement agreement
conflict with or contradict the terms of this Agreement, the terms of this
Agreement shall control.

 

(m)          LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise
requested by the Administrative Agent, such LC Issuer shall report in writing to
the Administrative Agent (i) on the first Business Day of each month, the daily
activity (set forth by day) in respect of Facility LCs during the immediately
preceding month, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) on each Business Day on which such LC Issuer makes any payment pursuant to
a Facility LC, the date of such payment and the amount of such payment, (iii) on
any Business Day on which any Borrower fails to reimburse a payment made by an
LC Issuer in respect of a Facility that is required to be reimbursed to such LC
Issuer on such day, the date of such failure and the amount of such payment and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

 

(n)          Resignation as LC Issuer. Any LC Lender may resign as LC Issuer
upon 30 days prior written notice to the Administrative Agent, the Lenders and
the Borrowers. At the time any such resignation shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the resigned LC
Issuer. From and after the effective date of any such resignation, (a) any
successor LC Issuer shall have all the rights and obligations of the LC Issuer
under this Agreement with respect to Facility LCs to be issued thereafter and
(b) references herein to the term “LC Issuer” shall be deemed to refer to such
successor or to any previous LC Issuer, or to such successor and all previous LC
Issuer, as the context shall require. After the resignation of an LC Issuer
hereunder, the resigned LC Issuer shall remain a party hereto to the extent that
Facility LCs issued by it remain outstanding and shall continue to have all the
rights and obligations of an LC Issuer under this Agreement with respect to the
Facility LCs issued by it prior to such resignation, but shall not be required
to issue additional Facility LCs.

 

 62 

 

 

Section 2.13.         Incremental Facilities.

 

(a)          The Borrowers may, by written notice to the Administrative Agent,
elect to request prior to the applicable Commitment Termination Date, an
increase to any then-existing Class of Revolving Commitments (any such increase,
“New Revolving Commitments”), by an aggregate amount not to exceed $50,000,000.
Each such notice shall specify (i) the date (each, an “Increased Amount Date”)
on which the Borrowers propose that the New Revolving Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Revolving Lender”) to whom the Borrowers propose any portion of such New
Revolving Commitments be allocated and the amounts of such allocations, which
Eligible Assignee must be reasonably acceptable to the Administrative Agent (it
being understood that a Lender or an Affiliate of a Lender or an Approved Fund
shall be deemed reasonably acceptable); provided that the Administrative Agent
may elect or decline to arrange such New Revolving Commitments in its sole
discretion and any Lender approached to provide all or a portion of the New
Revolving Commitments may elect or decline, in its sole discretion, to provide a
New Revolving Commitment. Such New Revolving Commitments shall become effective
as of such Increased Amount Date; provided that (A) no Default or Event of
Default shall exist on such Increased Amount Date both prior to and after giving
effect to such New Revolving Commitments; (B) all of the representations and
warranties contained herein or in any Loan Document shall be true and correct in
all material respects on and as of such Increased Amount Date to the same extent
as though made on and as of such Increased Amount Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; (C) the Parent Borrower and the Subsidiaries shall be in pro forma
compliance with Sections 7.09, 7.10, 7.11, and 7.12 giving effect to such New
Revolving Commitments and appropriate pro forma adjustments, including any
acquisitions or dispositions after the beginning of the relevant determination
period but prior to or simultaneously with the Incurrence of such New Revolving
Commitments and any borrowing thereunder; and (D) each New Revolving Commitment
is in a minimum amount of $10,000,000 and in additional increments of
$5,000,000. In connection with any New Revolving Commitments, (x) all New
Revolving Commitments shall be effected pursuant to one or more joinders to this
Agreement executed and delivered by the Borrowers, the New Revolving Lenders and
the Administrative Agent, each of which shall be recorded in the Register and
each New Revolving Lender shall be subject to the requirements set forth in
Section 3.01(e); (y) the Borrowers shall make any payments required pursuant to
Section 3.04 in connection with the New Revolving Commitments; and (z) the
Borrowers shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

 

 63 

 

 

(b)          On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
(A) each of the Revolving Lenders of the relevant Class shall assign to each of
the New Revolving Lenders, and each of the New Revolving Lenders shall purchase
from each of the Revolving Lenders of the relevant Class, at the principal
amount thereof, such interests in the Revolving Loans of the relevant Class
outstanding on such Increased Amount Date and (B) each of the Revolving Lenders
of the relevant Class will automatically and without further act be deemed to
have assigned to each of the New Revolving Lenders, and each of the New
Revolving Lenders will automatically and without further act be deemed to have
assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Facility LCs and LC Obligations, if applicable, in each case of
clauses (A) and (B) as shall be necessary in order that, after giving effect to
all such assignments and purchases, the Revolving Exposure will be held by
then-existing Revolving Lenders of the relevant Class and New Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Commitments to the Revolving Commitments,
(ii) each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (iii) each New Revolving Lender
shall become a Lender with respect to the New Revolving Commitment and all
matters relating thereto. For the avoidance of doubt, the terms and provisions
of the New Revolving Loans and New Revolving Commitments shall be documented
solely as an increase, and shall be identical, to the then-existing Revolving
Commitments (other than, for the avoidance of doubt, any upfront fees paid to
the New Revolving Lenders).

 

The Administrative Agent shall notify Lenders promptly upon receipt of a
Borrower's notice of each Increased Amount Date and in respect thereof (x) the
New Revolving Commitments and the New Revolving Lenders and (y) the respective
interests in such Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section 2.13.

 

Notwithstanding anything to the contrary in this Agreement, each of the parties
hereto hereby agrees that, on any Increased Amount Date, this Agreement may be
amended to the extent (but only to the extent) necessary to reflect the New
Revolving Commitments with respect thereto. Any such amendment may be effected
in writing by the Administrative Agent and the Borrowers and furnished to the
other parties hereto but without the consent of any other party hereto.

 

Section 2.14.         Maturity Extension of Revolving Loans.

 

(a)          The Borrowers may from time to time, pursuant to the provisions of
this Section 2.14, agree with one or more Lenders holding Revolving Loans and
Revolving Commitments of any Class to extend the maturity date of such Class of
Loans and to provide for other terms consistent with this Section 2.14 (each
such modification, an “Extension”) pursuant to one or more written offers (each,
an “Extension Offer”) made from time to time by the Company to all Lenders under
any Class that is proposed to be extended under this Section 2.14, in each case
on a pro rata basis (based on the relative principal amounts of the outstanding
Revolving Commitments of each Lender in such Class) and on the same terms to
each such Lender. In connection with each Extension, the Company will provide
notification to the Administrative Agent (for distribution to the Lenders of the
applicable Class), no later than thirty (30) days prior to the maturity of the
applicable Class or Classes to be extended of the requested new termination date
for the extended Revolving Loans and Revolving Commitments of each such
Class (each, an “Extended Termination Date”) and the due date for Lender
responses, which due date shall be no sooner than ten (10) Business Days after
delivery of such notice by the Company. In connection with any Extension, each
Lender of the applicable Class wishing to participate in such Extension shall,
prior to such due date, provide the Administrative Agent with a written notice
thereof in a form reasonably satisfactory to the Administrative Agent. Any
Lender that does not respond to an Extension Offer by the applicable due date
shall be deemed to have rejected such Extension. Any Lender that declines or
does not respond to an Extension Offer by the applicable due date (a “Declining
Lender”) will have its Revolving Commitment terminated on the earlier of (1) the
then-existing Commitment Termination Date (without regard to any extensions by
the other Lenders) and (2) the date such Declining Lender is replaced in
accordance with Section 10.14. In connection with any Extension, the Borrowers
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.14.

 

 64 

 

 

(b)          After giving effect to any Extension, the Revolving Commitments so
extended shall cease to be a part of the Class of which they were a part
immediately prior to the Extension and shall be a new Class hereunder; provided
that at no time shall there be more than three (3) different Classes of
Revolving Commitments; provided, further, that, (i) all Credit Extensions and
all prepayments of Revolving Loans shall continue to be made on a ratable basis
among all Lenders, based on the relative amounts of their Revolving Commitments,
until the repayment of the Revolving Loans attributable to the non-extended
Revolving Commitments on the applicable Commitment Termination Date, (ii) the
allocation of the outstanding Obligations with respect to any then-existing or
subsequently issued or made Facility LC as between the Revolving Commitments of
such new “Class” and the remaining Revolving Commitments shall be made on a
ratable basis in accordance with the relative amounts thereof until the
applicable Commitment Termination Date has occurred, (iii) no termination of
Extended Revolving Commitments and no repayment of Extended Revolving Loans
accompanied by a corresponding permanent reduction in Extended Revolving
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Revolving Loans and Existing Revolving Commitments
(or all Existing Revolving Commitments of such Class and related Existing
Revolving Loans shall have otherwise been terminated and repaid in full) and
(iv) with respect to the Facility LCs, the Commitment Termination Date with
respect to the Revolving Commitments may not be extended without the prior
written consent of the Administrative Agent and the LC Issuer. If the Total
Utilization of Revolving Commitments exceeds the Revolving Commitments as a
result of the occurrence of the Commitment Termination Date while an extended
Class of Revolving Commitments remains outstanding, the Borrowers shall make
such payments as are necessary in order to eliminate such excess on such date.

 

(c)          The consummation and effectiveness of each Extension shall be
subject to the following:

 

(i)          no Default or Event of Default shall have occurred and be
continuing at the time any Extension Offer is delivered to the Lenders or at the
time of such Extension (after giving effect to such Extension);

 

 65 

 

 

(ii)         the Revolving Loans or Revolving Commitments, as applicable, of any
Lender extended pursuant to any Extension (as applicable, “Extended Revolving
Loans” or “Extended Revolving Commitments”) shall have the same terms as the
Class of Revolving Loans or Revolving Commitments, as applicable, subject to the
related Extension Amendment (as applicable, “Existing Revolving Loans” or
“Existing Revolving Commitments”), except (A) the final maturity date of any
Extended Revolving Commitments of a Class to be extended pursuant to an
Extension may be later than the Latest Maturity Date at the time of such
Extension, and the Average Life of any Extended Revolving Commitments of a Class
to be extended pursuant to an Extension shall be no shorter than the Average
Life of the Class of Existing Revolving Commitments, as applicable, subject to
the Latest Maturity Date at the time of such Extension; (B) the all-in pricing
(including, without limitation, margins, fees and premiums) with respect to the
Extended Revolving Loans or Extended Revolving Commitments, as applicable, may
be higher or lower than the all-in pricing (including, without limitation,
margins, fees and premiums) for the Existing Revolving Loans or Existing
Revolving Commitments, as applicable; (C) the revolving credit commitment fee
rate with respect to the Extended Revolving Commitments may be higher or lower
than the revolving credit commitment fee rate for Existing Revolving
Commitments, in each case, to the extent provided in the applicable Extension
Amendment; (D) no repayment of any Extended Revolving Loans or Extended
Revolving Commitments, as applicable, shall be permitted unless such repayment
is accompanied by an at least pro rata repayment of all earlier maturing Loans
(including previously extended Loans) (or all earlier maturing Loans (including
previously extended Loans) shall otherwise be or have been terminated and repaid
in full); (E) the Extended Revolving Loans and/or Extended Revolving Commitments
may contain a “most favored nation” provision for the benefit of Lenders holding
Extended Revolving Commitments; and (F) the other terms and conditions
applicable to Extended Revolving Loans and/or Extended Revolving Commitments may
be terms different than those with respect to the Existing Revolving Loans or
Existing Revolving Commitments, as applicable, so long as such terms and
conditions only apply after the Latest Maturity Date; provided, further, that
each Extension Amendment may, without the consent of any Lender other than the
applicable extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to give effect to the provisions of this
Section 2.14, including any amendments necessary to treat the applicable Loans
and/or Commitments of the extending Lenders as a new “Class” of loans and/or
commitments hereunder; provided, however, that no Extension Amendment may
provide for any Class of Extended Revolving Commitments to be secured by any
assets of any Subsidiary that do not also secure the Existing Revolving
Commitments;

 

(iii)        all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by the Borrowers generally
directed to the applicable Lenders under the applicable Class in connection
therewith shall be in form and substance consistent with the foregoing and
otherwise reasonably satisfactory to the Administrative Agent;

 

(iv)        a minimum amount in respect of such Extension (to be determined in
the Parent Borrower’s discretion and specified in the relevant Extension Offer,
but in no event less than $50,000,000, unless another amount is agreed to by the
Administrative Agent in its reasonable discretion) shall be satisfied; and

 

(v)         no Extension shall become effective unless, on the proposed
effective date of such Extension, the conditions precedent set forth in
Section 4.02(a), (b) and (c) shall be satisfied (with all references in such
Section to the making of a Loan being deemed to be references to the Extension
on the applicable date of such Extension), and the Administrative Agent shall
have received a certificate to that effect dated the applicable date of such
Extension and executed by a Responsible Officer of the Company.

 

 66 

 

 

(d)          For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.10 and Section 10.01 will not apply to any payment of
interest or fees in respect of any Extended Revolving Commitments that have been
extended pursuant to an Extension at a rate or rates different from those paid
or payable in respect of Revolving Loans of any other Class, in each case as is
set forth in the relevant Extension Offer made pursuant to and in accordance
with the provisions of this Section 2.14 with respect to such Extensions of
Revolving Commitments.

 

(e)          [Reserved].

 

(f)          The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments (collectively, “Extension Amendments”) to this
Agreement and the other Loan Documents as may be necessary in order to establish
new Classes of Revolving Commitments created pursuant to an Extension, in each
case on terms consistent with this Section 2.14. Without limiting the foregoing,
in connection with any Extension, (i) the Borrowers and the appropriate
Guarantors shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Loan Document that the Administrative Agent
reasonably requests to be amended to reflect the then latest Extended
Termination Date and (ii) the Borrowers and the appropriate Guarantors shall
deliver such board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection therewith (in each case, in form and substance similar to such
documents delivered by the Credit Parties on the Closing Date) and, if requested
by the Administrative Agent, a legal opinion of counsel in form and substance
reasonably acceptable to the Administrative Agent (it being understood and
agreed that an opinion similar in form and substance to the opinion delivered by
counsel to the Borrowers on the Closing Date, shall be deemed to be reasonably
acceptable).

 

(g)          Promptly following the consummation and effectiveness of any
Extension, the Company will furnish to the Administrative Agent (who shall
promptly furnish to each Lender) written notice setting forth the Extended
Termination Date and material economic terms of the Extension and the aggregate
principal amount of each Class of Revolving Loans and Revolving Commitments
after giving effect to the Extension and attaching a copy of the fully executed
Extension Amendment.

 

 67 

 

 

ARTICLE 3
Taxes, Yield Protection and Illegality

 

Section 3.01.         Taxes.

 

(a)          Payments Free of Indemnified Taxes and Other Taxes. Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable withholding agent shall be required by applicable law (as
determined in the good faith discretion of such applicable withholding agent) to
deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and (iii) if such Tax is an Indemnified Tax, the amount so payable by the
applicable Credit Party shall be increased as necessary so that after all
required deductions or withholdings for such Indemnified Tax have been made
(including deductions and withholdings for such Indemnified Tax applicable to
additional amounts so payable under this Section 3.01) the Administrative Agent,
Lender or LC Issuer, as the case may be, receives an amount equal to the amount
it would have received had no such deductions or withholdings been made. For
purposes of this Section 3.01, the term “applicable law” includes FATCA.

 

(b)          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Indemnification by the Borrowers. Without duplication of the
provisions of subsection (a) above, the Borrowers shall indemnify the
Administrative Agent, each Lender and each LC Issuer, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
in respect of payments under any Loan Document (including Indemnified Taxes
imposed on or attributable to amounts payable under this Section 3.01) that are
imposed on or payable by the Administrative Agent, such Lender or such LC
Issuer, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth the amount of such payment or liability delivered to the Borrowers
by a Lender or any LC Issuer (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or an LC
Issuer, shall be conclusive absent manifest error. Notwithstanding anything
herein to the contrary, no Borrower shall be under any obligation to indemnify
the Administrative Agent, any Lender or any LC Issuer under this Section 3.01
with respect to (i) any amounts withheld or deducted by Borrowers prior to the
date that is 360 days prior to the date that the Administrative Agent, such
Lender or such LC Issuer makes a written demand therefor or (ii) any Indemnified
Taxes paid by the Administrative Agent, a Lender or a LC Issuer if written
demand therefor is made to the Borrowers on a date that is 360 days after the
date the Administrative Agent, such Lender or such LC Issuer filed the tax
return with respect to which such Indemnified Taxes relate.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

 68 

 

 

(e)          Status of Lenders. Each Lender shall deliver to the Borrowers and
to the Administrative Agent, whenever reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrowers or the Administrative Agent, as the case may be,
(i) to determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (ii) to determine, if applicable, the required
rate of withholding or deduction and (iii) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction. In addition, any Lender, if reasonably
requested by the Borrowers or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. If any form,
certification or other documentation provided by a Lender pursuant to this
Section 3.01(e) (including any of the specific documentation described below)
expires or becomes obsolete or inaccurate in any respect, such Lender shall
notify the Borrowers and the Administrative Agent in writing and shall update or
otherwise correct the affected documentation or notify the Borrowers and the
Administrative Agent in writing that such Lender is not legally eligible to do
so. Notwithstanding anything to the contrary in the preceding paragraph, the
completion, execution and submission of such documentation will not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

Each Lender shall deliver to the Borrowers and the Administrative Agent (in such
number of duly completed and executed copies as shall be requested by the
recipient), at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine the amount to deduct and withhold from any payment
under this Agreement or the other Loan Documents pursuant to FATCA. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Without limiting the generality of the foregoing,

 

(A)         the Administrative Agent shall deliver to the Borrowers on or prior
to the date on which it becomes the Administrative Agent under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers);

 

(i)          executed copies of IRS Form W-8ECI with respect to any amounts
payable to the Administrative Agent for its own account, and

 

(ii)         executed copies of IRS Form W-8IMY with respect to any amounts
payable to the Administrative Agent for the account of others, certifying that
it is a “U.S. branch” and that the payments it receives for the account of
others are not effectively connected with the conduct of its trade or business
within the United States and that it is using such form as evidence of its
agreement with the Borrowers to be treated as a U.S. person with respect to such
payments (and the Borrowers and the Administrative Agent agree to so treat the
Administrative Agent as a U.S. person with respect to such payments as
contemplated by Section 1.1441-1(b)(2)(iv) or Section 1.1441-1T(b)(2)(iv)(A) of
the United States Treasury Regulations);

 

 69 

 

 

(B)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent duly completed and executed copies of IRS Form W-9 or such
other documentation or information prescribed by applicable laws or reasonably
requested by the Borrowers or the Administrative Agent (in such number of signed
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon request of the Borrowers or the Administrative Agent) as will
enable the Borrowers or the Administrative Agent, as the case may be, to
determine that such Lender is not subject to U.S. federal backup withholding or
information reporting requirements; and

 

(C)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the Borrowers and the Administrative Agent (in such number of
signed copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Borrowers or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:

 

(iii)        IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(iv)        IRS Form W-8ECI (or any successor thereto) claiming that specified
payments (as applicable) under this Agreement or any other Loan Document (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States,

 

(v)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit F-1, F-2, F-3 or F-4, as applicable (a “Tax Status Certificate”), to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the
Borrowers, within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) IRS Form W-8BEN or W-8BEN-E (or any successor thereto),

 

(vi)        where such Foreign Lender is a partnership (for U.S. federal income
tax purposes) or otherwise not a beneficial owner (e.g., where such Lender has
sold a participation), IRS Form W-8IMY (or any successor thereto) and all
required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial owner(s);
provided that, if the Foreign Lender is a partnership and not a participating
Lender, the Tax Status Certificate from the beneficial owner(s) may be provided
by the Foreign Lender on behalf of the beneficial owner(s)), or

 

 70 

 

 

(vii)       any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax together with such
supplementary documentation as may be prescribed by applicable laws to permit
the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made.

 

Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to provide.

 

For purposes of this Section 3.01(e), the term “Lender” includes each LC Issuer.

 

(f)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

Section 3.02.         Illegality.

 

(a)          If any Change in Law, after the Closing Date, has made it unlawful,
or if any central bank or other Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make Eurodollar Rate Loans or for any LC Issuer to issue or
participate in Facility LCs, then, on notice thereof by the Lender or the LC
Issuer to the Borrowers through the Administrative Agent, any obligation of that
Lender or that LC Issuer to make Eurodollar Rate Loans or to issue or
participate in Facility LCs, as applicable, shall be suspended until the Lender
or the LC Issuer notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.

 

 71 

 

 

(b)          If it shall have become unlawful for such Lender to maintain any
Eurodollar Rate Loan after the Closing Date, upon the Borrowers’ receipt of
written notice of such fact and demand from such Lender (with a copy to the
Administrative Agent), such Eurodollar Rate Loans of that Lender then
outstanding, either on the last day of the Interest Period thereof, if the
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if the Lender may not lawfully continue to maintain such
Eurodollar Rate Loan, shall convert to a Base Rate Loan on such applicable date
and on such date the Borrowers shall pay to the applicable Lender accrued
interest on such Eurodollar Rate Loan along with all amounts required under
Section 3.04.

 

(c)          If the obligation of any Lender to make or maintain Eurodollar Rate
Loans has been so terminated or suspended, the Borrowers may elect, by the
Company giving notice to the Lender through the Administrative Agent, that all
Revolving Loans which would otherwise be made or maintained by the Lender as
Eurodollar Rate Loans shall instead be Base Rate Loans.

 

(d)          If any Lender or any LC Issuer requests compensation pursuant to
Section 3.01, 3.02 or 3.03, the Borrowers are required to pay any increased
payment or indemnity payment pursuant to Section 3.01, 3.02 or 3.03, or
Eurodollar Rate Loans or commitments to make Eurodollar Rate Loans are
automatically converted to Base Rate Loans or commitments to make Base Rate
Loans, as the case may be, pursuant to Section 3.02, then such Lender or such LC
Issuer shall use reasonable efforts to designate a different Lending Office for
funding or booking its Eurodollar Rate Loans or issuing its Facility LCs
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such LC
Issuer, such designation or assignment (i) would eliminate the need for the
notice pursuant to this Section 3.02 or such payment pursuant to Section 3.01 or
3.03, and (ii) in each case, would not subject such Lender or such LC Issuer to
any additional cost or expense and would not otherwise be disadvantageous to
such Lender or such LC Issuer in any material economic, legal or regulatory
respect.

 

Section 3.03.         Increased Costs and Reduction of Return.

 

(a)          If any Lender or any LC Issuer reasonably and in good faith
determines that, due to either (x) Change in Law or (y) the compliance by that
Lender or that LC Issuer with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) after the
Closing Date, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining any Eurodollar Rate Loans or such LC
Issuer agreeing to issue or issuing or participating in Facility LCs, in each
case, including Taxes (other than (i) Taxes described in clauses (b), (c) and
(d) of the definition of “Excluded Taxes”, (ii) Connection Income Taxes and
(iii) Indemnified Taxes that are covered by Section 3.01) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, liabilities or capital attributable thereto, then the Borrowers shall
be liable for, and shall from time to time, promptly upon written demand (with a
copy of such demand to be sent to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or such LC Issuer,
additional amounts as are sufficient to compensate such Lender or such LC Issuer
for such increased costs.

 

 72 

 

 

(b)          If any Lender or any LC Issuer reasonably and in good faith shall
have determined that (i) the introduction of any Capital Adequacy Regulation,
(ii) any change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by the Lender (or its Lending Office)
or the LC Issuer or any corporation controlling the Lender or the LC Issuer with
any of the foregoing, in each case after the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s, such LC Issuer’s or
such corporation’s capital as a consequence of such Lender’s or such LC Issuer’s
obligations hereunder to a level below that which such Lender, such LC Issuer or
such corporation could have achieved but for such change or compliance (taking
into consideration such Lender’s, such LC Issuer’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender or such LC Issuer to be material, then from time to time, within
thirty days after submission by such Lender or such LC Issuer to the Borrowers
(through the Administrative Agent) of a written request therefor certifying (x)
that one of the events described in this clause (b) has occurred and describing
in reasonable detail the nature of such event, (y) as to the reduction of the
rate of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender, such LC Issuer or corporation and a
reasonably detailed explanation of the calculation thereof, the Borrowers shall
pay to such Lender or such LC Issuer such additional amount or amounts as will
compensate such Lender, such LC Issuer or corporation for such reduction. Such a
certificate as to any additional amounts payable pursuant to this Section
3.03(b) submitted by such Lender or such LC Issuer, through the Administrative
Agent, to the Borrowers shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 3.03(b), the Borrowers
shall not be required to compensate a Lender or an LC Issuer pursuant to this
Section 3.03(b) for any amounts incurred more than 270 days prior to the date
that such Lender or such LC Issuer notifies the Borrowers of such Lender’s or
such LC Issuer’s intention to claim compensation therefor; provided that, if the
change in law giving rise to any such increased cost or reductions is
retroactive, then the 270 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(c)          Notwithstanding anything herein to the contrary, for all purposes
of the Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or other regulatory
authorities, in each case, pursuant to Basel III, will in each case, regardless
of the date adopted, issued, promulgated or implemented be deemed to have been a
Change in Law adopted and to have taken effect after the Closing Date.

 

Section 3.04.         Funding Losses.

 

The Borrowers shall reimburse each Lender and hold each Lender harmless from any
loss (other than loss of profits or the Applicable Margin), expense or liability
which the Lender may sustain or incur as a consequence of:

 

(a)          the failure of the Borrowers to make on a timely basis any payment
of principal of any Eurodollar Rate Loan;

 

 73 

 

 

(b)          the failure of the Borrowers to continue a Eurodollar Rate Loan
after the applicable Borrower has given (or is deemed to have given) a
Conversion/Continuation Notice thereof;

 

(c)          the failure of the Borrowers to make any prepayment of a Eurodollar
Rate Loan in accordance with any notice of prepayment given by a Borrower;

 

(d)          the prepayment (including pursuant to Section 2.05) or other
payment (including after acceleration thereof) of a Eurodollar Rate Loan on a
day that is not the last day of the relevant Interest Period;

 

(e)          a Credit Extension of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Loan Notice, or a conversion to or continuation of
any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice; or

 

(f)          any conversion of any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to the Revolving Loan;

 

including, in each case of clauses (a) through (f) above any such loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain its Eurodollar Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained, but excluding (i) any
administrative fee or other amount chargeable by such Lender for the calculation
of such loss and (ii) in the case of Eurodollar Rate Loans, the Applicable
Margin for such Eurodollar Rate Loans. In the case of a Eurodollar Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (x) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (y) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.

 

Section 3.05.         Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Revolving Loan, the Administrative Agent will promptly
so notify the Borrowers and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice in writing. Upon receipt of such notice, the Borrowers may revoke any
notice of continuation then submitted by it pursuant to Section 2.03. If the
Borrowers do not revoke such notice of continuation, the Lenders shall make,
convert or continue the Revolving Loans, as proposed by the Borrowers, in the
amount specified in the applicable notice submitted by the Borrowers, but such
Revolving Loans shall be made, converted or continued as Base Rate Loans instead
of Eurodollar Rate Loans.

 

 74 

 

 

Section 3.06.         Certificates of Lenders.

 

Any Lender claiming reimbursement or compensation under this Article shall
deliver to the Borrowers (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the amount payable to the Lender hereunder
and such certificate shall be conclusive and binding on the Borrowers in the
absence of demonstrable error. Such certificate shall set forth in reasonable
detail the methodology used in determining the amount payable to the Lender.

 

Section 3.07.         Substitution of Lenders; Mitigation.

 

(a)          If a Borrower receives notice from any Lender of a claim for
compensation or of any illegality under Section 3.01, 3.02 or 3.03, the
Borrowers may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign all of its Revolving Loans and
Revolving Commitment (with the assignment fee to be paid by a Borrower in such
instance) pursuant to Section 10.07(b) to one or more other Lenders or Eligible
Assignees procured by the Borrowers; provided that (x) the Borrowers shall be
obligated to replace all Lenders that have made similar requests for
compensation, (y) each such Lender shall have received payment of an amount
equal to the outstanding principal of its Revolving Loans, accrued interest
thereon, accrued fees, funded participations in Facility LCs and all other
amounts payable to it under the Loan Documents from the applicable assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 3.03 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter. The Borrowers
shall release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s outstanding Revolving Loans; provided that if the
Lender being replaced does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption and/or any other documentation
necessary to reflect such replacement by the later of (i) the date on which the
assignee Lender executes and delivers such Assignment and Assumption and/or such
other documentation and (ii) the date as of which all obligations of the
Borrowers owing to such replaced Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender and/or the Borrowers to
such Lender being replaced, then the Lender being replaced shall be deemed to
have executed and delivered such Assignment and Assumption and/or such other
documentation as of such date and the Administrative Agent shall be entitled
(but not obligated) to execute and deliver such Assignment and Assumption and/or
such other documentation on behalf of such Lender.

 

Section 3.08.         Survival.

 

The agreements and obligations of the Borrowers in Section 3.01, Section 3.03,
Section 3.04 and Section 3.06 shall survive the termination of this Agreement
and the payment of all other Obligations.

 

 75 

 

 

ARTICLE 4
Conditions Precedent

 

Section 4.01.         Conditions to Effectiveness.

 

This Agreement shall become effective on the date that each of the following
conditions precedent are satisfied or waived:

 

(a)          The Administrative Agent shall have received each of the following,
each of which shall be originals, facsimiles or PDFs delivered by electronic
mail unless otherwise specified, each properly executed by a Responsible Officer
of the signing Credit Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date):

 

(i)          executed counterparts of this Agreement and the Guarantee
Agreement; and

 

(ii)         a Revolving Loan Note executed by the Borrowers in favor of each
Lender that has requested a Revolving Loan Note at least three Business Days
prior to the Closing Date.

 

(b)          The Administrative Agent and the Lenders shall have received (i)
the Historical Financial Statements and (ii) a pro forma consolidated balance
sheet of CF Corporation as of September 30, 2017 and a pro forma statement of
operations for the nine-month period ending on September 30, 2017, in each case
adjusted to give effect to the Fidelity Acquisition and the other transactions
related thereto as if they had occurred at the beginning of the period.

 

(c)          The Administrative Agent shall have received:

 

(i)          copies of the resolutions of the board of directors, authorized
subcommittee thereof, or other equivalent body of each Credit Party authorizing
the Transactions to which such Credit Party is a party, certified as of the
Closing Date by a Responsible Officer of such Credit Party;

 

(ii)         a certificate of a Responsible Officer of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to execute, deliver and perform, as applicable, this Agreement and
all other Loan Documents to be delivered by such Credit Party hereunder;

 

(iii)        the articles or certificate of incorporation or equivalent document
of each Credit Party as in effect on the Closing Date, certified by the
Secretary of State (or similar, applicable Governmental Authority) of its state
of incorporation or organization as of a recent date;

 

(iv)        the by-laws, bye-laws or equivalent document of each Credit Party as
in effect on the Closing Date, certified by a Responsible Officer of such Credit
Party as of the Closing Date;

 

 76 

 

 

(v)         to the extent such concept is applicable in such jurisdiction, a
certificate of good standing or equivalent document for each Credit Party from
the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation or organization as of a recent date; and

 

(vi)        a certificate of compliance for each Insurance Subsidiary (other
than any Insurance Subsidiary that is a Foreign Subsidiary) from the applicable
Department as of a recent date.

 

(d)          The Administrative Agent shall have received written opinions,
reasonably acceptable to the Administrative Agent in form and substance,
(addressed to the Administrative Agent, the LC Issuers and the Lenders and dated
the Closing Date) from (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Credit Parties and (ii) ASW Law Limited, Bermuda counsel for the Credit
Parties (such opinion to be issued in relation to the Parent Borrower only).

 

(e)          The Administrative Agent and the Lead Arrangers shall have been
paid all costs, fees and expenses (including, without limitation, Attorney Costs
of the Administrative Agent and the Lead Arrangers) to the extent then due and
payable to the Administrative Agent or the Lead Arrangers, including those fees
payable pursuant to the Commitment Letter (and with respect to expenses of the
Lead Arrangers (other than Attorney Costs) limited to those expenses provided
for in the Commitment Letter and (except in the case of fees) to the extent
invoiced to the Borrowers no later than three Business Days prior to the Closing
Date.

 

(f)          The Administrative Agent shall have received (i) a certificate
signed by a Responsible Officer of the Company, dated as of the Closing Date
certifying that each of the conditions precedent specified in clauses (g), (h),
(j) and (k) of this Section 4.01 have been satisfied and (ii) a solvency
certificate executed by an authorized representative of the Parent Borrower,
substantially in the form of Exhibit H.

 

(g)          The acquisition of Fidelity & Guaranty Life by the Parent Borrower
shall have been consummated (or will be consummated substantially concurrently
with the Closing Date (the “Fidelity Acquisition”)), in all material respects in
accordance with the terms of the Merger Agreement. The Merger Agreement shall
not have been amended or waived in any material respect by CF Corporation or any
of its affiliates, nor shall CF Corporation or any of its affiliates have given
a material consent thereunder, in a manner materially adverse to the Lenders (in
their capacity as such) without the consent of the Lead Arrangers (such consent
not to be unreasonably withheld, delayed or conditioned) (it being understood
and agreed that any change to the definition of “Company Material Adverse
Effect” contained in the Merger Agreement shall be deemed to be materially
adverse to the Lenders); provided that (a) any amendment, waiver or consent
which results in a 10% or less reduction in the purchase price for the Fidelity
Acquisition shall not be deemed to be materially adverse to the Lenders and (b)
any increase in purchase price for the Fidelity Acquisition shall not be deemed
to be materially adverse to the Lenders to the extent funded with common equity
of FGL US Holdings Inc.

 

 77 

 

 

(h)          On the Closing Date, the Sponsors, the other Equity Providers (as
defined in the Merger Agreement) and the Forward Purchasers (as defined in the
Merger Agreement) shall have contributed to CF Corporation cash that, together
with cash currently held in a trust account of CF Corporation, will be
sufficient to pay the aggregate Merger Consideration (as defined in the Merger
Agreement) and related fees and expenses (such aggregate amount, the “Equity
Amount”) in an amount not less than $1,900,000,000, which shall include both
preferred stock and common stock of CF Corporation issued in connection with the
Fidelity Acquisition and the transactions related thereto. Immediately following
receipt of the portion of the Equity Amount which constitutes a contribution
from the Equity Providers and the Forward Purchasers, CF Corporation shall have
contributed the Equity Amount to its wholly owned subsidiary, the Parent
Borrower, as an equity or surplus contribution.

 

(i)          Each Credit Party shall have provided at least three Business Days
prior to the Closing Date all documentation and other information about the
Borrowers and the Guarantors as has been reasonably requested in writing at
least ten days prior to the Closing Date by the Administrative Agent as is
mutually agreed to be required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

(j)          Since September 30, 2016, there shall not have occurred a Company
Material Adverse Effect (as defined in the Merger Agreement), except as
disclosed in any report, schedule, form, statement or other document filed with,
or furnished to, the SEC by Fidelity & Guaranty Life and publicly available
prior to the date of the Merger Agreement (but excluding any forward-looking
disclosure set forth in any sections titled “Risk Factors” or “forward-looking
statements” (or similarly captioned section) or in any other section to the
extent the disclosure is a forward-looking statement or predictive, cautionary
or forward-looking in nature).

 

(k)          The Specified Representations shall be true and correct in all
material respects and (ii) the representations and warranties made by Fidelity &
Guaranty Life in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that CF Corporation or FGL Merger Sub Inc. (or
any of their respective affiliates) have the right (taking into account any
applicable cure provisions) to terminate their (or such affiliates’) obligations
under the Merger Agreement, or to decline to consummate the Fidelity Acquisition
(in each case, in accordance with the terms thereof and without liability to any
of them), as a result of a breach of such representations and warranties shall
be true and correct in all material respects, except that, in the case of any
representation or warranty which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be. To the extent that any representations and warranties made on, or as of, the
Closing Date (or a date prior thereto) are qualified by or subject to “material
adverse effect”, the definition thereof shall be “Company Material Adverse
Effect” as defined in the Merger Agreement, for purposes of such representations
and warranties.

 

(l)          If the initial Credit Extension includes (i) the issuance of a
Facility LC, the Administrative Agent shall have received a properly completed
Facility LC Application or (ii) a Revolving Loan, the Administrative Agent shall
have received a Loan Notice in accordance with the requirements hereof.

 

 78 

 

 

Section 4.02.         Conditions to All Borrowings.

 

The obligation of any Lender or any LC Issuer to make any Revolving Loans or to
issue any Facility LCs, on any Borrowing Date (other than on the Closing Date),
is subject to satisfaction of the following conditions precedent:

 

(a)          All of the representations and warranties contained herein or in
any Loan Document by the Borrowers and each Guarantor shall be true and correct
in all material respects on and as of such Borrowing Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

 

(b)          No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the proposed
Credit Extension.

 

(c)          The Administrative Agent shall have received a Loan Notice or
Facility LC Application, as applicable, in accordance with the requirements
hereof.

 

(d)          After making the Credit Extension requested on such Borrowing Date
(i) the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect and (ii) the Revolving Exposure of each
Lender shall not exceed the Revolving Commitments of such Lender.

 

Each Loan Notice and each Facility LC Application submitted by the applicable
Borrower (other than in connection with a Credit Extension on the Closing Date)
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied (or waived) on and as
of the date of the applicable Credit Extension.

 

Section 4.03.         Determinations Under Section 4.01.

 

For purposes of determining compliance with the conditions specified in
Section 4.01, by entering into this Agreement, each of the Lenders and each of
the LC Issuers shall be deemed to have consented to, approved or accepted or be
satisfied with each document or other matter required thereunder to be consented
to or approved by, or acceptable or satisfactory to, the Lenders and the LC
Issuers.

 

ARTICLE 5
Representations and Warranties

 

The Borrowers represent and warrant to the Administrative Agent, the Lenders and
the LC Issuers that on the Closing Date, on the date of the making of each
Revolving Loan and on the date of issuing each Facility LC hereunder, the
following statements are true and correct:

 

Section 5.01.         Corporate Existence and Power.

 

Each Credit Party and each of its Subsidiaries:

 

 79 

 

 

(a)          (i) is duly organized or incorporated and validly existing and (ii)
in good standing (only to the extent such concept is applicable), in each case,
under the laws of the jurisdiction of its incorporation or organization;

 

(b)          has the corporate (or other organizational) power and authority (i)
to own its assets and carry on its business and (ii) in the case of a Credit
Party, to perform its obligations, if any, under the Loan Documents to which it
is a party;

 

(c)          is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of its property or the
conduct of its business requires such qualification; and

 

(d)          is in compliance with all Requirements of Law applicable to it or
its property (it being understood and agreed that this Section 5.01(d) shall not
apply to Requirements of Law covered by Section 5.19);

 

except, in each case referred to in clauses (a)(i) (except with respect to the
Borrowers, the Bermuda Reinsurer and FGL Insurance), (a)(ii), (c) and (d), to
the extent that the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect or result in the
imposition of substantial penalties.

 

Section 5.02.         Corporate Authorization; No Contravention.

 

The Transactions to be entered into by each Credit Party are within such
Person’s corporate or other organizational powers. The Transactions (including
the execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party) have been duly authorized by all necessary
corporate or other organizational action of each Credit Party and do not and
will not:

 

(a)          contravene the terms of any of such Credit Party’s or any of its
Subsidiaries articles of incorporation, by-laws, bye-laws, memorandum and
articles of association or other organizational documents;

 

(b)          conflict with or result in any breach, violation or contravention
of, or result in or require the creation of any Lien under, any agreement,
document or instrument evidencing any material Contractual Obligation or
Material Indebtedness to which such Credit Party or any of its Subsidiaries is a
party, except, in each case, to the extent that such conflict, breach,
violation, contravention or Lien, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; or

 

(c)          violate any Requirement of Law or any order, injunction, writ or
decree of any Governmental Authority to which such Credit Party or any of its
Subsidiaries or its property is subject, except to the extent that such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

 80 

 

 

Section 5.03.         Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the Transactions (including the execution,
delivery or performance by, or enforcement against, each Credit Party of each
Loan Document to which it is a party), except such as have been obtained and are
in full force and effect (including, without limitation, the approval of the
applicable Department of each Insurance Subsidiary, if required).

 

Section 5.04.         Binding Effect.

 

This Agreement has been duly executed and delivered by the Borrowers and
constitutes, and each other Loan Document to which such other Credit Party is to
be a party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of such Credit Party, in each case
enforceable against the Borrowers or such other Credit Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

Section 5.05.         Litigation.

 

Except as set forth on Schedule 5.05, there are no actions, suits, proceedings,
claims or disputes pending, or to the knowledge of such Credit Party, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against such Credit Party or any of its Subsidiaries or any of
their respective properties that: (a) purport to affect or pertain to this
Agreement, any other Loan Document, or any of the transactions (including the
Transactions) contemplated hereby or thereby or (b) could reasonably be expected
to, individually or in the aggregate have a Material Adverse Effect.

 

Section 5.06.         No Default.

 

No Default or Event of Default has occurred and is continuing. Neither such
Credit Party nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its material Contractual Obligations to which it may be
subject or by which it or any of its properties may be bound, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.07.         ERISA Compliance.

 

(a)          Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS and to the knowledge
of such Credit Party, nothing has occurred which could reasonably be expected to
cause the loss of such qualification, except where such non-qualification could
not reasonably be expected to have a Material Adverse Effect. Such Credit Party,
its Subsidiaries and each ERISA Affiliate have made all required contributions
to any Pension Plan, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan, except where such lack of contribution or
application for funding waiver could not reasonably be expected to have a
Material Adverse Effect.

 

 81 

 

 

(b)          There are no pending or, to the knowledge of such Credit Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of such Credit Party, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.

 

(c)          Except for occurrences or circumstances that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect:
(i) no ERISA Event has occurred or could be reasonably expected to occur and
(ii) no Single Employer Pension Plan has any Unfunded Pension Liability.

 

(d)          To the extent the assets of the Borrowers are deemed to be “plan
assets” within the meaning of Section 3(42) of ERISA, or otherwise, (i) on each
day that an extension of credit pursuant to a Credit Extension is in effect,
such extension of credit will not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code as a result of the
applicability of Prohibited Transaction Class Exemption 95-60, and (ii) at any
time when regulation 29 C.F.R. Section 2510.3-21, as modified in 2016, is
applicable, the fiduciary making the decision on behalf of the Borrowers with
respect to the Credit Extension will be deemed to represent and warrant that it
(v) is a bank, insurance company, registered investment adviser, broker-dealer
or other person with financial expertise, in each case as described in 29 C.F.R.
Section 2510.3-21(c)(1)(i); (w) is an independent plan fiduciary within the
meaning of 29 C.F.R. Section 2510.3-21; (x) is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies; (y) is responsible for exercising independent
judgment in evaluating the transaction and (z) it is not paying any fee or other
compensation to the Lenders, Administrative Agent, Lead Arrangers, LC Issuer,
Syndication Agents or Co-Documentation Agents (the “Transaction Parties”) for
investment advice (as opposed to other services) in connection with the
transaction. In addition, such fiduciary will be deemed to acknowledge and agree
that it (1) has been informed (and it is hereby expressly confirmed) that none
of the Transaction Parties, or other persons that provide marketing services,
nor any of their affiliates, has provided, and none of them will provide,
impartial investment advice and they are not giving any advice in ‎a fiduciary
capacity, in connection with the Credit Extensions and (2) has received
information concerning, and understands the existence and nature of, the
financial interests of the Transaction Parties in the Credit Extensions.

 

Section 5.08.         Margin Regulations.

 

Neither such Credit Party nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Revolving Loans or Facility
LCs) will violate or result in a violation of Regulation T, U or X of the FRB.

 

 82 

 

 

Section 5.09.         Title to Properties.

 

Each Credit Party and its Subsidiaries has (a) good, sufficient and legal title
to (in the case of fee interests in real property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(c) valid license rights in (in the case of licensed interests in intellectual
property) and (d) good title to (in the case of all other personal property),
all of their respective properties and assets necessary or used in the ordinary
conduct of their respective businesses except for any failure to have such good
title and any defects in title or interests as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
permitted by this Agreement, all such properties and assets of each Credit Party
and their Subsidiaries (other than Immaterial Subsidiaries) are free and clear
of Liens (other than Liens permitted hereunder or under any other Loan
Document).

 

Section 5.10.         Taxes.

 

(a)          Each Credit Party and each of its Subsidiaries have timely filed
all federal income Tax, other income Tax and other Tax returns and reports
required to be filed by any jurisdiction (domestic and foreign) to which any of
them is subject, and have paid all federal income Tax, other income Tax and
other Taxes levied or imposed upon it or its properties, income or assets that
have become due and payable (including in its capacity as a withholding agent)
when due and payable, except those that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with SAP or GAAP, as applicable (provided that such contest
effectively suspends collection of the same and enforcement of any Lien securing
the same) or those the failure to so file or pay could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
There is no current or proposed Tax audit, assessment, deficiency or other claim
or proceeding against such Credit Party or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)          Except as could not be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect, each Credit Party and each
of its Subsidiaries have made adequate provision in accordance with SAP or GAAP
(as applicable) for all Taxes not yet due and payable.

 

Section 5.11.         Financial Condition.

 

(a)          Each of the Historical Financial Statements:

 

(i)          were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject, in the case of such unaudited financial statements, to
ordinary, good faith year-end and audit adjustments and the absence of footnote
disclosure;

 

 83 

 

 

(ii)         fairly present in all material respects the financial condition,
results of operations, cash flows and changes in shareholders’ equity of the
Company and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby; and

 

(iii)        show all material Indebtedness of the Company and its consolidated
Subsidiaries as of the date thereof and changes in Capital and Surplus of the
respective Insurance Subsidiaries covered thereby for the respective periods
then ended.

 

(b)          Each of (x) the December 31, 2016 Annual Statement of each
Insurance Subsidiary (other than any Insurance Subsidiary that is a Foreign
Subsidiary) and (y) the June 30, 2017 Quarterly Statement of each Insurance
Subsidiary (other than any Insurance Subsidiary that is a Foreign Subsidiary)
(collectively, the “Historical Statutory Statements”):

 

(i)          were prepared in accordance with SAP, except as may be reflected in
the notes thereto and subject, with respect to the Quarterly Statements, to the
absence of notes required by SAP and to normal year-end adjustments; and

 

(ii)         were in all material respects in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Insurance Subsidiaries covered thereby as
of the respective dates thereof and changes in Capital and Surplus of the
respective Insurance Subsidiaries covered thereby for the respective periods
then ended.

 

Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including, without limitation, reserves, policy
and contract claims and statutory liabilities), no Insurance Subsidiary had, as
of the date of its respective Historical Statutory Statements, any material
liabilities or obligations of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that, in accordance with SAP,
would have been required to have been disclosed or provided for in such
Historical Statutory Statement.

 

(c)          On and as of the Closing Date, the projections of the Parent
Borrower that have been made available to the Lead Arrangers or the Lenders by
or on behalf of the Parent Borrower have been prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections were furnished to the Administrative Agent or
the Lenders, it being understood and agreed that financial projections are not a
guarantee of financial performance and actual results may differ from financial
projections and such differences may be material.

 

(d)          Since June 30, 2017, no event, circumstance or change has occurred
that has had, or could reasonably be expected to result in, either individually
or in the aggregate, a Material Adverse Effect; provided that, neither (a) the
negotiation, execution, announcement, pendency, performance or compliance with
the express terms of the Merger Agreement or the consummation of the
transactions contemplated therein, and no effect arising out of, or resulting
from, such activities nor (b) any event, circumstance or change disclosed in any
report, schedule, form, statement or other document filed with, or furnished to,
the SEC by Fidelity & Guaranty Life and publicly available prior to the date
hereof (but excluding any forward-looking disclosure set forth in any sections
titled “Risk Factors” or “forward-looking statements” (or similarly captioned
section) or in any other section to the extent the disclosure is a
forward-looking statement or predictive, cautionary or forward-looking in
nature) shall constitute or be taken into account in determining whether a
Material Adverse Effect has occurred or could reasonably be expected to occur.

 

 84 

 

 

Section 5.12.         Environmental Matters.

 

(a)          All properties owned or leased by such Credit Party or any of its
Subsidiaries have been, and continue to be, owned or operated by such Credit
Party and its Subsidiaries in compliance with all Environmental Laws, except
where failure to so comply could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

(b)          There have been no past, and there are no pending or, to the
knowledge of such Credit Party, threatened, Environmental Claims against such
Credit Party or any of its Subsidiaries, except for such Environmental Claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(c)          There has been no Release of Hazardous Materials at, on, under or
from any property now or, to the knowledge of such Credit Party, previously
owned or leased by such Credit Party or any of its Subsidiaries that,
individually or in the aggregate, have had, or could reasonably be expected to
have, a Material Adverse Effect.

 

(d)          Such Credit Party and each of its Subsidiaries have been issued and
are in compliance with all permits, certificates, approvals, licenses and other
authorizations required under any Environmental Law to own and operate their
property or to conduct their businesses except where failure to obtain or comply
with the foregoing could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(e)          There are no underground or above ground storage tanks, active or
abandoned, including petroleum storage tanks, on or under any property now owned
or leased by such Credit Party or any of its Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

(f)          To the knowledge of such Credit Party, neither such Credit Party
nor any of its Subsidiaries has directly transported or directly arranged for
the transportation of any Hazardous Material to any location that could
reasonably be expected to result in liability of such Credit Party or any of its
Subsidiaries under any Environmental Law, except any such liability which could
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

(g)          To the knowledge of such Credit Party, there are no polychlorinated
biphenyls or friable asbestos present at any property now owned or leased by
such Credit Party or any of its Subsidiaries that, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect.

 

Section 5.13.         Investment Company Act of 1940.

 

No Credit Party is required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

 85 

 

 

Section 5.14.         Subsidiaries.

 

Schedule 5.14 sets forth the name of, and the ownership interest of the Parent
Borrower (or the applicable Subsidiary) in, each of its Subsidiaries and
identifies each Subsidiary that is a Guarantor, Foreign Subsidiary and/or an
Insurance Subsidiary, in each case as of the Closing Date.

 

Section 5.15.         Insurance and Other Licenses.

 

(a)          Schedule T to the most recent Annual Statement of each Insurance
Subsidiary (other than an Insurance Subsidiary that is a Foreign Subsidiary)
lists, as of the Closing Date, all of the jurisdictions in which such Insurance
Subsidiary holds active Licenses. No material License of any Insurance
Subsidiary is the subject of a proceeding for suspension or revocation and to
such Credit Party’s knowledge, there is no sustainable basis for such suspension
or revocation, and no such suspension or revocation has been threatened by any
Governmental Authority, except in any such case where such proceedings would not
have a Material Adverse Effect.

 

(b)          Such Credit Party and each of its Subsidiaries has all governmental
licenses, authorizations, consents, and approvals (i) to own its assets and
carry on its business and (ii) in the case of a Credit Party, to perform its
obligations, if any, under the Loan Documents to which it is a party; except, in
each case referred to in the preceding clauses (b)(i) and (ii), to the extent
that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(c)          Such Credit Party and each of its Subsidiaries is duly licensed
under the laws of each jurisdiction where its ownership, lease or operation of
its property or the conduct of its business requires such license; except, in
each case referred to in this clause (c), to the extent that the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(d)          Such Credit Party and each of its Subsidiaries possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others,
except, in each case referred to in this clause (d), to the extent that the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.16.         Full Disclosure.

 

All written information other than the Projections and information of a general
economic or general industry nature (collectively, the “Information”) that has
been or will be made available to the Administrative Agent, any Lender or any LC
Issuer by or on behalf of each Borrower or any of its representatives, taken as
a whole, and taken together with (i) all filings with the SEC of Fidelity &
Guaranty Life, prior to the date hereof and (ii) the Definitive Proxy Statement
on Schedule 14A, filed by CF Corporation on July 26, 2017, is or will be, when
furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements thereto).

 

 86 

 

 

Section 5.17.         Solvency.

 

Immediately after the Transactions to occur on the Closing Date are consummated,
and, upon the incurrence of any Revolving Loan or any Facility LC by any Credit
Party on any date on which this representation and warranty is made, and after
giving effect to the application of the proceeds of such Loan or such Facility
LC:

 

(a)          the fair value of the assets of the Parent Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;

 

(b)          the present fair saleable value of the property of the Parent
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, on a consolidated basis, as such debts and other liabilities become
absolute and matured;

 

(c)          the Parent Borrower and its Subsidiaries, on a consolidated basis,
are able to pay their debts and liabilities, subordinated, contingent or
otherwise, on a consolidated basis, as such liabilities become absolute and
matured; and

 

(d)          the Parent Borrower and its Subsidiaries, on a consolidated basis,
are not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

Section 5.18.         Insurance.

 

Other than as could not reasonably be expected to have a Material Adverse
Effect, the insurance maintained by or reserved on the books of such Credit
Party and its Subsidiaries is sufficient to protect such Credit Party and its
Subsidiaries and their respective directors and officers against such risks as
are usually insured against in accordance with industry practice by companies in
the same or similar business.

 

Section 5.19.         Anti-Corruption Laws; Anti-Money Laundering Laws;
Sanctions.

 

(a)          The Credit Parties and their Subsidiaries, their respective
officers and directors and, to the knowledge of such Credit Party, Affiliates
controlled by the Parent Borrower, employees and agents are in compliance with
Anti-Corruption Laws in all material respects. Each of the Credit Parties and
its respective Subsidiaries has implemented and maintains policies and
procedures reasonably designed to promote and achieve continued compliance with
applicable Anti-Corruption Laws.

 

(b)          No Credit Party or any of its Subsidiaries or any of their
respective directors or officers or, to the knowledge of such Credit Party,
employees, agents or Affiliates controlled by the Parent Borrower which will
benefit from the credit facilities established hereby is in violation of any
applicable Anti-Money Laundering Law in any material respect. Each of the Credit
Parties and its respective Subsidiaries has implemented and maintains policies
and procedures reasonably designed to promote and achieve continued compliance
with applicable Anti-Money Laundering Laws.

 

 87 

 

 

(c)          No Credit Party or any of its Subsidiaries or any of their
respective directors or officers or, to the knowledge of such Credit Party,
employees, agents or Affiliates controlled by the Parent Borrower which will
benefit from the credit facilities established hereby: (i) is a Sanctioned
Person; or (ii) has engaged in the past five (5) years in any dealings with,
involving or for the benefit of, any Sanctioned Person, in each case in
violation of applicable Sanctions. Each of the Credit Parties and its respective
Subsidiaries has implemented and maintains policies and procedures reasonably
designed to promote and achieve continued compliance with applicable Sanctions.

 

(d)          The Borrowers will not use, directly or indirectly, any part of any
proceeds of any Revolving Loan or any Credit Extension or lend, contribute or
otherwise make available such proceeds: (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws; (ii) in
violation of Anti-Money Laundering Laws; (iii) to fund or facilitate any
activities or business of, with or involving any Sanctioned Person in violation
of applicable Sanctions; or (iv) in any other manner that would constitute or
give rise to a violation of Sanctions by any party hereto, including any Lender.

 

Section 5.20.         Use of Proceeds.

 

Such Credit Party will use the proceeds of the Revolving Loans and Facility LCs
(a) for working capital, growth initiatives and general corporate purposes of
the Borrowers and their respective Subsidiaries and for other purposes not
prohibited by this Agreement and (b) to pay fees, commissions and expenses
incurred in connection with this Agreement and the Transactions.

 

Section 5.21.         Representations as to Foreign Jurisdiction Matters.

 

(a)          Each Credit Party organized under the laws of Bermuda is subject to
civil and commercial laws with respect to its obligations under this Agreement
and the other Loan Documents to which it is a party, and the execution, delivery
and performance by such Credit Parties of the Loan Documents constitute and will
constitute private and commercial acts and not public or governmental acts. No
Credit Party organized under the laws of Bermuda or any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise), in each case under the laws of Bermuda in
respect of its obligations under the Loan Documents.

 

(b)          The Loan Documents are in proper legal form under the laws of
Bermuda for the enforcement under the laws of Bermuda thereof against each of
the Credit Parties organized under the laws of Bermuda, and to ensure the
legality, validity, enforceability or admissibility in evidence of the Loan
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Loan Documents in Bermuda that the
Loan Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in Bermuda or that any registration charge
or stamp or similar tax be paid on or in respect of the Loan Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization that has been made and is in full force and effect, or
is not required to be made until the Loan Documents are sought to be enforced
and (ii) any charge or tax that has been timely paid by or on behalf of such
Credit Party.

 

 88 

 

 

(c)          As of the Closing Date, there is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of Bermuda either (i) on or by
virtue of the execution or delivery of the Loan Documents or (ii) on any payment
to be made by each Credit Party organized under the laws of Bermuda pursuant to
the Loan Documents.

 

(d)          The execution, delivery and performance of the Loan Documents by
each Credit Party organized under the laws of Bermuda are, under applicable
foreign exchange control regulations of Bermuda, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

Section 5.22.         EEA Financial Institutions.

 

No Borrower is an EEA Financial Institution.

 

ARTICLE 6
Affirmative Covenants

 

Until all principal of and interest on each Revolving Loan, all Reimbursement
Obligations and all fees and other amounts payable hereunder have been paid in
full (other than unmatured, surviving contingent indemnification obligations not
yet due and payable) and all Revolving Commitments have been terminated and no
Facility LC is outstanding (except those that are Cash Collateralized), the
Borrowers covenant and agree with the Lenders to, and the Borrowers shall cause
each of their respective Subsidiaries to, as applicable:

 

Section 6.01.         Financial Statements.

 

The Borrowers shall deliver to the Administrative Agent and each Lender:

 

(a)

 

(i)             promptly upon filing thereof with the SEC, if applicable
(including as part of a Form 10-K), but in any event within one hundred (100)
days after the end of each Fiscal Year for the Parent Borrower, commencing with
the Fiscal Year in which the Closing Date occurs, (i) the consolidated balance
sheets of the Parent Borrower as at the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ or stockholders’ equity and
cash flows of the Parent Borrower for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
(to the extent corresponding figures for the previous Fiscal Year were prepared)
and (ii) a report thereon of KPMG LLP or other independent certified public
accountants of recognized national standing selected by the Parent Borrower
(“Independent Auditor”) (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit (provided
that a qualification may be included in any such audit report for a period
ending within the twelve (12) month period preceding the scheduled maturity date
with respect to a Class of Loans under this Agreement to the extent that such
qualification is related solely to an upcoming Commitment Termination Date
hereunder), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Parent Borrower as at the dates indicated and the results of its operations and
its cash flows for the periods indicated in conformity with GAAP); and

 

 89 

 

 

(ii)            promptly upon filing thereof with the SEC, if applicable
(including as part of a Form 10-K), but in any event within one hundred
thirty-five (135) days after the end of each Fiscal Year for the Bermuda
Reinsurer, commencing with the Fiscal Year in which the Closing Date occurs, the
consolidated balance sheets of the Bermuda Reinsurer as at the end of such
Fiscal Year and the related consolidated statements of income, shareholders’ or
stockholders’ equity and cash flows of the Bermuda Reinsurer for such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the previous Fiscal Year (to the extent corresponding figures for the
previous Fiscal Year were prepared);

 

(b)          promptly upon filing thereof with the SEC, if applicable (including
as part of a Form 10-Q), and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (other than the
Fiscal Quarter in which the Fidelity Acquisition occurs, in which case within
seventy-five (75) days after the end of such Fiscal Quarter), commencing with
the Fiscal Quarter in which the Closing Date occurs, the consolidated balance
sheets of the Parent Borrower and the Bermuda Reinsurer as at the end of such
Fiscal Quarter and the related consolidated statements of income, shareholders’
or stockholders’ equity and cash flows of each of the Parent Borrower and the
Bermuda Reinsurer for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year (to the extent corresponding figures for the
corresponding periods of the previous Fiscal Year were prepared), certified by a
Responsible Officer of the applicable Person whose financial statements are
being delivered, as fairly presenting in all material respects, in accordance
with GAAP (subject to the absence of footnotes and year-end audit adjustments),
the financial position, the results of operations and cash flows of such Person;

 

(c)          (i) with respect to each Insurance Subsidiary (other than an
Insurance Subsidiary that is a Foreign Subsidiary (except for the Bermuda
Reinsurer)) within two Business Days after delivery to the applicable
Department, and in any event not later than ninety (90) days after the close of
each Fiscal Year of such Insurance Subsidiary (other than the Bermuda Reinsurer)
and not later than four months after the close of each Fiscal Year of the
Bermuda Reinsurer (unless the Bermuda Monetary Authority has agreed to extend
the time period for delivery, in which case not later than seven months after
the close of each Fiscal Year of the Bermuda Reinsurer), copies of the unaudited
Annual Statement of such Insurance Subsidiary on a stand-alone basis in each
case, to the extent such Annual Statement is required to be delivered to the
applicable Department, the stand-alone Annual Statement to be certified by a
Responsible Officer of such Insurance Subsidiary, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and (ii) if required by the applicable Department, copies of
the audited Annual Statement of each Insurance Subsidiary (other than any
Insurance Subsidiary that is a Foreign Subsidiary (except the Bermuda
Reinsurer)), on a stand-alone basis, in each case, audited and certified by
independent certified public accountants of recognized national standing (such
audited Annual Statement to be delivered within five days after delivery to the
applicable Department and in any event not later than April 30 of each year);

 



 90 

 

 

(d)          within five days after delivery to the applicable Department, and
in any event not later than forty-five (45) days after the close of each of the
first three Fiscal Quarters of each Fiscal Year of each Insurance Subsidiary
(other than any Insurance Subsidiary that is a Foreign Subsidiary), copies of
the Quarterly Statement of such Insurance Subsidiary, in each case, to the
extent such Quarterly Statement is required to be delivered to the applicable
Department, on a stand-alone basis, the stand-alone Quarterly Statement to be
certified by a Responsible Officer of such Insurance Subsidiary (other than any
Insurance Subsidiary that is a Foreign Subsidiary), all such statements to be
prepared in accordance with SAP consistently applied through the period
reflected therein;

 

(e)          within one hundred (100) days after the close (or, in the case of
Raven Reinsurance Company, by June 30) of each Fiscal Year of each Insurance
Subsidiary (other than any Insurance Subsidiary that is a Foreign Subsidiary), a
copy of the “Statement of Actuarial Opinion” and “Management Discussion and
Analysis” for each such Insurance Subsidiary that is provided to the applicable
Department (or equivalent information should such Department no longer require
such a statement), to the extent required by the applicable Department, as to
the adequacy of reserves of such Insurance Subsidiary, such opinion to be in the
format prescribed by the insurance code of the state of domicile of such
Insurance Subsidiary; and

 

(f)          within thirty (30) days of receipt of any audit committee report
prepared by a Credit Party’s accountants, if there are any reportable events
resulting in any discussion in the sections of such report entitled “Errors or
Irregularities”, “Illegal Acts” or “Misstatements Due to Fraud”, the Borrowers
will provide copies of such sections to the Administrative Agent.

 

Section 6.02.         Certificates; Other Information.

 

The Borrowers shall furnish to the Administrative Agent, for further
distribution to each Lender:

 

(a)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a) and Section 6.01(b), a Compliance Certificate executed by
a Responsible Officer of the Parent Borrower (it being understood and agreed
that, if the financial statements of the Bermuda Reinsurer for any fiscal year
referred to in Section 6.01(a)(ii) are delivered on a date other than the date
on which the Parent Borrower delivers the Compliance Certificate pursuant to
this paragraph for such fiscal year, the Parent Borrower or the Bermuda
Reinsurer shall, on the date on which the financial statements of the Bermuda
Reinsurer are delivered, certify that the financial statements of the Bermuda
Reinsurer so delivered fairly represent in all material respects, in accordance
with GAAP, the financial position, the results of operation and cash flows of
the Bermuda Reinsurer);

 

 91 

 

 

(b)          promptly after the same becomes publicly available, all periodic
and other material reports, proxy statements and registration statements that
the Parent Borrower or any Subsidiary (other than any Immaterial Subsidiary) may
file with, the SEC;

 

(c)          as soon as practicable and in any event no later than ninety (90)
days after the beginning of each Fiscal Year, a detailed consolidated budget for
such Fiscal Year (including a summary pro forma capitalization of the Parent
Borrower and its Subsidiaries for such Fiscal Year); and

 

(d)          promptly, such additional information regarding the business,
financial or corporate affairs of the Parent Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent, for
itself or at the request of any Lender, may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01, this Section 6.02
or Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Borrower or
the Company posts such documents or provide a link thereto on the Parent
Borrower’s or the Company’s website on the Internet at the website address
listed on Schedule 10.02; (ii) on which such documents are posted on the Parent
Borrower’s or the Company’s behalf on IntraLinks/IntraAgency, SyndTrak or
another relevant website, if any, to which each Lender, each LC Issuer and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which such documents
are made publicly available at www.sec.gov; provided that, in each case of
clauses (i) through (iii) of this paragraph, the Company shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and, solely with respect to clause (ii), provide the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. Except for Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers or their Subsidiaries with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (1) the Administrative Agent will make
available information (collectively, “Borrower Materials”) to the Lenders by
posting the Borrower Materials on IntraLinks, SyndTrak or another similar secure
electronic system (the “Platform”) and (2) certain of the Lenders may be “public
side” Lenders that do not wish to receive MNPI (each, a “Public Lender”). The
Borrowers shall use commercially reasonable efforts to clearly designate as such
all Borrower Materials provided to the Administrative Agent by or on behalf of
the Borrowers which is suitable to make available to Public Lenders. If the
Borrowers have not indicated whether Borrower Materials cannot be distributed to
Public Lenders, the Administrative Agent shall post such Borrower Materials
solely on that portion of the Platform designated for non-Public Lenders.

 

 92 

 

 

Section 6.03.         Notices.

 

The Borrowers shall promptly notify the Administrative Agent:

 

(a)          of the occurrence of any Default or Event of Default;

 

(b)          of any matter that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect, including any of the following that
could reasonably be expected to have a Material Adverse Effect: (i) any breach
or non-performance of, or any default under, a material Contractual Obligation
of the Parent Borrower or any Subsidiary; (ii) the commencement of, or any
material development in, any litigation (including any governmental proceeding
or arbitration proceeding), tax audit or investigative proceeding, claim,
lawsuit, and/or investigation against or involving the Parent Borrower or any of
the Subsidiaries or any of their businesses or operations; (iii) the expiration
without renewal, revocation, suspension or restriction of, or the institution of
any proceedings to revoke, suspend or restrict, any License now or hereafter
held by any Insurance Subsidiary that is required to conduct insurance business
in compliance with all applicable laws and regulations (other than any
restriction on the Bermuda Reinsurer’s License that is in effect as of the
Closing Date); (iv) the institution of any disciplinary proceedings against or
in respect of any Insurance Subsidiary, or the issuance of any order, the taking
of any action or any request for an extraordinary audit for cause by any
Governmental Authority; or (v) the issuance or adoption of any judicial or
administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally);

 

(c)          of the occurrence of any of the following events affecting the
Parent Borrower, any of the Subsidiaries or any ERISA Affiliate (but in no event
more than ten (10) days after such event) and deliver to the Administrative
Agent and each Lender a copy of any notice with respect to such event that is
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Parent Borrower, any of the Subsidiaries or any ERISA Affiliate
with respect to such event:

 

(i)             an ERISA Event;

 

(ii)            a material increase in any Unfunded Pension Liabilities of any
Pension Plan;

 

(iii)           the adoption of or the commencement of contributions to any
Pension Plan by any Credit Party, any of its Subsidiaries or any ERISA
Affiliate; or

 

(iv)           the adoption of any amendment to a Single Employer Pension Plan,
if such amendment results in a material increase in contributions or results in
Unfunded Pension Liability;

 

provided that no such notice will be required under this Section 6.03(c) with
respect to the occurrence of any such event if such occurrence does not result
in, and is not reasonably expected to result in, any liability to any Credit
Party, any of its Subsidiaries or any ERISA Affiliate that individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Effect; and

 

 93 

 

 

(d)          of any change of the name, type of organization or jurisdiction of
incorporation of any Borrower or any Insurance Subsidiary in existence on the
Closing Date.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein, and stating what action the Parent Borrower or
any affected Subsidiary proposes to take with respect thereto.

 

Section 6.04.         Preservation of Corporate Existence, Etc.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries to
(except as permitted by Section 7.03 or Section 7.06):

 

(a)          (i) preserve and maintain in full force and effect its existence
under the laws of its state or jurisdiction of incorporation or organization, as
applicable; provided no Subsidiary (other than the Company, the Bermuda
Reinsurer and FGL Insurance) shall be required to preserve any such existence if
the loss thereof would not reasonably be expected to have a Material Adverse
Effect and (ii) preserve and maintain its good standing under the laws of its
state or jurisdiction of incorporation or organization, as applicable, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; and

 

(b)          preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, Licenses and franchises necessary
in the normal conduct of its business (including those which may at any time and
from time to time be necessary for any Insurance Subsidiary to operate its
insurance business in compliance with all applicable laws and regulations),
including to qualify and remain qualified as a foreign corporation in each
jurisdiction in which failure to receive or retain such qualification, except,
in the case of this clause (b), where such failure to preserve and maintain
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 6.05.         Insurance.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries
(other than Immaterial Subsidiaries) to, maintain with financially sound and
reputable independent insurers insurance against losses or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Parent Borrower and the Subsidiaries) as are
customarily carried under similar circumstances by such other Persons; provided
that nothing in this Section 6.05 shall be construed to impose requirements with
respect to reinsurance or other risk assumption products provided by a Credit
Party to any of its customers.

 

Section 6.06.         Payment of Taxes and Claims.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries
(other than Immaterial Subsidiaries) to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before the same shall become overdue, and all claims (including
claims for labor, services, materials and supplies, but excluding claims under
Primary Policies) for sums that have become due and payable and that by law have
or may become a Lien upon any of its properties or assets, or which, if unpaid,
might give rise to a claim entitled to priority over general creditors of such
Credit Party or such Subsidiary in any proceeding under the Bermuda Companies
Law, Bermuda Insurance Law or any other applicable law, or any insolvency
proceeding, liquidation, receivership, rehabilitation, dissolution or winding-up
involving such Credit Party or such Subsidiary prior to the time when any
penalty or fine shall be incurred with respect thereto, except (i) to the extent
a failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) as is being contested in good
faith by appropriate proceedings, so long as adequate reserve or other
appropriate provision, as shall be required in conformity with SAP and GAAP
shall have been made therefor.

 

 94 

 

 

Section 6.07.         Compliance with Laws.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries
(other than Immaterial Subsidiaries) to, comply with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including without limitation the Federal Fair Labor Standards Act, the Bermuda
Companies Law, the Bermuda Insurance Law and all applicable Environmental Laws),
except (i) for such non-compliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (ii) as
may be contested in good faith and by appropriate proceedings and with respect
to which adequate reserves are being maintained in accordance with GAAP;
provided, however, that, without limiting the effect of Section 6.13, with
respect to applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions, the Borrowers shall, and shall cause each of their respective
Subsidiaries to, comply in all material respects. The Borrowers shall, and shall
cause each of their respective Subsidiaries to, maintain in effect and enforce
policies and procedures reasonably designed to promote compliance in all
material respects with applicable Anti-Corruption Laws, Anti-Money Laundering
Laws and Sanctions.

 

Section 6.08.         Inspection of Property; Books and Records.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries to,
maintain proper books of record and account in conformity with GAAP or SAP, as
applicable, consistently applied. The Borrowers shall permit, and shall cause
each of their respective Subsidiaries to permit, representatives and independent
contractors of the Administrative Agent or its designees, at the Borrowers’
expense, to visit and inspect any of their respective properties, to examine
their respective corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable advance notice to the Borrowers; provided that members of senior
management will be notified and permitted to be present during any such
meetings; provided, further, that the Borrowers shall not be required to
reimburse the costs of the Administrative Agent or any Lender (or any
representative thereof) for more than one visit per Fiscal Year to the
Borrowers’ properties unless an Event of Default has occurred and is continuing.
Notwithstanding anything to the contrary in this Section 6.08, none of the
Borrowers or any of their Subsidiaries will be required to permit the
Administrative Agent or any of its independent contractors, representatives or
designees to make copies of any document, information or other matter that
constitutes non-financial trade secrets or non-financial proprietary
information.

 

 95 

 

 

Section 6.09.         Use of Proceeds.

 

The proceeds of the Revolving Loans and Facility LCs shall be used (a) for the
working capital, growth initiatives and general corporate purposes of the
Borrowers and their respective Subsidiaries and (b) to pay fees, commissions and
expenses incurred in connection with this Agreement and the Transactions. None
of the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Revolving Loans and Facility LCs) will
violate or result in a violation of Regulation T, U or X of the FRB.

 

Section 6.10.         Additional Guarantors.

 

In the event that (a) any Wholly-Owned Subsidiary (other than any Excluded
Subsidiary) is formed or acquired after the Closing Date or (b) any other
Subsidiary of the Parent Borrower (other than the Company) guarantees any
Capital Market Indebtedness of any Borrower or any Guarantor, the Borrowers
shall (i) promptly notify the Administrative Agent thereof and shall cause such
Subsidiary to become a Guarantor under the Guarantee Agreement by executing and
delivering to the Administrative Agent a Guarantee Agreement Supplement (as
defined in the Guarantee Agreement) and (ii) take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates reasonably requested by Administrative
Agent in connection with such Guarantee Agreement Supplement, including any
information required pursuant to Section 10.17 (it being understood and agreed
that general statutory limitations, financial assistance, corporate benefit,
fraudulent preference principles, capital maintenance rules, “thin
capitalisation” rules and similar principles may limit the ability of a Foreign
Subsidiary of the Parent Borrower to Guarantee the Obligations or may require
that such Guarantee be limited by an amount or otherwise, in each case as
reasonably determined by the Borrowers and the Administrative Agent); provided
that legal opinions shall not be required to be executed and delivered in
connection with any such Guarantee Agreement Supplement; provided further that
any Guarantee Agreement Supplement may, with the consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed), include such
schedules (or updates to schedules) as may be necessary to qualify any
representation or warranty with respect to the Subsidiary executing such
Guarantee Agreement Supplement as may be necessary to qualify any representation
or warranty with respect to such Subsidiary set forth in any Loan Document to
the extent necessary to ensure that such representation or warranty is true and
correct in all material respects to the extent required thereby or by the terms
of any other Loan Document. Any notification delivered to the Administrative
Agent pursuant to the foregoing sentence shall include (1) the date on which
such Person became a Wholly Owned-Subsidiary of a Credit Party and (2) all of
the data required to be set forth in Schedule 5.14 with respect to such Person;
and such written notice shall be deemed to supplement Schedule 5.14 for all
purposes hereof. In addition, the Borrowers may cause any Subsidiary (other than
the Company) that is not a Guarantor to so guarantee payment of the Obligations
and become a Guarantor.

 

 96 

 

 

Section 6.11.         Maintenance of Properties.

 

The Borrowers shall, and shall cause each of their respective Subsidiaries
(other than Immaterial Subsidiaries) to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of the Parent Borrower and
the Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, except, in each case,
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.12.         Environmental.

 

(a)          Environmental Disclosure. The Borrowers will deliver to the
Administrative Agent and Lenders:

 

(i)             promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release of Hazardous Materials, which has a
reasonable possibility of resulting in one or more Environmental Claims or
otherwise having, individually or in the aggregate, a Material Adverse Effect
and (2) any remedial action taken by any Borrower or any other Person in
response to (A) any past, current, or threatened event or occurrence involving
any Hazardous Materials, and any corrective action or response action with
respect to any such event or occurrence, the existence of which could reasonably
be expected to result in one or more Environmental Claims or otherwise have,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

 

(ii)            as soon as practicable following the sending or receipt thereof
by the Parent Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (2) any Release of Hazardous Materials, which could reasonably be
expected to result in one or more Environmental Claims or otherwise have,
individually or in the aggregate, a Material Adverse Effect and (3) any
occurrence or condition on any real property adjoining, or in the vicinity of,
any real property which could reasonably be expected to result in one or more
Environmental Claims or otherwise have, individually or in the aggregate, a
Material Adverse Effect;

 

(iii)           prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by the Parent Borrower or any
of its Subsidiaries that could reasonably be expected to (A) result in
Environmental Claims the existence of which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (B) affect
the ability of the Parent Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations, except as could
otherwise not reasonably be expected to have a Material Adverse Effect and (2)
any proposed action to be taken by the Parent Borrower or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject the Parent Borrower or any of the Subsidiaries to any
additional material obligations or requirements under any Environmental Laws,
the existence of which could reasonably be expected to result in one or more
Environmental Claims or otherwise have, individually or in the aggregate, a
Material Adverse Effect; and

 

 97 

 

 

(iv)        with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 6.12(a).

 

(b)          Hazardous Materials Activities, Etc. The Borrowers shall promptly
take, and shall cause each of their respective Subsidiaries (other than
Immaterial Subsidiaries) promptly to take, any and all actions necessary to (i)
cure any violation of applicable Environmental Laws by such Credit Party or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) make an appropriate response to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 6.13.         Anti-Corruption Laws; Anti-Money Laundering Laws;
Sanctions. The Borrowers agree not to use, directly or indirectly, any part of
any proceeds of any Revolving Loan or any Credit Extension or lend, contribute
or otherwise make available such proceeds: (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws;
(ii) in violation of Anti-Money Laundering Laws; (iii) to fund or facilitate any
activities or business of, with or involving any Sanctioned Person in violation
of applicable Sanctions; or (iv) in any other manner that would constitute or
give rise to a violation of Sanctions by any party hereto, including any Lender.

 

ARTICLE 7
Negative Covenants

 

Until all principal of and interest on each Revolving Loan, all Reimbursement
Obligations and all fees and other amounts payable hereunder have been paid in
full (other than unmatured, surviving contingent indemnification obligations not
yet due and payable) and all Revolving Commitments have been terminated and no
Facility LC is outstanding (except those that are Cash Collateralized), the
Borrowers covenant and agree with the Lenders and the LC Issuers to and shall
cause each of their respective Subsidiaries to:

 

Section 7.01.         Limitation on Indebtedness; Certain Capital Stock.

 

(a)          The Borrowers shall not, nor shall they permit any of their
respective Subsidiaries (other than Immaterial Subsidiaries) to, Incur or
otherwise become liable for any Indebtedness, except:

 

(i)             Indebtedness under the Loan Documents;

 

(ii)            Indebtedness consisting of the deferred purchase price of equity
interests (or option or warrants or similar instruments) of departing officers,
directors and employees of the Parent Borrower or any of the Subsidiaries issued
(whether in the form of notes or otherwise) for the purchase or redemption
thereof pursuant to the terms of an existing compensation plan or employment
contract;

 

 98 

 

 

(iii)           Indebtedness in connection with Permitted Transactions entered
into by Insurance Subsidiaries or by the Borrowers in connection with
Investments permitted by clause (r) of the definition of “Permitted Investment”;

 

(iv)           Permitted Swap Obligations;

 

(v)            non-recourse Indebtedness of Insurance Subsidiaries incurred in
the ordinary course of business resulting from the sale or securitization of
non-admitted assets, policy loans, CBOs and CMOs;

 

(vi)           Indebtedness (including Capitalized Lease Liabilities, mortgage
financings or purchase money obligations), incurred for the purpose of financing
or reimbursing all or any part of the purchase price or cost of the acquisition,
development, construction, purchase, lease, repair, addition or improvement of
property (real or personal), plant, equipment or other fixed or capital assets,
whether through the direct purchase of assets or the purchase of Equity
Interests of any Person owning such assets (in each case, incurred within 180
days of such acquisition, development, construction, purchase, lease, repair,
addition or improvement) and all Indebtedness incurred to refund, refinance or
replace any such Indebtedness, in an aggregate principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (vi), will not exceed $10,000,000 at any one time
outstanding;

 

(vii)          Indebtedness of the Parent Borrower owing to and held by any
Subsidiary or Indebtedness of a Subsidiary owing to and held by the Parent
Borrower or any other Subsidiary; provided, however:

 

(1)         if a Borrower is the obligor on Indebtedness owing to a Subsidiary
that is not a Credit Party, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all obligations with respect to the Revolving
Loans and Facility LCs;

 

(2)         if a Guarantor is the obligor on such Indebtedness and a Subsidiary
that is not a Credit Party is the obligee, such Indebtedness is subordinated in
right of payment to the Guarantees of such Guarantor under the Guarantee
Agreement; and

 

(3)         (A) any subsequent issuance or transfer of Capital Stock or any
other event that results in any such Indebtedness being beneficially held by a
Person other than the Parent Borrower or a Subsidiary; and (B) any subsequent
sale or other transfer of any such Indebtedness to a Person other than the
Parent Borrower or a Subsidiary; shall be deemed, in each case, to constitute an
Incurrence of such Indebtedness by such Borrower or such Subsidiary, as the case
may be;

 

 99 

 

 

(viii)         (x) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument, including, but
not limited to, electronic transfers, wire transfers and commercial card
payments drawn against insufficient funds in the ordinary course of business
(except in the form of committed or uncommitted lines of credit); provided,
however, that such Indebtedness is extinguished within ten Business Days of
Incurrence; and (y) Indebtedness owed to banks and other financial institutions
Incurred in the ordinary course of business of the Parent Borrower and the
Subsidiaries with such banks or financial institutions that arise in connection
with ordinary banking arrangements to provide treasury services or to manage
cash balances of the Parent Borrowers and the Subsidiaries;

 

(ix)            Indebtedness in respect of letters of credit in an amount not to
exceed $10,000,000 at any one time outstanding;

 

(x)             Indebtedness Incurred by the Parent Borrower or the Subsidiaries
in respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, performance, bid, surety, appeal and similar bonds and completion
Guarantees (not for borrowed money) or security deposits, banker’s guarantees or
banker’s acceptances, in each case in the ordinary course of business;

 

(xi)            the Existing Debt and any other Indebtedness existing on the
date hereof and listed on Schedule 7.01, and any Refinancing Indebtedness in
respect thereof;

 

(xii)           Guarantees to suppliers or licensors (other than Guarantees of
Indebtedness) in the ordinary course of business;

 

(xiii)          Guarantees of (x) any Borrower or any Guarantor in respect of
Indebtedness otherwise permitted to be incurred by a Borrower or a Guarantor
under this Section 7.01(a); provided that if such Indebtedness is by its express
terms subordinated in right of payment to the Revolving Loans or Facility LCs or
the Guarantee of such Subsidiary, as applicable, any such Guarantee of such
Borrower or such Guarantor with respect to such Indebtedness shall be
subordinated in right of payment to such Credit Party’s Obligations with respect
to the Revolving Loans or Facility LCs substantially to the same extent as such
Indebtedness is subordinated to the Revolving Loans or Facility LCs or the
Guarantee of such Subsidiary, as applicable and (y) Subsidiaries that are not
Guarantors of Indebtedness incurred by the Parent Borrower or any Subsidiary in
accordance with the provisions of this Agreement;

 

(xiv)         Indebtedness arising from agreements of the Parent Borrower or a
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business or assets of the
Parent Borrower or any business, assets or Capital Stock of a Subsidiary, other
than Guarantees of Indebtedness Incurred by any Person acquiring all or any
portion of such business, assets or Capital Stock for the purpose of financing
such acquisition;

 

 100 

 

 

(xv)          Indebtedness Incurred by the Parent Borrower or any Subsidiary in
connection with third party insurance premium financing arrangements in the
ordinary course of business;

 

(xvi)         Indebtedness of Persons Incurred and outstanding on the date on
which such Person became a Subsidiary or was acquired by, or merged, amalgamated
or consolidated with or into, the Parent Borrower or any Subsidiary (other than
Indebtedness Incurred in connection with, or in contemplation of, such
acquisition, merger, amalgamation or consolidation); provided, however, that
after giving effect thereto, the Fixed Charge Coverage Ratio of the Parent
Borrower and its Subsidiaries for the most recently ended four full Fiscal
Quarters for which internal financial statements are available immediately
preceding the date of such transaction would have been either (x) at least 2.00
to 1.00 or (y) greater than the Fixed Charge Coverage Ratio immediately prior to
such acquisition, merger, amalgamation or consolidation, in each case determined
on a pro forma basis; and any Refinancing Indebtedness in respect of
Indebtedness Incurred pursuant to this clause (xvi);

 

(xvii)        Indebtedness consisting of promissory notes issued by the Parent
Borrower or any of its Subsidiaries to existing or former employees, management
or directors of or consultants to the Parent Borrower or any Subsidiary or their
assigns, estates or heirs to purchase, repurchase, redeem or otherwise acquire,
cancel, retire or make payment in respect of Capital Stock, or options,
warrants, equity appreciation rights or other rights to purchase or acquire
Capital Stock, of the Parent Borrower (or any direct or indirect parent of the
Parent Borrower) in an aggregate principal amount which, if paid in cash, would
be permitted by Section 7.07 (it being understood that the issuance of a
promissory note for such aggregate principal amount shall be treated for
purposes of Section 7.07 as if a cash payment were made under Section 7.07 in
such amount);

 

(xviii)       other Indebtedness of the Borrowers; provided that on the date of
the Incurrence of such Indebtedness after giving effect to such Incurrence (or
on the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness after
giving pro forma effect to the Incurrence of the entire committed amount, in
which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this clause
(xviii)) after giving pro forma effect to the Incurrence of the entire committed
amount of such Indebtedness, the Credit Parties shall be in compliance on a pro
forma basis with the financial covenants set forth in Section 7.10 for the most
recently ended Fiscal Quarter; provided, further, that such Indebtedness must
(A) be pari passu or junior to the Revolving Loans with respect to Lien priority
and payment priority, (B) not have a maturity date earlier than the Latest
Maturity Date and (C) not benefit from any Guarantees of any Person that do not
also Guarantee the Obligations; and

 

(xix)          in addition to the items referred to in clauses (i) through
(xviii) above, Indebtedness of the Parent Borrower and the Subsidiaries in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(xix) and then outstanding, will not exceed the greater of $50,000,000 and 0.2%
of Total Assets at any one time outstanding.

 

 101 

 

 

(b)          The Company shall not and shall not permit FGL Insurance to issue
any Voting Stock other than to the Credit Parties. The Parent Borrower shall not
and shall not permit the Company or the Bermuda Reinsurer to issue Voting Stock
other than to a Credit Party.

 

(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 7.01:

 

(i)             in the event that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in Section 7.01(a), the Borrowers, in
their sole discretion, may divide and classify such item of Indebtedness (or any
portion thereof) on the date of Incurrence and may later reclassify such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 7.01 and only be required to include the amount and type of such
Indebtedness once;

 

(ii)            Guarantees of, or obligations in respect of letters of credit or
banker’s acceptances related thereto relating to, Indebtedness that is otherwise
included in the determination of a particular amount of Indebtedness shall not
be included;

 

(iii)           the principal amount of any Disqualified Stock of the Parent
Borrower or a Subsidiary, or Preferred Stock of a Subsidiary that is not a
Credit Party, will be equal to the greater of the maximum mandatory redemption
or repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof;

 

(iv)           Indebtedness permitted by this Section 7.01 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 7.01 permitting such Indebtedness; and

 

(v)            the amount of Indebtedness issued at a price that is less than
the principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP.

 

Accrual of interest, accrual of dividends, the accretion of accreted value or
the amortization of debt discount, the payment of interest in the form of
additional Indebtedness and the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 7.01. The amount of any
Indebtedness outstanding as of any date shall be (i) the accreted value thereof
in the case of any Indebtedness issued with original issue discount or the
aggregate principal amount outstanding in the case of Indebtedness issued with
interest payable-in-kind, (ii) the principal amount or liquidation preference
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness, (iii) in the case of the guarantee by a
specified Person of Indebtedness of another Person, the maximum liability to
which the specified Person may be subject upon the occurrence of the contingency
giving rise to the obligation and (iv) in the case of Indebtedness of others
guaranteed solely by means of a Lien on any asset or property of the Parent
Borrower or any Subsidiary (and not to their other assets or properties
generally), the lesser of (x) the Fair Market Value of such asset or property on
the date on which such Indebtedness is Incurred and (y) the amount of the
Indebtedness so secured.

 

 102 

 

 

(d)          For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being Refinanced plus the
amount of any reasonable premium (including reasonable tender premiums),
defeasance costs and any reasonable fees and expenses incurred in connection
with the issuance of such new Indebtedness. Notwithstanding any other provision
of this Section 7.01, the maximum amount of Indebtedness that may be Incurred
pursuant to this Section 7.01 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies. The principal amount
of any Indebtedness Incurred to Refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being Refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
Refinancing.

 

Section 7.02.         Liens.

 

The Borrowers shall not, nor shall they permit any of their respective
Subsidiaries (other than Immaterial Subsidiaries) to, directly or indirectly,
create, assume, incur or suffer to exist any Lien on any property now owned or
hereafter acquired by such Person, except for the following:

 

(a)          Liens on assets of Insurance Subsidiaries and Subsidiaries thereof
securing (i) Indebtedness permitted by Section 7.01(a)(iii), (ii) obligations
under Primary Policies, (iii) obligations under transactions entered into in
connection with Insurance Investments, (iv) statutory Liens on assets of
Insurance Subsidiaries and Subsidiaries thereof and (v) Liens arising in
connection with Reinsurance Agreements entered into in the ordinary course of
business;

 

(b)          Liens on cash or Cash Equivalents securing Permitted Swap
Obligations or captive financing arrangements;

 

(c)          Liens for Taxes, assessments or other governmental charges or
levies not yet subject to penalties for non-payment or that are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

 103 

 

 

(d)          (i) pledges or deposits by such Person under workers’ compensation
laws, unemployment, general insurance and other insurance laws and old age
pensions and other social security or retirement benefits or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory or regulatory obligations of
such Person or deposits of cash or United States government bonds to secure
surety or appeal bonds to which such Person is a party, or good faith deposits
as security for contested taxes or import or customs duties or for the payment
of rent, in each case Incurred in the ordinary course of business and (ii)
collateral consisting of cash or Cash Equivalents securing letters of credit
issued in respect of obligations to insurers in an aggregate amount not to
exceed $10,000,000 at any time outstanding;

 

(e)          Liens imposed by law and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens arising in the ordinary course
of business of such Person;

 

(f)          Liens incurred in connection with the collection or disposition of
delinquent accounts receivable in the ordinary course of business;

 

(g)          Liens for the purpose of securing the payment of all or a part of
the purchase price of, or Capitalized Lease Liabilities, mortgage financings,
purchase money indebtedness or other payments Incurred pursuant to Section
7.01(a)(vi) hereof to finance assets or property (other than Capital Stock or
other Investments) acquired, constructed, improved or leased in the ordinary
course of business; provided that, in the case of this clause (g):

 

(i)             the aggregate principal amount of Indebtedness secured by such
Liens does not exceed the cost of the assets or property so acquired,
constructed or improved, plus reasonable fees and expenses of such Person
incurred in connection therewith; and

 

(ii)            such Liens are created within 180 days of construction,
acquisition or improvement of such assets or property and do not encumber any
other assets or property of the Parent Borrower or any Subsidiary other than
such assets or property and assets affixed or appurtenant thereto and the
proceeds thereof;

 

(h)          minor survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title) and similar encumbrances as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(i)          statutory, common law or contractual Liens of landlords;

 

(j)           leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the Parent
Borrower or any of the Subsidiaries;

 

(k)          attachment or judgment Liens not constituting an Event of Default
under Section 8.01(i);

 

 104 

 

 

(l)           Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Credit Parties and their Subsidiaries in the ordinary course
of business;

 

(m)         Liens incurred to secure Cash Management Obligations incurred in the
ordinary course of business and customary set-off rights in favor of depositary
banks;

 

(n)          any Lien on any asset of any Person existing at the time such
Person becomes a Subsidiary of the Parent Borrower or is merged, amalgamated or
consolidated with or into a Subsidiary, or on any asset at the time the Parent
Borrower or any Subsidiary acquires such asset (including by means of a merger,
amalgamation or consolidation) and (i) is not created in contemplation of such
event and (ii) is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure), the obligations to which such Liens relate;

 

(o)          (i) Liens on any cash earnest money deposit made by the Parent
Borrower or any Subsidiary in connection with any letter of intent or
acquisition agreement that is not prohibited by this Agreement and (ii) Liens
consisting of an agreement to dispose of any property in a disposition permitted
under Section 7.03, after the execution of such agreement and prior to its
termination or closing, solely to the extent such disposition would have been
permitted on the date of the creation of such Lien;

 

(p)          Liens arising out of deposits by the Parent Borrower and the
Subsidiaries of cash, securities or other property (other than any Capital Stock
of any such Subsidiary) securing obligations of such Person in respect of (i)
trust arrangements formed in the ordinary course of business for the benefit of
cedents to secure reinsurance recoverables owed to them by any Insurance
Subsidiary, or (ii) other security arrangements contained or arising in
connection with any Reinsurance Agreement or Statutory Reserve Financing in the
ordinary course of business;

 

(q)          [Reserved];

 

(r)          Liens in favor of issuers of surety, appeal or performance bonds or
letters of credit or bankers’ acceptances or similar obligations issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;

 

(s)          Liens that constitute banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
bank, depositary or other financial institution, whether arising by operation of
law or pursuant to contract;

 

(t)           Liens existing on the Closing Date and listed on Schedule 7.02;

 

(u)          Liens securing Indebtedness or other obligations of a Subsidiary
owing to a Borrower or a Guarantor;

 

(v)         Liens securing Refinancing Indebtedness Incurred to refinance,
refund, replace, amend, extend or modify, as a whole or in part, Indebtedness
that was previously so secured pursuant to clauses (g), (n), (t) or (u) of this
Section 7.02, provided that any such Lien is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect of the property that was previously so subject to a
Lien) that secured (or, under the written arrangements under which the original
Lien arose, could secure), the Indebtedness being refinanced;

 

 105 

 

 

(w)          any interest or title of a lessor under any operating lease;

 

(x)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business;

 

(y)          Liens on funds of the Parent Borrower or any Subsidiary held in
deposit accounts with third party providers of payment services securing credit
card charge-back reimbursement and similar cash management obligations of the
Parent Borrower or the Subsidiaries; and Liens of a collecting bank arising in
the ordinary course of business under Section 4-208 of the Uniform Commercial
Code in effect in the relevant jurisdiction covering only the items being
collected upon;

 

(z)          Liens arising by operation of law or contract on insurance policies
and the proceeds thereof to secure premiums thereunder; and Liens on insurance
policies and proceeds of insurance policies (including rebates of premiums)
securing Indebtedness incurred pursuant to Section 7.01(a)(xvi) to finance the
payment of premiums on the insurance policies subject to such Liens;

 

(aa)         customary Liens granted in favor of a trustee to secure fees and
other amounts owing to such trustee under an indenture or other agreement
pursuant to which Indebtedness permitted under Section 7.01 is Incurred in an
aggregate amount not to exceed $10,000,000;

 

(bb)        Liens in favor of credit card processors granted in the ordinary
course of business in an aggregate amount not to exceed $10,000,000;

 

(cc)        Liens in favor of clearing agencies, futures commission merchants,
broker-dealers, or trading exchanges in connection with cleared swaps and other
cleared derivative transactions arising due to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the rules and regulations promulgated
thereunder;

 

(dd)        any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any non-majority-owned joint venture or similar
arrangement pursuant to any joint venture or similar arrangement the Investment
in which was permitted under this Agreement;

 

(ee)        Liens created pursuant to any Loan Document securing any
Obligations;

 

(ff)         Liens on the proceeds of any Indebtedness permitted hereunder
incurred in connection with any transaction permitted hereunder, which proceeds
have been deposited into an escrow account on customary terms to secure such
Indebtedness pending the application of such proceeds to finance such
transaction;

 

 106 

 

 

(gg)        other Liens securing obligations in an amount not to exceed the
greater of $50,000,000 and 0.2% of Total Assets at any time outstanding.

 

Notwithstanding the foregoing, other than pursuant to Section 7.02(o)(ii), none
of the Parent Borrower or the Subsidiaries may directly or indirectly
voluntarily grant a Lien on any Capital Stock of FGL Insurance, the Bermuda
Reinsurer, Front Street Re (Cayman) Ltd. or Fidelity & Guaranty Life Insurance
Company of New York now owned or hereafter acquired by it.

 

Section 7.03.         Disposition of Assets.

 

The Borrowers shall not, nor shall they permit any of their respective
Subsidiaries (other than Immaterial Subsidiaries) to, Dispose of (whether in one
or a series of transactions) any property (including accounts and notes
receivable with or without recourse and Capital Stock of any of the Subsidiaries
whether newly issued or otherwise), except:

 

(a)          (i) Dispositions of inventory and equipment in the ordinary course
of business, (ii) Dispositions of cash or Cash Equivalents in the ordinary
course of business or (iii) the unwinding of any Permitted Swap Obligations;

 

(b)          the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or the proceeds of such sale are reasonably promptly applied to the purchase
price of such replacement equipment;

 

(c)          Dispositions of Insurance Investments by any Insurance Subsidiary
(or any Subsidiary of an Insurance Subsidiary);

 

(d)          Dispositions by a Borrower to a Subsidiary of such Borrower or by
any Subsidiary of a Borrower to such Borrower or any of the Subsidiaries of such
Borrower;

 

(e)          any Dispositions pursuant to Reinsurance Agreements and Statutory
Reserve Financings entered into in the ordinary course of business for the
purpose of managing insurance risk consistent with industry practice;

 

(f)          any Disposition of used, obsolete, surplus, damaged or worn out
property disposed of by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business and the disposition of Permitted Investments in the
ordinary course of business;

 

(g)          foreclosure, condemnation, casualty or any similar action with
respect to property or other assets;

 

(h)          the licensing or sublicensing of patents, trade secrets, know-how
and other intellectual property, know-how or other general intangibles and
licenses, leases or subleases of other property which do not materially
interfere with the business of the Parent Borrower and the Subsidiaries as
operated immediately prior to the granting of such license, lease or sublease;

 

 107 

 

  

(i)           Dispositions consisting of mergers, amalgamations and
consolidations among the Borrowers and their Subsidiaries, or of any
liquidation, winding up or dissolution of any of their Subsidiaries, in each
case to the extent permitted by Section 7.06;

 

(j)           a sale/leaseback transaction that is made for cash consideration
in an amount not less than the cost of the underlying fixed or capital asset and
is consummated within 180 days after the Parent Borrower or any Subsidiary
acquires or completes the acquisition of such fixed or capital asset;

 

(k)          dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

 

(l)          to the extent allowable under Section 1031 of the Code, any
exchange of like property for use in any business that is the same as or
related, ancillary or complementary to any of the businesses of the Parent
Borrower and the Subsidiaries on the Closing Date and any reasonable extension
or evolution of any of the foregoing;

 

(m)         any sale of Capital Stock, Indebtedness or other securities, of (i)
any Immaterial Subsidiary or (ii) any Subsidiary, including any Insurance
Subsidiary, which becomes a Subsidiary of the Parent Borrower after the Closing
Date;

 

(n)          the receipt by the Parent Borrower or any Subsidiary of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets;

 

(o)          operating leases in the ordinary course of business;

 

(p)          the surrender or waiver of contract rights or litigation rights or
the settlement, release or surrender of tort or other litigation claims of any
kind;

 

(q)          the transfer of improvements, additions or alterations in
connection with the lease of any property;

 

(r)          dispositions of Investments made out of the cash proceeds received
from any Insurance Subsidiary permitted to be distributed in accordance with
Section 7.07 hereof, pending further distribution in accordance with Section
7.07 hereof;

 

(s)          an issuance of Capital Stock by a Subsidiary to a Borrower or a
Guarantor;

 

(t)          sales of assets received by the Parent Borrower or any Subsidiary
upon the foreclosure on a Lien;

 

(u)          sale of assets of a Subsidiary which becomes a Subsidiary of the
Parent Borrower after the Closing Date;

 

(v)         (i) sale of Equity Interests in an Immaterial Subsidiary, (ii)
subject to the last paragraph of this Section 7.03, sale of Equity Interests in
any Insurance Subsidiary and (iii) other sales of assets (other than Equity
Interests), so long as, in each such case (x) immediately before and after
giving effect thereto, no Default shall have occurred and be continuing, and (y)
no Rating Decline Event shall have occurred; and

 

 108 

 

 

(w)          dispositions permitted by Section 7.07 hereof.

 

Notwithstanding the foregoing, none of the Parent Borrower or any Subsidiary
shall Dispose of (whether in one or a series of transactions) any Voting Stock
of FGL Insurance or the Bermuda Reinsurer, whether newly issued or otherwise.

 

Section 7.04.         Transactions with Affiliates.

 

(a)          The Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, enter into or conduct any transaction with any
Affiliate of any Borrower (an “Affiliate Transaction”), involving payments of
consideration in excess of $5,000,000 unless:

 

(i)             the terms of such Affiliate Transaction, when viewed together
with any related Affiliate Transactions, are not materially less favorable to
such Borrower or such Subsidiary, as the case may be, than those that could have
been obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not an Affiliate; and

 

(ii)            in the event such Affiliate Transaction involves an aggregate
consideration in excess of $25,000,000, the terms of such transaction have been
approved by a majority of the members of the Board of Directors of the Parent
Borrower (and such majority determines that such Affiliate Transaction satisfies
the criteria in clause (i) above).

 

(b)          The provisions of Section 7.04(a) shall not apply to:

 

(i)             any (1) Restricted Payment permitted to be made pursuant to
Section 7.07 hereof and (2) Permitted Investment in any Person that is an
Affiliate of any Borrower solely as a result of the ownership of Investments in
such Person by the Parent Borrower or any Subsidiary;

 

(ii)            any issuance of securities, or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Capital
Stock of the Parent Borrower pursuant to restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans, pension plans or similar plans or agreements or
arrangements approved by the Board of Directors of the Parent Borrower or the
compensation committee thereof;

 

(iii)           loans or advances to employees, officers or directors of the
Parent Borrower, any Subsidiary or any direct or indirect parent of the Parent
Borrower in the ordinary course of business, in an aggregate amount outstanding
at any time not in excess of $2,000,000 (without giving effect to the
forgiveness of any such loan);

 

 109 

 

 

(iv)           any transaction between or among the Parent Borrower and any
Subsidiary or between or among Subsidiaries, and any Guarantees issued by the
Parent Borrower or a Subsidiary for the benefit of the Parent Borrower or a
Subsidiary;

 

(v)            the payment of reasonable and customary compensation (including
fees, benefits, severance, change of control payments and incentive
arrangements) to, and employee benefit arrangements, including, without
limitation, split-dollar insurance policies, and indemnity or similar
arrangements provided on behalf of, directors, officers, employees and agents of
the Parent Borrower, any of its Subsidiaries or any direct or indirect parent of
the Parent Borrower, whether by charter, bylaw, statutory or contractual
provisions;

 

(vi)           the existence of, and the performance of obligations of the
Parent Borrower or any of its Subsidiaries under the terms of any agreement to
which the Parent Borrower or any of its Subsidiaries is a party as of or on the
Closing Date, as these agreements may be amended, modified, supplemented,
extended or renewed from time to time; provided, however, that any future
amendment, modification, supplement, extension or renewal entered into after the
Closing Date shall be permitted to the extent that its terms, taken as a whole,
are not more disadvantageous to the Lenders or the LC Issuers in any material
respect, as determined in good faith by the Parent Borrower, than the terms of
the agreements in effect on the Closing Date;

 

(vii)          any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
amalgamated or consolidated with the Parent Borrower or a Subsidiary; provided
that such agreement was not entered into in contemplation of such acquisition,
merger, amalgamation or consolidation, or any amendment thereto (so long as any
such amendment is not disadvantageous in any material respect to the Lenders or
the LC Issuers, as determined in good faith by the Parent Borrower, when taken
as a whole as compared to the applicable agreement as in effect on the date of
such acquisition, merger or amalgamation);

 

(viii)         insurance transactions, intercompany pooling and other
reinsurance transactions entered into in the ordinary course of business;

 

(ix)            any purchases by any Borrower’s Affiliates of Indebtedness of
the Parent Borrower or any of its Subsidiaries (other than Revolving Loans,
Revolving Commitments or Facility LCs), the majority of which Indebtedness is
placed with Persons who are not Affiliates and payments of principal and
interest on such Indebtedness;

 

(x)             arrangements for indemnification payments for directors and
officers of the Parent Borrower, its Subsidiaries or any direct or indirect
parent of the Parent Borrower;

 

(xi)            any issuance or sale of Capital Stock (other than Disqualified
Stock) to Affiliates of the Parent Borrower and the granting of registration and
other customary rights in connection therewith or any contribution to the
Capital Stock of the Parent Borrower or any Subsidiary that is otherwise not
prohibited hereunder;

 

 110 

 

 

(xii)           payments by the Parent Borrower or any of its Subsidiaries to
any Affiliate for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are on arm’s-length
terms and are approved by a majority of the members of the Board of Directors of
the Parent Borrower in good faith;

 

(xiii)          any transaction pursuant to which any Permitted Holder provides
the Parent Borrower and/or the Subsidiaries, at cost, with services, including
services to be purchased from third-party providers, such as legal and
accounting, tax, consulting, financial advisory, corporate governance, insurance
coverage and other services which transaction is approved by a majority of the
members of the Board of Directors of the Parent Borrower or a committee thereof
in good faith;

 

(xiv)         transactions in which the Parent Borrower or any Subsidiary, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Parent Borrower or such Subsidiary from a financial point of view or stating
that the terms are not materially less favorable taken as a whole than those
that might reasonably have been obtained by the Parent Borrower or such
Subsidiary in a comparable transaction at such time on an arm’s-length basis
from a Person that is not an Affiliate;

 

(xv)          transactions with customers, clients, suppliers, joint ventures,
joint venture partners or purchasers or sellers of goods and services and
Investments permitted by clause (q) of the definition of “Permitted Investment”,
in each case in the ordinary course of business (as determined by the Parent
Borrower in good faith) and on terms no less favorable than that available from
non-affiliates (as determined by the Parent Borrower in good faith) and that is
otherwise not prohibited hereunder;

 

(xvi)         any transaction with an Affiliate where the only consideration
paid by the Parent Borrower or any Subsidiary is Capital Stock of the Parent
Borrower (other than Disqualified Stock) that is otherwise not prohibited
hereunder;

 

(xvii)        the payment of all fees and expenses in connection with the
Revolving Loans or Facility LCs;

 

(xviii)      any merger, amalgamation, consolidation or reorganization of the
Parent Borrower or any Subsidiary (otherwise permitted by this Agreement) with
an Affiliate of the Parent Borrower solely for the purpose of (A) reorganizing
to facilitate an initial public offering of securities of the Parent Borrower or
a direct or indirect parent of the Parent Borrower, (B) forming or collapsing a
holding company structure, (C) reincorporating the Parent Borrower or any
Subsidiary in a new jurisdiction or (D) in connection with a Permitted Tax
Restructuring;

 

(xix)          transactions between Parent Borrower or any of the Subsidiaries
and any Person that is an Affiliate solely because one or more of its directors
is also a director of the Parent Borrower or any direct or indirect parent of
the Parent Borrower; provided that such director abstains from voting as a
director of the Parent Borrower or such direct or indirect parent, as the case
may be, on any matter involving such other Person;

 

 111 

 

 

(xx)           any transaction entered into by an Insurance Subsidiary for which
approval has been received from the applicable Department; provided that any
direct involvement of the Parent Borrower or any of its Subsidiaries (other than
such Insurance Subsidiary) in such transaction is on terms that are not
materially less favorable taken as a whole than those that might reasonably have
been obtained by the Parent Borrower or such Subsidiary in a comparable
transaction at such time on an arms’ length basis from a Person that is not an
Affiliate, as determined by the Parent Borrower in good faith;

 

(xxi)          the entry by the Parent Borrower or any of the Subsidiaries into,
and payments pursuant to, a tax sharing agreement providing for payments
consistent with Section 7.07(b)(xvii)(2);

 

(xxii)         the payment of management, consulting, monitoring, transaction,
advisory and other fees, indemnities and expenses pursuant to the Investment
Management Agreement (plus any unpaid management, consulting, monitoring,
transaction, advisory and other fees, indemnities and expenses accrued in any
prior year) and any termination fees (including any such cash lump sum or
present value fee upon the consummation of a corporate event, including an
initial public equity offering) pursuant to any Investment Management Agreement;

 

(xxiii)        [Reserved];

 

(xxiv)        (i) investments by Permitted Holders in securities or loans of the
Parent Borrower or any of the Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by such Permitted Holders in connection
therewith) so long as the investment is being offered by the Parent Borrower or
such Subsidiary generally to other investors on the same or more favorable
terms, and (ii) payments to Permitted Holders in respect of securities or loans
of the Parent Borrower or any of its Subsidiaries contemplated in the foregoing
subclause (i) or that were acquired from Persons other than the Parent Borrower
and the Subsidiaries, in each case, in accordance with the terms of such
securities or loans; and

 

(xxv)         the Fidelity Acquisition Transactions and the payment of all fees
and expenses related to the Transactions, including Fidelity Acquisition
Transaction Expenses.

 

Section 7.05.         Change in Business.

 

The Borrowers shall not, and shall not suffer or permit any of their respective
Subsidiaries to, engage in any business other than the insurance and reinsurance
and annuity business and providing other financial services and businesses
related, incidental or complementary thereto as reasonably determined by the
board of directors of such Person.

 

 112 

 

 

Section 7.06.         Fundamental Changes.

 

The Borrowers shall not, and shall not suffer or permit any of their respective
Subsidiaries (other than Immaterial Subsidiaries) to, enter into any merger,
amalgamation, consolidation, or sell all or substantially all of the assets of
the Parent Borrower and the Subsidiaries taken as a whole, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), except,

 

(a)          in a disposition permitted by Section 7.03 or an Investment
permitted by Section 7.07;

 

(b)          any two Subsidiaries that are not Credit Parties may merge,
consolidate or amalgamate;

 

(c)          any of the Subsidiaries that is not a Credit Party may liquidate,
wind up or dissolve so long as the assets of such Subsidiary are distributed to
the Parent Borrower or any of the Subsidiaries;

 

(d)          any Guarantor may liquidate, wind up or dissolve so long (i) as the
assets of such Guarantor are distributed to a Borrower or a Guarantor and (ii)
such dissolution is not prohibited by the FGL Indenture;

 

(e)          any Subsidiary of any Credit Party (other than the Company) may
merge, amalgamate or consolidate (i) with a Credit Party in a transaction in
which the surviving Person is a Borrower or a Guarantor or (ii) in order to
consummate a Permitted Tax Restructuring;

 

(f)          the Parent Borrower or any Subsidiary may change its legal form if
the Parent Borrower determines in good faith that such action is in the best
interests of the Parent Borrower and the Subsidiaries and is not materially
disadvantageous to the Lenders or the LC Issuers;

 

(g)          any Subsidiary (other than the Company) may merge, amalgamate or
consolidate with any other Person so long as (A) the surviving entity is such
Subsidiary, or the surviving Person becomes a Subsidiary, (B) no Default is in
existence or would occur after giving effect to such merger, amalgamation or
consolidation and (C) after giving effect to such merger, amalgamation,
consolidation or acquisition, the Borrowers shall be in compliance on a pro
forma basis with the financial covenants set forth in Sections 7.09, 7.10, 7.11
and 7.12 for the most recently ended Fiscal Quarter;

 

(h)          any Borrower may merge, amalgamate or consolidate with any other
Person so long as (A) the surviving entity is such Borrower or, if the surviving
Person is not such Borrower, (i) the surviving Person (the “Successor Borrower”)
shall be a corporation, partnership or limited liability company organized or
incorporated and existing (x) with respect to the Parent Borrower, under the
laws of the United States of America, any State thereof or the District of
Columbia, Bermuda or Cayman Islands or (y) with respect to the Company, under
the laws of the United States of America, any State thereof or the District of
Columbia, (ii) the Successor Borrower assumes all of the obligations of such
Borrower under this Agreement and (iii) each Guarantor shall have confirmed that
its Guarantee shall apply to the Successor Borrower’s obligations in respect of
this Agreement, (B) no Default is in existence or would occur after giving
effect to such merger, amalgamation or consolidation and (C) after giving effect
to such merger, amalgamation consolidation or acquisition, the Borrowers shall
be in compliance on a pro forma basis with the financial covenants set forth in
Sections 7.09, 7.10, 7.11 and 7.12 for the most recently ended Fiscal Quarter;
and

 

 113 

 

 

(i)           any Subsidiary, other than the Company, a Guarantor, FGL Insurance
or the Bermuda Reinsurer, may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 7.07.         Restricted Payments.

 

(a)          Unless the Debt to Total Capitalization Ratio of the Parent
Borrower as of the last day of the Parent Borrower’s most recently ended Fiscal
Quarter for which internal financial statements are available that immediately
precedes the date of any Restricted Payment, calculated immediately after giving
effect to such Restricted Payment and any related transactions on a pro forma
basis, is equal to or less than 17.5%, the Borrowers shall not, and shall not
permit any of their respective Subsidiaries, directly or indirectly, to:

 

(i)             declare or pay any dividend or make any distribution (whether
made in cash, securities or other property) on or in respect of its Capital
Stock (including any payment in connection with any merger, amalgamation or
consolidation involving the Parent Borrower or any of its Subsidiaries) other
than:

 

(1)         dividends or distributions payable solely in Capital Stock of the
Parent Borrower (other than Disqualified Stock) or in options, warrants or other
rights to purchase such Capital Stock of the Parent Borrower; and

 

(2)         dividends or distributions by a Subsidiary payable to the Parent
Borrower or another Subsidiary (and if such Subsidiary is not a Wholly Owned
Subsidiary, to its other holders of any series or class of Capital Stock on a
pro rata basis in respect of such series or class or on a basis that results in
the receipt by the Parent Borrower or a Subsidiary of dividends or distributions
of a greater value than it would receive on a pro rata basis);

 

(ii)             purchase, redeem, retire or otherwise acquire for value any
Capital Stock of the Parent Borrower held by Persons other than the Parent
Borrower or a Subsidiary (other than in exchange for Capital Stock of the Parent
Borrower (other than Disqualified Stock));

 

(iii)           make any principal payment on, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value (whether in cash, securities or
other property, and including optional prepayments and open market purchases),
prior to any scheduled maturity, scheduled repayment or scheduled sinking fund
payment, any Existing Debt, Material Indebtedness or Subordinated Obligations
other than (x) the purchase, repurchase, redemption, defeasance or other
acquisition of such Existing Debt, Material Indebtedness or Subordinated
Obligations in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase, redemption, defeasance or acquisition or (y) principal
payments of the Existing Debt or Material Indebtedness if, immediately after
giving pro forma effect to such principal payment, the Borrowers would be in
compliance with the financial covenants set forth in Sections 7.09, 7.10, 7.11
and 7.12 for the most recently ended Fiscal Quarter; or

 

 114 

 

 

(iv)           make any Restricted Investment;

 

(all such payments and other actions referred to in clauses (i) through (iv)
(other than any exception thereto) shall be referred to as a “Restricted
Payment”), unless, at the time of and after giving effect to such Restricted
Payment:

 

(A)        no Default shall have occurred and be continuing (or would result
therefrom);

 

(B)         immediately after giving effect to such transaction on a pro forma
basis, (1) the Fixed Charge Coverage Ratio of the Parent Borrower and its
Subsidiaries for the most recently ended four full Fiscal Quarters for which
internal financial statements are available immediately preceding the date of
such transaction would have been at least 2.00 to 1.00 determined on a pro forma
basis; (2) the Aggregate RBC Ratio exceeds 300%; and (3) with respect to the
Bermuda Reinsurer, the Total Shareholders’ Equity of the Bermuda Reinsurer is
equal to or greater than 60% of the Total Shareholders’ Equity of the Bermuda
Reinsurer as of the Bermuda Reinsurer Capitalization Date; and

 

(C)         the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Closing Date (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (v), (vi), (vii),
(ix), (xi), (xiii), (xiv), (xv) and (xvii) of Section 7.07(b)) would not exceed
the sum of, without duplication:

 

(1)         the sum of, without duplication 50% of the Consolidated Net Income
of the Parent Borrower during the period (taken as one accounting period)
beginning with the first day of the Fiscal Quarter immediately following the
Fiscal Quarter in which the Closing Date occurs to the end of the Parent
Borrower’s most recently ended Fiscal Quarter for which internal financial
statements are available at the time of such Restricted Payment (or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit); plus

 

(2)         100% of the aggregate Net Cash Proceeds and the Fair Market Value of
marketable securities or other property received by the Parent Borrower or a
Subsidiary from the issue or sale of its Capital Stock (other than Disqualified
Stock) or other capital contributions (other than any capital contributions made
in connection with the Fidelity Acquisition Transactions) subsequent to without
duplication, the Closing Date, other than Net Cash Proceeds received from an
issuance or sale of such Capital Stock to a Subsidiary of a Borrower or to an
employee stock ownership plan, option plan or similar trust to the extent such
sale to an employee stock ownership plan, option plan or similar trust is
financed by loans from or guaranteed by any Borrower or any Subsidiary unless
such loans have been repaid with cash on or prior to the date of determination;
plus

 

 115 

 

 

(3)         the amount by which Indebtedness of the Parent Borrower and its
Subsidiaries is reduced on the Parent Borrower’s consolidated balance sheets
upon the conversion or exchange subsequent to the Closing Date of any
Indebtedness of the Parent Borrower or its Subsidiaries for Capital Stock (other
than Disqualified Stock) of the Parent Borrower (less the amount of any cash, or
the Fair Market Value of any other property, distributed by the Parent Borrower
upon such conversion or exchange); plus

 

(4)         100% of the Net Cash Proceeds and the Fair Market Value of property
other than cash and marketable securities from the sale or other disposition
(other than to a Borrower or a Subsidiary) of Restricted Investments made after
the Closing Date and redemptions and repurchases of such Restricted Investments
from the Borrowers or their Subsidiaries and repayment of Restricted Investments
in the form of loans or advances from the Borrowers and their Subsidiaries and
releases of guarantees that constitute Restricted Investments by the Borrowers
and their Subsidiaries (other than in each case to the extent the Restricted
Investment was made pursuant to Section 7.07(b)(xi)); plus

 

(5)         $350,000,000.

 

(b)          The provisions of Section 7.07(a) hereof shall not prohibit:

 

(i)             any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Capital Stock, Disqualified Stock or Subordinated
Obligations or any Restricted Investment made in exchange for, or out of the
proceeds of a contribution to the common equity capital of the Parent Borrower
or the substantially concurrent sale of, Capital Stock of the Parent Borrower
(other than (1) Disqualified Stock and (2) Capital Stock issued or sold to a
Subsidiary of the Parent Borrower or an employee stock ownership plan, option
plan or similar trust to the extent such sale to an employee stock ownership
plan, option plan or similar trust is financed by loans from or guaranteed by
the Parent Borrower or any Subsidiary unless such loans have been repaid with
cash on or prior to the date of determination); provided, however, that the Net
Cash Proceeds from such contribution or sale of Capital Stock shall be excluded
from Section 7.07(a)(C)(2);

 

(ii)            any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations made in exchange for, or
out of the proceeds of the substantially concurrent Incurrence of Refinancing
Indebtedness permitted pursuant to Section 7.01;

 

(iii)           any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Disqualified Stock of the Parent Borrower or a
Subsidiary made in exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Stock of the Parent Borrower or such Subsidiary,
as the case may be, so long as such Disqualified Stock is permitted to be
Incurred pursuant to Section 7.01;

 

 116 

 

 

(iv)           dividends paid or redemptions made within 60 days after the date
of declaration or the giving of the redemption notice if at such date of
declaration or notice such dividend or redemption would have complied with this
provision;

 

(v)            the purchase, repurchase, redemption or other acquisition
(including by cancellation of indebtedness), cancellation or retirement for
value of or payment in respect of (or payments to the Parent Borrower or any
direct or indirect parent of the Parent Borrower to fund any such purchase,
repurchase, redemption or other acquisition, cancellation or retirement for
value) Capital Stock, or options, warrants, equity appreciation rights or other
rights to purchase or acquire Capital Stock, of the Parent Borrower (or any
direct or indirect parent of the Parent Borrower) held by any existing or former
employees, management or directors of or consultants to the Parent Borrower or
any Subsidiary or their assigns, estates or heirs, in each case in connection
with the repurchase or payment provisions under employee stock option or stock
purchase agreements or other compensatory agreements approved by the Board of
Directors of the Parent Borrower or the compensation committee thereof; provided
that such purchases, repurchases, redemptions, acquisitions, cancellations or
retirements pursuant to this clause (v) will not exceed $3,000,000 in the
aggregate during any calendar year (with any unused amounts in a given calendar
year being available in succeeding calendar years so long as the amount does not
exceed $6,000,000 in any given calendar year); provided, further, that the
amount in any calendar year (with any unused amounts in a given calendar year
being available in succeeding calendar years) may be increased by an amount not
to exceed:

 

(1)         the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock) of the Parent Borrower to, or capital contributions by,
existing or former employees or members of management of the Parent Borrower or
any of its Subsidiaries that occurs after the Closing Date, to the extent the
Net Cash Proceeds from the sale of such Capital Stock or capital contributions
have not otherwise been applied to the payment of Restricted Payments (provided
that the Net Cash Proceeds from such sales or contributions shall be excluded
from Section 7.07(a)(C)(2)); plus

 

(2)         the cash proceeds of key man life insurance policies received by any
Borrower or its Subsidiaries after the Closing Date relating to such Borrower’s
or such Subsidiaries’ key persons who are so insured; less

 

(3)         the amount of any Restricted Payments previously made with the Net
Cash Proceeds described in the clauses (1) and (2) of this clause (v);

 

provided that cancellation of Indebtedness owing to the Parent Borrower or any
Subsidiary from any existing or former employees, management, directors or
consultants of the Parent Borrower, any Subsidiary or any direct or indirect
parent of the Parent Borrower in connection with a repurchase of Capital Stock
of the Parent Borrower or any direct or indirect parent of the Parent Borrower
will not be deemed to constitute a Restricted Payment for purposes of this
Section 7.07 or any other provision of this Agreement;

 

 117 

 

 

(vi)           (1) the accrual, declaration and payment of dividends to holders
of any class or series of Disqualified Stock of the Parent Borrower or any
Subsidiary or Preferred Stock of any Subsidiary issued in accordance with the
terms of this Agreement to the extent such dividends are included in the
definition of “Fixed Charges” and payment of any redemption price or liquidation
value of any such Disqualified Stock or Preferred Stock when due at final
maturity in accordance with its terms and (2) the declaration and payment of
dividends to a direct or indirect parent company of the Parent Borrower, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Preferred Stock (other than Disqualified Stock) of such
parent company issued after the Closing Date; provided that (A) the aggregate
amount of dividends paid pursuant to this clause (2) shall not exceed the
aggregate amount of cash actually contributed to the common equity capital of
the Parent Borrower from the sale of such Preferred Stock and (B) the amount of
cash used to make any payments pursuant to this clause (2) shall be excluded
from calculations pursuant to Section 7.07(a)(C)(2) and shall not be used for
the purpose of any other Restricted Payment;

 

(vii)          repurchases or other acquisitions of Capital Stock deemed to
occur (1) upon the exercise of stock options, warrants, restricted stock units
or other rights to purchase Capital Stock or other convertible securities if
such Capital Stock represents a portion of the exercise price thereof or
conversion price thereof or (2) in connection with withholdings or similar taxes
payable by any future, present or former employee, director or officer;

 

(viii)         [Reserved];

 

(ix)            cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Parent Borrower or
other exchanges of securities of the Parent Borrower or a Subsidiary in exchange
for Capital Stock of the Parent Borrower;

 

(x)             [Reserved];

 

(xi)            other Restricted Payments not to exceed $30,000,000 in the
aggregate in any one calendar year;

 

(xii)           the purchase of fractional shares of Capital Stock of the Parent
Borrower arising out of stock dividends, splits or combinations or mergers,
amalgamations, consolidations or other acquisitions;

 

(xiii)          in connection with any acquisition by the Parent Borrower or any
of its Subsidiaries, the receipt or acceptance of the return to the Parent
Borrower or any of its Subsidiaries of Capital Stock of the Parent Borrower
constituting a portion of the purchase price consideration in settlement of
indemnification claims or as a result of a purchase price adjustment (including
earn outs or similar obligations);

 

(xiv)         the distribution of rights pursuant to any shareholder rights plan
or the redemption of such for nominal consideration in accordance with the terms
of any shareholder rights plan;

 

 118 

 

 

(xv)          payments or distributions to stockholders pursuant to appraisal
rights required under applicable law in connection with any merger,
amalgamation, consolidation or other acquisition by the Parent Borrower or any
Subsidiary;

 

(xvi)         [Reserved];

 

(xvii)        payments made to any direct or indirect parent of the Parent
Borrower (1) (A) to allow such direct or indirect parent of the Parent Borrower
to pay administrative expenses and corporate overhead, franchise fees, public
company costs (including SEC and auditing fees) and customary director fees; (B)
to allow such direct or indirect parent of the Parent Borrower to pay premiums
and deductibles in respect of directors and officers insurance policies and
umbrella excess insurance policies obtained from third-party insurers and
indemnities for the benefit of its directors, officers and employees, and (C) to
allow such direct or indirect parent of the Parent Borrower to pay reasonable
fees and expenses incurred in connection with any unsuccessful debt or equity
offering or any unsuccessful acquisition or strategic transaction by such direct
or indirect parent company of the Parent Borrower and (2) to allow such direct
or indirect parent of the Parent Borrower to pay (A) any taxes measured by
income incurred by such direct or indirect parent of the Parent Borrower, but
only to the extent such taxes are attributable to the Parent Borrower and the
Subsidiaries in an amount not to exceed the amount of such taxes that would be
payable by the Parent Borrower and the Subsidiaries on a stand-alone basis if
the Parent Borrower had filed a consolidated return on behalf of an affiliated
group (as defined in Section 1504 of the Code or any analogous provision of
state, local or foreign law) including its Subsidiaries of which it were the
common parent and (B) franchise and excise taxes, fees and other similar taxes
and expenses required to maintain its existence; provided that any payments
pursuant to this clause (2) in any period not otherwise deducted in calculating
Consolidated Net Income shall be deducted in calculating Consolidated Net Income
for such period (and shall be deemed to be a provision for taxes for purposes of
calculating Consolidated EBITDA for such period);

 

(xviii)       the payment by the Parent Borrower of, or loans, advances,
dividends or distributions by the Parent Borrower to any direct or indirect
parent of the Parent Borrower to pay, dividends on the common shares or equity
of the Parent Borrower or any such direct or indirect parent following a public
offering of such common shares or equity after the Closing Date in an amount not
to exceed in any Fiscal Year 6% of the net cash proceeds received by the Parent
Borrower (whether directly, or indirectly through a contribution to common
equity capital by any direct or indirect parent of the Parent Borrower) in or
from such public offering; and

 

(xix)          any Restricted Payments made in connection with the Fidelity
Acquisition Transactions and the fees and expenses related thereto or owed to
Affiliates in connection therewith;

 

provided, however, that at the time of and after giving effect to any Restricted
Payment permitted under clause (v) and (xviii), no Default shall have occurred
and be continuing or would occur as a consequence thereof.

 

 119 

 

 

(c)          The amount of all Restricted Payments (other than cash) shall be
the Fair Market Value on the date of such Restricted Payment of the assets or
securities proposed to be paid, transferred or issued by the Parent Borrower or
such Subsidiary, as the case may be, pursuant to such Restricted Payment. The
Fair Market Value of any cash Restricted Payment shall be its face amount and
any non-cash Restricted Payment shall be determined conclusively in good faith
by the Parent Borrower.

 

For purposes of determining compliance with this Section 7.07, in the event that
a proposed Restricted Payment (or portion thereof) meets the criteria of more
than one of the categories of Restricted Payments described in clauses (i)
through (xviii) of Section 7.07(b), or is entitled to be made pursuant to
Section 7.07(a), the Borrowers shall be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with this Section 7.07.

 

If the Parent Borrower or any Subsidiary makes a Restricted Investment or a
Permitted Investment and the Person in which such Investment was made
subsequently becomes a Subsidiary, to the extent such Investment resulted in a
reduction of the amounts calculated under Section 7.07(a) or any other provision
of this Section 7.07 or the definition of “Permitted Investment” (which was not
subsequently reversed), then such amount shall be increased by the amount of
such reduction to the extent of the lesser of (x) the amount of such Investment
and (y) the Fair Market Value of such Investment at the time such Person becomes
a Subsidiary.

 

Section 7.08.         Modifications of Certain Agreements.

 

(a)          The Borrowers shall not amend, waive or otherwise modify (i) the
Existing Debt and the documents relating thereto (excluding pursuant to a
refinancing thereof, in whole or in part, permitted by Section 7.01(a)(xi))
which increases the rate or shortens the time of payment of interest or premium
payable, whether at maturity, at a date fixed for prepayment or by acceleration
or otherwise on the Existing Debt, or shortens the fixed maturity of the
Existing Debt to a date prior to the Latest Maturity Date or (ii) the documents
or instruments governing or evidencing any other Indebtedness or Capital Stock
in a manner that is not permitted by Section 7.01.

 

(b)          The Borrowers shall not, nor shall they permit any of their
respective Subsidiaries to, amend their or its respective certificate of
incorporation or by laws or certificate or partnership or partnership agreement,
as the case may be, which amendment would reasonably be expected to have a
Material Adverse Effect.

 

Section 7.09.         Parent Borrower Net Worth.

 

The Borrowers shall not permit the Total Shareholders’ Equity of the Parent
Borrower and its consolidated Subsidiaries at the end of any Fiscal Quarter to
be less than the sum of (a) the greater of (i) 70% of the Total Shareholders’
Equity of the Parent Borrower as of the Closing Date and (ii) $1,190,000,000
plus (b) 50% of the Consolidated Net Income of the Parent Borrower and its
consolidated Subsidiaries calculated in accordance with GAAP on a consolidated
basis since the first day of the Fiscal Quarter immediately following the Fiscal
Quarter in which the Closing Date occurs plus (c) 50% of all equity issuance of
the Parent Borrower after the Closing Date.

 

 120 

 

 

Section 7.10.         Parent Borrower Debt to Total Capitalization Ratio.

 

The Borrowers shall not permit the Debt to Total Capitalization Ratio of the
Parent Borrower as at the end of any Fiscal Quarter to be more than 0.35 to 1.00
for the Parent Borrower and its consolidated Subsidiaries.

 

Section 7.11.         FGL Insurance Minimum Aggregate RBC Ratio.

 

The Borrowers shall not permit the Aggregate RBC Ratio of FGL Insurance as at
the end of any Fiscal Quarter to be less than 300%.

 

Section 7.12.         Bermuda Reinsurer Minimum Equity.

 

The Borrowers shall not permit the Total Shareholders’ Equity of the Bermuda
Reinsurer to be less than 60% of the Total Shareholders’ Equity of the Bermuda
Reinsurer as of the Bermuda Reinsurer Capitalization Date.

 

 121 

 

 

Section 7.13.         Restrictive Agreements.

 

The Borrowers shall not, nor shall they permit any of their respective
Subsidiaries to, directly or indirectly, enter into or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition on (a) the ability of the Parent Borrower or any of its Subsidiaries
to create or permit to exist any Lien on any of its property to secure the
Obligations or (b) the ability of any of the Subsidiaries to pay dividends or
other distributions with respect to any shares of its Capital Stock or to make,
repay or prepay loans or advances to the Credit Parties or any other Subsidiary
of the Credit Parties or (c) the ability of any of the Subsidiaries to Dispose
of assets to the Credit Parties or any other Subsidiary of the Credit Parties;
provided that the foregoing shall not prohibit prohibitions, restrictions or
conditions existing under or by reason of (i) any encumbrance, condition or
restriction pursuant to an agreement in effect at or entered into on the Closing
Date, including, without limitation, this Agreement and the other Loan Documents
and the Existing Debt in effect on such date; (ii) any encumbrance, condition or
restriction with respect to a Person or assets pursuant to an agreement in
effect on or before the date on which such Person became a Subsidiary or was
acquired by, merged into or amalgamated or consolidated with the Parent Borrower
or a Subsidiary (other than Capital Stock or Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Subsidiary or was acquired
by, merged into or amalgamated or consolidated with the Parent Borrower or in
contemplation of the transaction) or such assets were acquired by the Parent
Borrower or any Subsidiary; provided that any such encumbrance or restriction
shall not extend to any Person or the assets or property of the Parent Borrower
or any Subsidiary other than the Person and its Subsidiaries or the assets and
property so acquired and that, in the case of Indebtedness, was permitted to be
Incurred pursuant to this Agreement; (iii) any encumbrance, condition or
restriction pursuant to an agreement effecting a refinancing of Indebtedness
Incurred pursuant to an agreement referred to in clause (i) or (ii) of this
Section 7.13 or this clause (iii) or contained in any amendment, restatement,
modification, renewal, supplement, refunding, replacement or Refinancing of an
agreement referred to in clause (i) or (ii) of this Section 7.13 or this clause
(iii); provided, however, that the encumbrances and restrictions with respect to
such Subsidiary contained in any such agreement are no less favorable (as
determined in good faith by the Parent Borrower) in any material respect, taken
as a whole, to the Lenders or the LC Issuers than the encumbrances and
restrictions contained in such agreements referred to in clause (i) or (ii) of
this Section 7.13 on the Closing Date or the date such Subsidiary became a
Subsidiary or was merged into or amalgamated or consolidated with a Subsidiary,
whichever is applicable; (iv) encumbrances, conditions or restrictions arising
in connection with Liens permitted to be Incurred under the provisions of
Section 7.02 hereof that apply only to the assets subject to such Liens; (v)
purchase money obligations for property acquired and Capitalized Lease
Liabilities, in each case, that impose restrictions of the nature described in
clause (a) or (c) above on the property so acquired; (vi) contracts for the sale
of assets, including customary restrictions with respect to a Subsidiary of the
Parent Borrower pursuant to an agreement that has been entered into for the sale
or disposition of all or a portion of the Capital Stock or assets of such
Subsidiary; (vii) restrictions on cash or other deposits or net worth imposed by
customers or lessors or required by insurance, surety or bonding companies under
contracts entered into in the ordinary course of business; (viii) any customary
provisions in leases, subleases or licenses and other agreements entered into by
the Parent Borrower or any Subsidiary in the ordinary course of business; (ix)
encumbrances, conditions or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation, order, permit or grant,
including for the avoidance of doubt, any encumbrance or restriction on any
Insurance Subsidiary by any Governmental Authority having the power to regulate
such Insurance Subsidiary; (x) encumbrances, conditions or restrictions
contained in or arising under indentures or debt instruments or other debt
arrangements Incurred or Preferred Stock issued by the Parent Borrower or any
Subsidiary subsequent to the Closing Date pursuant to Section 7.01 hereof;
provided that such encumbrances, conditions or restrictions contained in any
such indenture, instrument or other arrangement will not materially adversely
affect the Borrowers’ ability to make anticipated payments hereunder or are
otherwise customary for such indenture, instrument or other arrangement (in each
case, as determined by the Parent Borrower in good faith); (xi) encumbrances,
conditions or restrictions contained in or arising under any Reinsurance
Agreement or Statutory Reserve Financing or agreement entered into by an
Insurance Subsidiary or Special Purpose Subsidiary; provided that such
encumbrances and restrictions contained in any agreement or instrument will not
materially adversely affect the Borrowers’ ability to make anticipated principal
or interest payments on the Revolving Loans or Reimbursement Obligations or are
otherwise customary for financings or arrangements of that type (in each case,
as determined in good faith by the Parent Borrower); (xii) restrictions or
conditions contained in any trading, netting, operating, construction, service,
supply, purchase or other agreement to which the Parent Borrower or any of its
Subsidiaries is a party and entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of the Parent Borrower or such Subsidiary that are the subject of such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property of the Parent Borrower or such
Subsidiary or the assets or property of any other Subsidiary; (xiii) customary
provisions in joint venture agreements and other similar agreements; (xiv)
customary provisions contained in leases, licenses and other similar agreements
entered into in the ordinary course of business; and (xv) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.

 

 122 

 

 

Section 7.14.         [Reserved]

 

Section 7.15.         Changes in Accounting Policies.

 

The Borrowers shall not, nor shall they permit any of their respective
Subsidiaries to, make any change to its accounting policies or reporting
practices, except as required or permitted by GAAP or SAP (it being understood
and agreed that the Company shall be permitted to change the end of its Fiscal
Year to December 31 and make any accounting policy or reporting changes
reasonable related thereto).

 

ARTICLE 8
Events of Default

 

Section 8.01.         Events of Default.

 

Each of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment. Any Borrower fails to pay (i) when required to be paid
herein, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, any amount of principal of any Revolving Loans or any
Reimbursement Obligations, or (ii) within five (5) Business Days after the same
becomes due, any interest, fee or any other amount payable hereunder or under
any other Loan Document; or

 

(b)          Representation or Warranty. Any representation or warranty by any
Credit Party made or deemed made herein or in any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or contained in any certificate or document furnished at any time pursuant to
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, is incorrect in any
material respect on or as of the date made or deemed made; or

 

(c)          Specific Defaults. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.04(a)
(with respect to the maintenance of existence of each Borrower, FGL Insurance or
the Bermuda Reinsurer), or Article 7; or

 

(d)          Other Defaults. Any Credit Party fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document on
its part to be performed, and such default shall continue unremedied for a
period of thirty (30) days after the date upon which written notice thereof is
given to the Borrowers by the Administrative Agent or the Required Lenders; or

 

 123 

 

 

(e)          Cross-Default. (i) any Credit Party or any of their respective
Subsidiaries (other than any Immaterial Subsidiary) (1) fails to make any
payment of principal or interest in respect of any Material Indebtedness (other
than in respect of Swap Contracts), when due (whether by scheduled maturity,
required prepayment, acceleration, or otherwise) beyond the applicable grace or
cure period thereunder or (2) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Material Indebtedness (other than in respect
of Swap Contracts) beyond the applicable grace or cure period thereunder if the
effect of such failure, event or condition is (x) to cause, or (y) to permit the
holder or holders of such Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause, such Material Indebtedness to be declared
to be due and payable prior to its stated maturity; provided that, any event
described in clause (i)(2)(y) shall constitute an Event of Default only after
any such applicable grace or cure period has expired and any required notice has
been given and only if such failure has not been cured or waived or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (x) any Event of Default (as defined in such Swap
Contract) under such Swap Contract as to which a Credit Party or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (y) any
Termination Event (as so defined) as to which any Credit Party or any of their
Subsidiaries is an Affected Party (as so defined), and, in either event, the
Swap Termination Value owed by a Credit Party or such Subsidiary as a result
thereof is greater than $40,000,000 (in the aggregate for all such Swap
Contracts); provided that, any event described in clause (ii) shall constitute
an Event of Default only after the Credit Party or any Subsidiary fails to pay
the Swap Termination Value to such Affected Party on the Early Termination Date;
or

 

(f)          Insolvency; Voluntary Proceedings. Any Credit Party or any
Subsidiary of a Credit Party (other than any Immaterial Subsidiary)
(i) generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) commences any Insolvency Proceeding with
respect to itself; (iii) applies for or consents to the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
or other similar Person for itself or for a substantial part of its assets; or
(iv) takes any corporate action to effectuate or authorize any of the foregoing;
or

 

(g)          Involuntary Proceedings. (i) An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (x) liquidation,
reorganization or other relief in respect of any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (y) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered or
(ii) any Credit Party or any Subsidiary of a Credit Party (other than any
Immaterial Subsidiary) files an answer admitting the material allegations of a
petition filed against it in any such proceeding; or

 

(h)          ERISA. With respect to any Single Employer Pension Plan or
Multiemployer Plan, any ERISA Event has occurred that could reasonably be
expected to result in the incurrence of liability by any Credit Party or any of
its Subsidiaries, where in any event, individually or in the aggregate, such
liability could reasonably be expected to have a Material Adverse Effect; or

 

 124 

 

 

(i)          Material Judgments. One or more judgments or decrees shall be
entered against any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) involving in the aggregate a liability (after giving
effect to any insurance or indemnity) of $25,000,000 or more, and such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within sixty (60) days from the entry thereof, or any action shall be
taken by a judgment creditor to attach or levy upon any asset of any Credit
Party or any of its Subsidiaries to enforce any such judgment or decree; or

 

(j)          Change of Control. There occurs any Change of Control, the Company
ceases to beneficially own and control 100% on a fully diluted basis of the
outstanding shares of Voting Stock of FGL Insurance or the Parent Borrower
ceases to beneficially own and control 100% on a fully diluted basis of the
outstanding shares of Voting Stock of the Company or the Bermuda Reinsurer; or

 

(k)         Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations, ceases to be in full force and effect or binding on the
applicable Credit Party party thereto; or any Credit Party contests in writing
the validity or enforceability of any material provision of any Loan Document;
or any Credit Party denies in writing that it has any further liability or
obligation under any material provision of any Loan Document, or purports in
writing to revoke, terminate or rescind any material provision of any Loan
Document.

 

Section 8.02.         Remedies.

 

If any Event of Default shall have occurred and be continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

 

(a)         declare the obligation of each Lender to make extensions of the
Revolving Loans and the obligation and power of each LC Issuer to issue, extend
or renew Facility LCs to be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Revolving
Loans, all outstanding Reimbursement Obligations, all interest accrued and
unpaid thereon and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, whereupon such
outstanding principal amount of the Revolving Loans, all outstanding
Reimbursement Obligations, all interest accrued and unpaid thereon and all other
amounts owing or payable hereunder or under any other Loan Document shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind (except as expressly provided in Section 8.01 above), all of
which are hereby expressly waived by the Borrowers, and upon notice to the
Borrowers and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice to
act, pay to the Administrative Agent an amount in immediately available funds,
which funds shall be held as Cash Collateral, equal to the difference of (x) the
aggregate amount of Facility LCs that remain available for drawing at such time
less (y) the amount of existing Cash Collateral at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations under this Agreement and the other Loan Documents (such
difference, the “Collateral Shortfall Amount”);

 

 125 

 

 

(c)          if the Administrative Agent determines that the Collateral
Shortfall Amount at such time is greater than zero, make demand on the Borrowers
to pay, and the Borrowers will, forthwith upon such demand and without any
further notice to act, pay to the Administrative Agent the Collateral Shortfall
Amount, which funds shall be held as Cash Collateral;

 

(d)         apply Cash Collateral to the payment of the Obligations under this
Agreement and the other Loan Documents and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuers under the Loan Documents, and none of the Borrowers or any Person
claiming on behalf of or through the Borrowers shall have any right to withdraw
any of the Cash Collateral; provided, that after all of the Obligations under
this Agreement and the other Loan Documents (other than indemnities and other
contingent obligations not yet due and payable) have been paid in full in cash
and the Revolving Commitment has been terminated, or if all Events of Default
have been cured or waived, any remaining Cash Collateral shall be promptly
returned, and in any event within five (5) Business Days, by the Administrative
Agent to the Borrowers or paid to whomever may be legally entitled thereto at
such time; and

 

(e)         exercise on behalf of itself, the Lenders and the LC Issuers all
rights and remedies available to it, the Lenders and the LC Issuers under the
Loan Documents or applicable law;

 

provided that upon the occurrence of any event specified in Section 8.01(f) or
Section 8.01(g) with respect to any Borrower, FGL Insurance, the Bermuda
Reinsurer or any Guarantor that beneficially owns directly or indirectly the
Capital Stock of any Insurance Subsidiary (upon the expiration of the 60-day
period mentioned therein, if applicable), the obligation of each Lender to make
Revolving Loans and the obligation and power of each LC Issuer to issue, extend
or renew Facility LCs shall automatically terminate and the unpaid principal
amount of all outstanding Revolving Loans, all outstanding Reimbursement
Obligations and all interest and other amounts as aforesaid shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Borrowers.

 

Section 8.03.         Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

ARTICLE 9
The Administrative Agent

 

Section 9.01.         Appointment and Authority.

 

Each of the Lenders and LC Issuers hereby irrevocably appoints Royal Bank of
Canada to act on its behalf as the Administrative Agent hereunder and the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the LC Issuers, and
none of the Borrowers or any other Credit Party shall have rights as a third
party beneficiary of any of such provisions (other than Section 9.06).

 

 126 

 

 

Section 9.02.         Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower, any Credit Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

Section 9.03.         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that it is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any Borrower or any of the Borrowers’
Affiliates that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
the Administrative Agent’s own bad faith, gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed to have knowledge of any
Default unless and until notice describing such Default is given to it by the
Company, a Lender or an LC Issuer.

 

 127 

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to it.

 

Section 9.04.         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Loan or the
issuing of a Facility LC that by its terms must be fulfilled to the satisfaction
of a Lender or an LC Issuer, as applicable, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such LC Issuer prior to the making of such Revolving Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent
selected by the Administrative Agent with reasonable care and to the Related
Parties of the Administrative Agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.

 

 128 

 

 

Section 9.06.         Resignation of Administrative Agent.

 

The Administrative Agent may resign, upon thirty (30) days’ prior notice of its
resignation to the Lenders, the LC Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent (so long as no Event of Default has occurred and is continuing under
Section 8.01(a), (f) or (g)) of the Company (such consent not to be unreasonably
withheld, conditioned or delayed), to appoint a successor, which shall be a bank
with an office in the United States or an Affiliate of any such bank with an
office in the United States and having a combined capital and surplus of at
least $100,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the LC Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any successor
Administrative Agent be a Defaulting Lender. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrowers and such Person remove
such Person as Administrative Agent and, with (so long as no Event of Default
has occurred and is continuing under Section 8.01(a), (f) or (g)) the Company’s
consent (such consent not to be unreasonably withheld, conditioned or delayed),
appoint a successor. If the Administrative Agent shall notify the Borrowers, the
Lenders and the LC Issuers that no qualifying Person has accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders), then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders and the LC Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender or each LC Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent, with (so long as no Event of
Default has occurred and is continuing under Section 8.01(a), (f) or (g)) the
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed), as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. Any
resigning (or resigned) Administrative Agent that is also an LC Issuer,
automatically upon the effectiveness of such resignation, shall be deemed to
have resigned as an LC Issuer in accordance with Section 2.12(n), without the
requirement of any consent of, or notice to, any other Person.

 

 129 

 

 

Section 9.07.         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each LC Issuer acknowledges that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, any other LC
Issuer or any of their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each LC Issuer also
acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender, any other LC Issuer or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.08.         No Other Duties; Other Agents; Etc.

 

Each of RBCCM and Bank of America is hereby appointed a Syndication Agent
hereunder, and each Lender and each LC Issuer hereby authorizes each of RBCCM
and Bank of America to act as a Syndication Agent in accordance with the terms
hereof and the other Loan Documents. Any Syndication Agent, without consent of
or notice to any party hereto, may assign any and all of its rights or
obligations hereunder to any of its Affiliates. Each of BNP, Associated Bank,
Wells Fargo and BMO is hereby appointed a Co-Documentation Agent hereunder, and
each Lender and each LC Issuer hereby authorizes each of BNP, Associated Bank,
Wells Fargo and BMO to act as a Co-Documentation Agent in accordance with the
terms hereof and the other Loan Documents. Any Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. The Syndication Agents,
Co-Documentation Agents and any other Agent may resign from such role at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and the Borrowers. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Joint Lead Bookrunners, Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an LC Issuer hereunder.

 

Section 9.09.         Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of the Revolving Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the LC Issuers and the Administrative Agent
under Sections 2.07, 10.04 and 10.05) allowed in such judicial proceeding; and

 

 130 

 

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the LC Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any LC Issuer in any such proceeding.

 

Section 9.10.         Indemnification of Agent-Related Persons.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their Pro Rata Share (without
giving effect to the phrase “with respect to any Class” or any similar phase in
the definition thereof) of the total Revolving Commitments with respect to the
Revolving Loans held on the date on which indemnification is sought, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own bad faith, gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute bad faith, gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent-Related Person upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by such Agent-Related Person in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document or any document contemplated by or referred to herein, to the
extent that such Agent-Related Person is not reimbursed for such expenses by or
on behalf of the Borrowers. The undertaking in this Section shall survive the
payment of all other Obligations and the resignation of the Administrative Agent
or any Agent-Related Person.

 

 131 

 

 

Section 9.11.         Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent shall
withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold Tax from any amount paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrowers and without limiting or expanding the obligation of the Borrowers to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Article 9. The agreements in this Article 9 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Revolving Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.
Unless required by applicable laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.

 

ARTICLE 10
Miscellaneous

 

Section 10.01.       Amendments and Waivers.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Credit
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Credit Party, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that the Administrative Agent may, with the consent of
the Borrowers only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency (as reasonably
determined by the Administrative Agent), so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
any LC Issuer and (ii) the Lenders or the LC Issuers shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders or the LC Issuers, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; provided,
further, that no such amendment, waiver or consent shall:

 

 132 

 

 

(a)         extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender; provided that no amendment, modification or
waiver of any condition precedent, representation, warranty, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(b)         postpone or delay the maturity of the Revolving Loans or any
Reimbursement Obligations or any date for the payment of any interest or fees
due to the Lenders (or any of them) or any LC Issuer hereunder or under any
other Loan Document, or reduce the amount of, or rate, as applicable, waive or
excuse any such payment, without the written consent of each Lender and each LC
Issuer directly and adversely affected thereby (other than as a result of
waiving (i) an Event of Default in accordance with the terms hereof,
(ii) default interest hereunder to the extent a waiver of the underlying default
giving rise to such default interest does not require a vote of all Lenders and
all LC Issuers or (iii) a mandatory prepayment to be made hereunder);

 

(c)         amend the definition of “Pro Rata Share” without the consent of each
Lender directly and adversely affected thereby; provided that with the consent
of Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Pro Rata Share” on substantially the same
basis as the Revolving Commitments and the Revolving Loans are included on the
Closing Date without the written consent of each Lender;

 

(d)         amend the definition of “Required Lenders” without the written
consent of each Lender;

 

(e)         release all or substantially all of the value of the Guarantees
under the Guarantee Agreement, except as expressly permitted under the Loan
Documents, without the written consent of each Lender;

 

(f)         amend this Section 10.01 without the written consent of each Lender;

 

(g)         change Section 2.10 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

 

(h)         consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Loan Document without the written consent
of each Lender (other than any such assignment or transfer permitted by Section
7.06);

 

(i)          amend, modify, terminate or waive any provision of the Loan
Documents as the same applies to the Administrative Agent, the Lead Arrangers or
the Syndication Agents or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, the Lead Arrangers or the
Syndication Agents, in each case, without the consent of the Administrative
Agent, the Lead Arrangers or the Syndication Agents, as applicable;

 

 133 

 

 

(j)          release all or substantially all of the Cash Collateral except as
expressly permitted under the Loan Documents and except in connection with a
“credit bid” undertaken by the Administrative Agent at the direction of the
Required Lenders and the applicable LC Issuer for whom such Cash Collateral is
held pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Cash Collateral, as applicable, permitted
pursuant to the applicable Loan Documents (in which case only the consent of the
Required Lenders and the applicable LC Issuer for whom such Cash Collateral is
held will be needed for such release), without the written consent of each
Lender and the LC Issuers;

 

(k)         extend the stated expiration date of any Facility LC beyond the
Commitment Termination Date without the written consent of each Lender, the
issuing LC Issuer and the Administrative Agent, unless all such Facility LCs are
Cash Collateralized in an amount equal to at least 103% of the LC Obligations
with respect to such Facility LC; or

 

(l)          affect the rights or obligations of one or more members of a Class
(the “Subject Class”) in an adverse manner from its effect on the rights or
obligations of any other Class without the written consent of Revolving Lenders
in the Subject Class having or holding Revolving Exposure and unused Revolving
Commitments representing more than 50% of the aggregate Revolving Exposure and
unused Revolving Commitments of all Revolving Lenders in the Subject Class, in
addition to any other consents required pursuant to this Credit Agreement;

 

provided, further, that (i) no such agreement shall, unless in writing and
signed by the Administrative Agent in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document (except
with respect to the removal of the Administrative Agent), (ii) no such agreement
shall, unless in writing signed by the LC Issuers in addition to the Required
Lenders or all the Lenders, as the case may be, amend any provision with respect
to the rights and duties of the LC Issuers and (iii) any fee agreement referred
to in Section 2.07 may be amended, or rights or privileges thereunder waived, in
a writing executed by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except for any amendment,
waiver or consent in clauses (a) and (b) of the second proviso in Section 10.01.

 

Section 10.02.         Notices.

 

(a)         Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile or electronic transmission). All such written notices shall be mailed,
emailed, faxed or delivered to the applicable address, facsimile number
(provided that any matter transmitted by the Borrowers by facsimile (1) shall be
promptly confirmed by a telephone call to the recipient at the number specified
on Schedule 10.02, and (2) shall be followed promptly by delivery of a hard copy
original thereof) or (subject to clause (b) below) electronic mail address, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to the Borrowers, any other Credit Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

 134 

 

 

(ii)         if to any other Lender or any LC Issuer, to the address, facsimile
number, electronic mail address or telephone number specified in its
administrative questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrowers and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile or
electronic mail, when sent and receipt has been confirmed by telephone; and
(D) if delivered by electronic mail (which form of delivery is subject to the
provisions of clause (b) below), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

(b)Electronic Communications:

 

(1)         Notices and other communications to the Administrative Agent, the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to the Administrative Agent, any
Lender or any LC Issuer pursuant to Article 2 if such Person has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(A) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (B) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing subclause (A) of notification that such notice or
communication is available and identifying the website address therefor.

 

 135 

 

 

(2)         The Parent Borrower and each of its Subsidiaries understands that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent that such losses, costs, expenses or
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of the Administrative Agent.

 

(3)         The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agent-Related Persons warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications or
the Platform and each expressly disclaims liability for errors or omissions in
the Platform and the Approved Electronic Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent-Related Persons
in connection with the Platform or the Approved Electronic Communications.

 

(4)         Parent Borrower, each of its Subsidiaries, each Lender and each LC
Issuer agrees that the Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s customary document retention procedures and policies.

 

(5)         Any notice of Default or Event of Default may be provided to the
Administrative Agent by telephone if confirmed promptly thereafter by delivery
of written notice thereof.

 

(c)         The Agent-Related Persons, the Lenders and the LC Issuers shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03.         No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or any LC Issuer, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 136 

 

 

Section 10.04.         Costs and Expenses.

 

The Borrowers jointly and severally agree (a) to pay or reimburse each of the
Administrative Agent and the Lead Arrangers for all reasonable and documented
costs and out-of-pocket expenses incurred in connection with the preparation,
negotiation and execution of this Agreement (subject to the limitations set
forth in the Commitment Letter with respect to expenses of the Lead Arrangers
and the Administrative Agent (other than Attorney Costs) incurred prior to the
Closing Date), the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated) and the
consummation and administration of the transactions contemplated hereby and
thereby, including Attorney Costs, which Attorney Costs in connection with the
preparation, negotiation and execution of this Agreement and the other Loan
Documents shall be limited to the reasonable fees and reasonable disbursements
of one primary counsel for the Lead Arrangers and the Administrative Agent and,
if reasonably necessary, a single local counsel in each appropriate
jurisdiction, collectively, for the Lead Arrangers and the Administrative Agent
and (b) to pay or reimburse the Administrative Agent, the Lead Arrangers, each
Lender and each LC Issuer for all reasonable and documented costs and
out-of-pocket expenses incurred in connection with the enforcement, attempted
enforcement or preservation of any rights or remedies under this Agreement
(including, but not limited to this Section 10.04) or the other Loan Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including in any Insolvency Proceeding or appellate proceeding), including all
Attorney Costs, which Attorney Costs in connection with the enforcement,
attempted enforcement or preservation of any rights or remedies under this
Agreement and the other Loan Documents shall be limited to the reasonable fees
and reasonable disbursements of (i) a single primary counsel for the
Administrative Agent and the LC Issuers collectively, (ii) a single primary
counsel for the Lenders collectively (for purposes of this subclause (ii)
deeming the Administrative Agent not to be a Lender), (iii) if reasonably
necessary, a single local counsel in each appropriate jurisdiction,
collectively, for the Administrative Agent, each Lender and each LC Issuer and
(iv) in the case of an actual or perceived conflict of interest, one additional
counsel to the affected Indemnified Persons similarly situated. All amounts due
under this Section 10.04 shall be payable within ten (10) Business Days after
written demand therefor. The agreements in this Section 10.04 shall survive the
repayment of the Revolving Loans and the other Obligations.

 

 137 

 

 

Section 10.05.         Borrowers Indemnification; Damage Waiver.

 

(a)         Whether or not the transactions contemplated hereby are consummated,
the Borrowers jointly and severally shall indemnify and hold harmless the
Administrative Agent, each Lead Arranger, each Lender, each LC Issuer and their
respective Affiliates, and the directors, officers, employees, counsel, agents
and partners (to the extent such Person is a partnership) of such Persons and
Affiliates involved with the Transactions (collectively, the “Indemnified
Persons”) from and against any and all out-of-pocket liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, charges
and costs, expenses and disbursements (including reasonable Attorney Costs which
shall be limited to the reasonable fees and reasonable disbursements of a single
primary counsel for the Indemnified Persons and, if reasonably necessary, a
single local counsel in each appropriate jurisdiction (and, in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Indemnified Persons similarly situated)) of any kind or nature whatsoever
(including those arising from or relating to any environmental matters) that may
at any time be imposed on, incurred by or asserted against any such Indemnified
Person by any third party or by any Borrower or any other Credit Party in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Revolving Commitment, Revolving Loan or Facility
LC or the use or proposed use of the proceeds therefrom, (iii) any Environmental
Liability related to the Parent Borrower or any of its Subsidiaries or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnified Person; provided that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnified Person
or any Related Party of such Indemnified Person in connection with or as a
result of the transactions hereunder, (2) to the extent arising from a material
breach of the obligations of such Indemnified Person or any Related Party of
such Indemnified Person under the Loan Documents (as determined by a court of
competent jurisdiction in a final non-appealable decision), (3) arise out of or
are in connection with any claim, litigation, loss or proceeding not involving
an act or omission of the Parent Borrower or any of its Subsidiaries and that is
brought by an Indemnified Person against another Indemnified Person (other than
against the Administrative Agent or the Lead Arrangers in their capacity as such
or any other Indemnified Person in performing the services that are the subject
of the Loan Documents) or (4) relate to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. No
Indemnified Person shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks,
SyndTrak or other similar information transmission systems in connection with
this Agreement except to the extent such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any
Related Party of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and non-appealable decision). No Indemnified Person will
have any liability for any indirect, consequential, special or punitive damages
in connection with or as a result of such Indemnified Person’s activities
related to the transactions hereunder. None of the Credit Parties or their
respective Affiliates shall have any liability for any indirect, consequential,
special or punitive damages in connection with its activities related to the
transactions hereunder; provided, that this sentence shall not limit the
Borrowers’ indemnification obligations herein to the extent that such indirect,
consequential, special or punitive damages are included in any third party claim
in connection with which such Indemnified Person is otherwise entitled to
indemnification hereunder. All amounts due under this Section 10.05(a) shall be
payable within thirty (30) days after written demand therefor together with, if
requested by the Borrowers, backup documentation supporting such indemnification
request. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the resignation of any
LC Issuer, the repayment, satisfaction or discharge of all the other Obligations
and the termination of this Agreement.

 

 138 

 

 

(b)         No Indemnified Person shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

Section 10.06.         Marshaling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Credit Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that the Borrowers
make a payment to the Administrative Agent or the Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Administrative Agent or
Lender enforces any security interests or exercises any right of set-off, and
such payment or the proceeds of such enforcement or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its pro rata share of any amount so recovered
from or repaid by the Administrative Agent.

 

Section 10.07.         Assignments, Successors, Participations, Etc.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
(other than any transfer permitted pursuant to a provision hereof, including
Section 7.06) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b) or (ii) by way of participation in accordance
with the provisions of Section 10.07(d) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (as defined below) to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and
Revolving Loans at the time owing to it); provided that:

 

 139 

 

 

(i)           each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing under Section 8.01(a), (f) or (g), the
Borrowers shall have provided their consent to such assignment (each such
consent not to be unreasonably withheld or delayed); provided that no consent of
the Borrowers or the Administrative Agent shall be required in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund;

 

(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loans or the Revolving Commitments
assigned under the Facility;

 

(iii)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; such Assignment and
Assumption to be (1) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually) and
(2) delivered together with a processing and recordation fee of $3,500, unless
waived or reduced by the Administrative Agent in its sole discretion;

 

(iv)         if the Eligible Assignee shall not be a Lender, (1) the relevant
assignor, at the time that it notifies the Administrative Agent of such proposed
assignment, shall deliver to the Administrative Agent a duly executed IRS Form
W-9 or applicable IRS Form W-8 of the proposed Eligible Assignee and (2) such
Eligible Assignee shall deliver to the Administrative Agent an administrative
questionnaire, in the form prescribed by the Administrative Agent; and

 

(v)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Loans or Revolving Commitment at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $2,500,000, unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no consent of the Borrowers shall be required
so long as an Event of Default has occurred and is continuing under Section
8.01(a), (f) or (g).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(provided that, with respect to circumstances in effect on the effective date of
such Assignment and Assumption, an Eligible Assignee shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive had the assignment not taken place), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits (and to have the obligations) of Sections 3.01, 3.03, 3.04, 10.04
and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrowers (at their
expense) shall execute and deliver a Revolving Loan Note to the assignee Lender.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(d).

 

 140 

 

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of (and stated interest on) the Revolving
Loans owing to, each Lender and participation of each Lender in Facility LCs
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and each Lender
(with respect to its own interests in the Facility only) at any reasonable time
and from time to time upon reasonable prior notice. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or the Parent Borrower or any Affiliate
or Subsidiary of the Parent Borrower) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Except to the extent limited by Section 10.07(e), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.03 and 3.04 (subject to the limitations and requirements of such
Sections (including Section 3.01(e)) and Section 3.07, as if such Participant
were a Lender) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(b); provided that such
Participant agrees to be subject to the requirements of Section 3.01(e) and
Section 3.07, as if such Participant were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

 

 141 

 

 

Each Lender that sells a participation pursuant to this Section 10.07(d) shall,
acting for itself and, solely for this purpose, as an agent of the Borrowers,
maintain a register on which it records the name and address of each participant
and the principal amounts of (and stated interest on) each participant’s
participation interest with respect to the Revolving Loans or other obligations
under the Loan Documents (each, a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Revolving
Commitments, Revolving Loans or its other obligations under this Agreement)
except to the extent that the relevant parties, acting reasonably and in good
faith, determine that such disclosure is necessary to establish that such
Revolving Commitment, Revolving Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e)         Limitations upon Participant Rights. A Credit Party shall not be
obligated to make any greater payment under Section 3.01 or 3.03 than the Credit
Party would have been obligated to make in the absence of any participation;
provided that this Section 10.07(e) shall not apply if the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent and shall not apply to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

 

(f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Loan Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)         Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 142 

 

 

Section 10.08.         Confidentiality.

 

Each of the Administrative Agent, the Lenders and the LC Issuers agree to
maintain the confidentiality of all information provided to it by the Parent
Borrower or any Subsidiary, or by the Administrative Agent on the Parent
Borrower’s or such Subsidiary’s behalf, under this Agreement or any other Loan
Document, except that the Administrative Agent may disclose such information to
the Lenders and the LC Issuers and each of the Administrative Agent, the Lenders
and the LC Issuers may make disclosures thereof to the extent such information
(a) was or becomes generally available to the public other than as a result of
disclosure by the Administrative Agent, any Lender, any LC Issuer, any of its or
their Affiliates and any Related Party of the foregoing in breach of the
provisions of this Section 10.08, or (b) was or becomes available on a
non-confidential basis from a source other than the Parent Borrower or the
Subsidiaries; provided that such source is not bound by a confidentiality
agreement with the Parent Borrower or any of its Subsidiaries known to the
Administrative Agent, such Lender or such LC Issuer (as applicable); provided,
further, the Administrative Agent, any Lender or any LC Issuer may disclose such
information (i) at the request or pursuant to any requirement of any
Governmental Authority or representative thereof to which the Lender or the LC
Issuer is subject (including the NAIC) or in connection with an examination of
such Lender or such LC Issuer by any such authority; (ii) pursuant to subpoena
or other court process; (iii) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (iv) to the extent reasonably
required in connection with any litigation or administrative proceeding to which
the Administrative Agent, any Lender, any LC Issuer or their respective
Affiliates may be party; (v) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(vi) to any Participant, Lender, LC Issuer or Eligible Assignee, actual or
potential, to any pledgee referred to in Section 10.07(f) or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations or any credit insurance provider
relating to a Borrower and its obligations; provided that such Person agrees to
be bound by the terms of this Section 10.08 (or language substantially similar
to this Section 10.08) which agreement may be made pursuant to customary
syndication practice; (vii) as to any Lender, any LC Issuer or its respective
Affiliate, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Parent Borrower or any
Subsidiary is party with such Lender, such LC Issuer or such Affiliate;
(viii) to its Affiliates and to their respective officers, directors, partners,
members, employees, legal counsel, independent auditors and other advisors,
experts or agents who need to know such information and are informed of the
confidential nature of such information and who are directed to comply with the
terms of this Section 10.08 (or language substantially similar to this Section
10.08) provided that the Administrative Agent, each Lender and each LC Issuer
shall be responsible for the breach of any confidentiality provisions pursuant
to this Section 10.08 by such persons to which the Administrative Agent, such
Lender or such LC Issuer, as applicable, has disclosed such information; (ix) to
any other party to this Agreement; (x) subject to the Borrowers’ prior approval
of the information to be disclosed (such approval not to be unreasonably
withheld, conditioned or delayed), to Moody’s, S&P, Fitch’s and A.M. Best and
other rating agencies in connection with the ratings contemplated by the Loan
Documents; and (xi) in the case of (x) this Agreement and (y) the country of
domicile and place of incorporation of each Borrower and each guarantor of the
Revolving Facility, on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Revolving Loans, to the extent required by the CUSIP Service
Bureau or any similar agency. In addition, the Administrative Agent, each Lender
and each LC Issuer may disclose the existence of this Agreement and the
information about this Agreement on a need to know and confidential basis, to
market data collectors, similar services providers to the lending industry and
to service providers to the Administrative Agent, the Lenders and the LC Issuers
in connection with the administration and management of this Agreement and the
other Loan Documents. In the case of confidential information received from the
Parent Borrower or any Subsidiary after the date hereof, such information shall
be clearly identified at the time of delivery as confidential. In the case of
clauses (ii), (iii) and (iv) the disclosing party shall (except with respect to
any routine or ordinary course audit or examination conducted by bank examiners
or any governmental bank regulatory authority exercising examination or
regulatory authority) give prompt notice of such disclosure to the Borrowers, to
the extent not prohibited by any Requirement of Law or court order and if such
disclosing party is unable to notify the Borrowers in advance of such
disclosure, such notice shall be delivered to the Borrowers promptly thereafter
to the extent permitted by Requirement of Law or regulation. In the case of
clause (i), the disclosing party shall (except with respect to any routine or
ordinary course audit or examination conducted by bank examiners or any
governmental bank regulatory authority exercising examination or regulatory
authority) give prior notice of such disclosure to the Borrowers, to the extent
practicable and not prohibited by any Requirement of Law or court order and if
such disclosing party is unable to notify the Borrowers in advance of such
disclosure, such notice shall be delivered to the Borrowers promptly thereafter
to the extent permitted by Requirement of Law or regulation. Any Person required
to maintain the confidentiality of information as provided in this Section 10.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 143 

 

 

Section 10.09.         Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is authorized at any time and from time to time, without prior
notice to the Borrowers, any such notice being waived by the Borrowers, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or Affiliate to or for
the credit or the account of any Borrower against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document ; provided that neither any Lender nor any of its
Affiliates shall be entitled to exercise any such set off with respect to any
trust, tax reserve or payroll account. Each Lender agrees to promptly notify the
Borrowers and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

Section 10.10.         Notification of Addresses, Lending Offices, Etc.

 

Each Lender and each LC Issuer shall notify the Administrative Agent in writing
of any changes in the address to which notices to the Lender or the LC Issuer
should be directed, of addresses of any Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Administrative Agent shall reasonably request.

 

 144 

 

 

Section 10.11.         Effectiveness; Counterparts.

 

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of this Agreement
by facsimile transmission or other electronic transmission (e.g., “.pdf” or
“.tif”) shall be effective as delivery of an original executed counterpart
hereof.

 

Section 10.12.         Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Lender and each LC Issuer, regardless of any
investigation made by the Administrative Agent, any Lender or any LC Issuer or
on their behalf, and shall continue in full force and effect as long as the
Revolving Loans, the Reimbursement Obligations or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Facility LC is outstanding (except
those that are Cash Collateralized).

 

Section 10.13.         Severability.

 

If any provision of any Loan Document is invalid, illegal or unenforceable in
any jurisdiction then, to the fullest extent permitted by law, (a) such
provision shall, as to such jurisdiction, be ineffective to the extent (but only
to the extent) of such invalidity, illegality or unenforceability, (b) the other
provisions of the Loan Documents shall remain in full force and effect in such
jurisdiction and (c) the invalidity, illegality or unenforceability of any such
provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

 

Section 10.14.         Replacement of Defaulting Lenders, Declining Lenders and
Non-Consenting Lenders.

 

If any Lender is a Defaulting Lender, Declining Lender (so long as Lenders with
respect to the Class of Revolving Loans being extended holding more than 50% of
the Revolving Loans and Revolving Commitments of the relevant Class have
consented to the applicable Extension Offer) or a Non-Consenting Lender, then a
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07 (other than the consent of the Agent in the
event the proposed assignee is another Lender or an Affiliate of a Lender or an
Approved Fund), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)         the Administrative Agent shall have received the assignment fee
specified in Section 10.07(b) from the Borrowers; and

 

 145 

 

 

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Sections 2.05(c), 3.01, 3.03 and 3.04)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

 

No action by or consent of a Defaulting Lender, a Declining Lender described
above or a Non-Consenting Lender shall be necessary in connection with such
assignment (and such Defaulting Lender, Declining Lender or Non-Consenting
Lender shall be deemed to have executed and delivered an appropriately completed
Assignment and Assumption to effect such assignment), which shall be immediately
and automatically effective upon payment of such purchase price. In connection
with any such assignment, the Borrowers, the Administrative Agent, such
Defaulting Lender, such Declining Lender or such Non-Consenting Lender and the
replacement Lender shall otherwise comply with this Section 10.14; provided that
if such Defaulting Lender, such Declining Lender or such Non-Consenting Lender
does not comply with this Section 10.14 within one Business Day after a
Borrower’s request, compliance with this Section 10.14 shall not be required to
effect such assignment.

 

Section 10.15.         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)         This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

(b)         Each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Parent Borrower hereby appoints the
Company, and the Company hereby accepts such appointment, as agent for service
of process of the Parent Borrower in any matter related to this Agreement or the
other Loan Documents. Nothing in any Loan Document shall affect any right that
any Lender or the Administrative Agent may otherwise have to bring any action or
proceeding relating to any Loan Document against any Credit Party or its
properties in the courts of any jurisdiction in the courts of any jurisdiction
in the event such action or proceeding cannot be heard or otherwise determined
in the Supreme Court of the State of New York sitting in New York County or the
United States District Court of the Southern District of New York.

 

 146 

 

 

(c)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in the first sentence of clause (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.

 

(d)         The Parent Borrower hereby appoints the Company, as its authorized
agent upon which process may be served in any legal suit, action or proceeding
arising out of or based upon this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby that may be instituted in any court.

 

(e)         Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.02. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.16.         Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

Section 10.17.         USA PATRIOT Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Patriot Act.

 

 147 

 

 

Section 10.18.         Entire Agreement.

 

This Agreement, together with the other Loan Documents and any separate
agreements with respect to fees payable to the Administrative Agent, embodies
the entire agreement and understanding among the Credit Parties, the Lenders,
the LC Issuers and the Administrative Agent and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

Section 10.19.         Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

Section 10.20.         Obligations Several; Independent Nature of Lenders Right.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 10.21.         No Fiduciary Duty.

 

The Administrative Agent, each Lender, each LC Issuer and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Credit Party, its stockholders or its affiliates, on the
other. The Credit Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Credit Parties, on the other, and
(b) in connection therewith and with the process leading thereto, (i) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Loan Documents and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, stockholders, creditors or any other Person. Each Credit
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party, in connection with such
transaction or the process leading thereto.

 

 148 

 

 

Section 10.22.         Joint and Several Liability.

 

(a)         Each Borrower agrees that it is jointly and severally liable for the
obligations of the other Borrower hereunder, including with respect to the
payment of principal of and interest on all Revolving Loans and all
Reimbursement Obligations and the payment of fees and indemnities and
reimbursement of costs and expenses.

 

(b)         The Parent Borrower hereby appoints the Company as its agent,
attorney-in-fact and representative for purposes of (w) making any requests
required under this Agreement, (x) the giving of notices by the Borrowers under
this Agreement and the other Loan Documents, (y) the delivery of any documents,
agreements, instruments, requests, consents, approvals, certificates, reports,
statements or written materials required to be delivered by the Borrowers under
this Agreement and the other Loan Documents, and (z) all other purposes
incidental to any of the foregoing.

 

(c)         The Parent Borrower agrees that any action taken by the Company as
the agent, attorney-in-fact and representative of the Parent Borrower shall be
binding upon the Parent Borrower to the same extent as if directly taken by the
Parent Borrower and that the Administrative Agent and each Lender shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, approval, report, statement, instrument,
agreement, document or other writing believed by it to be genuine and to have
been signed or sent by the Company.

 

Section 10.23.         Judgment Currency.

 

(a)         This is an international loan transaction in which the specification
of a particular currency (the “Specified Currency”) and place of payment (the
“Specified Place”) is of the essence, and the obligation of each Credit Party
under this Agreement to make payment to or for account of a Guaranteed Party in
the Specified Currency shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed or converted into any other currency
or in another place except to the extent that such tender or recovery results in
the effective receipt by such Guaranteed Party in the Specified Place of the
full amount of the Specified Currency payable to such Guaranteed Party under
this Agreement.

 

(b)         If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Specified Currency into another
currency (the “Judgment Currency”), the rate of exchange that shall be applied
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Specified Currency at the principal
office of the Administrative Agent in the Specified Place with the Judgment
Currency on the Business Day next preceding the day on which such judgment is
rendered. The obligation of each Credit Party in respect of any such sum due
from it to the Administrative Agent or any other Guaranteed Party (the “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Judgment Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer of the Specified Currency to the
Specified Place with the amount of the Judgment Currency so adjudged to be due;
and each Credit Party hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

 149 

 

 

Section 10.24.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[SIGNATURE PAGES FOLLOW]

 

 150 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first above written.

 

 

FIDELITY & GUARANTY LIFE HOLDINGS,

INC., as Company and a Borrower

        By: /s/ Dennis R. Vigneau     Name:  Dennis R. Vigneau    
Title:  Executive Vice President and Chief Financial Officer        

CF BERMUDA HOLDINGS LIMITED, as

Parent Borrower and a Borrower

        By: /s/ Wendy J. B. Young     Name:  Wendy J. B. Young    
Title:  Senior Vice President and Secretary

 

[Signature Page to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as Administrative Agent         By: /s/ Ann, Hurley  
  Name:  Ann, Hurley     Title:  Manager, Agency

 

[Signature Page to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as an LC Issuer         By: /s/ Brij Grewal    
Name:  Brij Grewal     Title:  Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Brij Grewal    
Name:  Brij Grewal     Title:  Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A.,   as a Lender         By: /s/ Hema Kishani    
Name:  Hema Kishani     Title:  Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  BNP PARIBAS,   as a Lender         By: /s/ Marguerite L. Lebon    
Name:  Marguerite L. Lebon     Title:  Vice President         By: /s/ Michael
Albanese     Name:  Michael Albanese     Title:  Managing Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  ASSOCIATED BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Edward J.
Chidiac     Name:  Edward J. Chidiac     Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Kimberly
Shaffer     Name:  Kimberly Shaffer     Title:  Managing Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  BMO HARRIS BANK N.A.,   as a Lender         By: /s/ Benjamin Mlot    
Name:  Benjamin Mlot     Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  CitiBANK, N.A.,   as a Lender         By: /s/ Justine O’Connor    
Name:  Justine O’Connor     Title:  Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  CIBC Bank USA,   as a Lender         By: /s/ Daniel A. Palmer    
Name:  Daniel A. Palmer     Title: Managing Director

 

[Signature Page to Credit Agreement]

 

 

 

 

Appendix A

 

Revolving Commitments

 

Lender  Revolving Commitment  Royal Bank of Canada  $40,000,000  Bank of
America, N.A.  $40,000,000  BNP Paribas  $35,000,000  Wells Fargo Bank, National
Association  $35,000,000  Associated Bank, National Association  $30,000,000 
BMO Harris Bank N.A.  $30,000,000  Citibank, N.A.  $25,000,000  CIBC Bank USA 
$15,000,000  Total  $250,000,000 

 

 

